Exhibit 10.1

 

PURCHASE AGREEMENT

 

by and between

 

DYNEGY INC.

 

and

 

ROCKINGHAM POWER, L.L.C.

 

as Sellers,

 

and

 

DUKE POWER COMPANY LLC d/b/a Duke Energy Carolinas, LLC

 

as Purchaser

 

 

May 21, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS; USAGE

 

1

 

Section 1.1

 

Definitions

 

1

 

Section 1.2

 

Rules as to Usage

 

12

 

Section 1.3

 

Schedules and Exhibits

 

13

 

 

 

 

 

ARTICLE II

 

SALE AND PURCHASE; PRICE; CLOSING

 

13

 

Section 2.1

 

Sale and Purchase; Definition of Purchased Assets; Assumed Liability

 

13

 

Section 2.2

 

Purchase Price

 

15

 

Section 2.3

 

Allocation of Purchase Price for Income Tax Purposes

 

15

 

Section 2.4

 

The Closing

 

15

 

Section 2.5

 

Further Assurances; Post-Closing Cooperation

 

18

 

Section 2.6

 

Prorations

 

20

 

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

20

 

Section 3.1

 

Representations and Warranties of Sellers

 

20

 

Section 3.2

 

Representations and Warranties of Purchaser

 

27

 

 

 

 

 

 

ARTICLE IV

 

COVENANTS

 

29

 

Section 4.1

 

Efforts to Close

 

29

 

Section 4.2

 

Preservation of Purchased Assets

 

37

 

Section 4.3

 

Purchaser’s Inspection Right

 

38

 

Section 4.4

 

Equipment Warranties

 

38

 

Section 4.5

 

Risk of Loss

 

38

 

Section 4.6

 

Employee Matters

 

39

 

Section 4.7

 

Emission Allowances

 

42

 

Section 4.8

 

Notification

 

42

 

 

 

 

 

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

43

 

Section 5.1

 

Purchaser’s Conditions Precedent

 

43

 

Section 5.2

 

Sellers’ Conditions Precedent

 

45

 

 

 

 

 

 

ARTICLE VI

 

TERMINATION

 

46

 

Section 6.1

 

Termination Prior to Closing

 

46

 

Section 6.2

 

Effect of Termination or Breach Prior to Closing

 

47

 

 

 

 

 

 

ARTICLE VII

 

INDEMNIFICATION

 

47

 

Section 7.1

 

Indemnification by Sellers

 

47

 

Section 7.2

 

Indemnification by Purchaser

 

47

 

Section 7.3

 

Method of Asserting Claims

 

48

 

Section 7.4

 

Limitations of Liability

 

49

 

i

--------------------------------------------------------------------------------


 

 

Section 7.5

 

Indemnification in Case of Strict Liability or Indemnitee Negligence

 

50

 

Section 7.6

 

Exclusive Remedy

 

50

 

 

 

 

 

 

ARTICLE VIII

 

TAX MATTERS

 

50

 

Section 8.1

 

Representations and Warranties

 

50

 

Section 8.2

 

Transfer Taxes

 

51

 

Section 8.3

 

Real and Personal Property Taxes

 

51

 

Section 8.4

 

Sellers’ Tax Indemnification

 

52

 

Section 8.5

 

Purchaser Tax Indemnification

 

52

 

Section 8.6

 

Contests

 

52

 

Section 8.7

 

Information

 

53

 

Section 8.8

 

Tax Returns

 

53

 

Section 8.9

 

Survival of Obligations

 

53

 

Section 8.10

 

Adjustments to Purchase Price

 

54

 

Section 8.11

 

Application of Indemnity Limitations

 

54

 

 

 

 

 

 

ARTICLE IX

 

SURVIVAL; NO OTHER REPRESENTATIONS

 

54

 

Section 9.1

 

Survival of Representations and Warranties

 

54

 

Section 9.2

 

No Other Representations

 

54

 

 

 

 

 

 

ARTICLE X

 

DISPUTE RESOLUTION

 

54

 

Section 10.1

 

Dispute Resolution

 

54

 

Section 10.2

 

Submission to Jurisdiction; Waiver of Jury Trial

 

55

 

 

 

 

 

 

ARTICLE XI

 

LIMITED REMEDIES AND DAMAGES

 

55

 

 

 

 

 

 

Section 11.1

 

Limitation of Liability

 

55

 

Section 11.2

 

Specific Performance

 

55

 

 

 

 

 

 

ARTICLE XII

 

MISCELLANEOUS

 

56

 

Section 12.1

 

Notices

 

56

 

Section 12.2

 

Payments

 

57

 

Section 12.3

 

Entire Agreement

 

57

 

Section 12.4

 

Expenses

 

57

 

Section 12.5

 

Public Announcements

 

57

 

Section 12.6

 

Confidentiality

 

57

 

Section 12.7

 

Waivers

 

58

 

Section 12.8

 

Amendment

 

59

 

Section 12.9

 

No Construction Against Drafting Party

 

59

 

Section 12.10

 

No Third-Party Beneficiary

 

59

 

Section 12.11

 

Headings

 

59

 

Section 12.12

 

Invalid Provisions

 

59

 

Section 12.13

 

Governing Law

 

59

 

Section 12.14

 

Court Costs; Interest

 

59

 

Section 12.15

 

No Assignment; Binding Effect

 

59

 

Section 12.16

 

Counterparts

 

60

 

ii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT is made and entered into effective as of May 21, 2006
(the “Effective Date”), by and between DYNEGY INC., an Illinois corporation
(“Dynegy”), ROCKINGHAM POWER, L.L.C., a Delaware limited liability company
(“Rockingham”), and DUKE POWER COMPANY LLC d/b/a Duke Energy Carolinas, LLC, a
North Carolina limited liability company (“Purchaser”). Dynegy and Rockingham
are also each referred to herein individually as a “Seller” and collectively as
the “Sellers.”  Dynegy and Rockingham, on one hand, and Purchaser, on the other
hand, are also each referred to herein as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

Rockingham owns an electric generation plant in Rockingham County, North
Carolina.

 

Dynegy owns indirectly all the outstanding membership interests in Rockingham.

 

Purchaser desires to purchase Rockingham’s electric generation plant and
substantially all of the other assets of Rockingham and to assume certain
obligations and liabilities in connection therewith.

 

The Parties have determined to set forth in this Agreement the terms and
conditions of their agreements regarding the foregoing.

 

AGREEMENTS

 

For and in consideration of the Recitals set forth above, the respective
covenants and agreements of the Parties herein set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties, intending to be legally bound, do
hereby agree as follows:

 


ARTICLE I
DEFINITIONS; USAGE


 


SECTION 1.1                                   DEFINITIONS. UNLESS THE CONTEXT
SHALL OTHERWISE REQUIRE, CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO THEM IN THIS SECTION 1.1.


 

“Absentee List” has the meaning given to it in Section 4.6(c).

 

“Acceptable Disposition” shall have the meaning given to it in Section 4.1.1(d).

 

“Affiliate” of any Person means any other Person directly or indirectly
Controlling, directly or indirectly Controlled by or under direct or indirect
common Control with such Person.

 

“Agreement” means this Purchase Agreement by and between Sellers and Purchaser,
as amended from time to time.

 

“Assignment Agreements” has the meaning given to it in  Section 2.4.1(a)(i).

 

--------------------------------------------------------------------------------


 

“Assumed Agreements” means the agreements and obligations that are listed on
Schedule 1.1(a) attached hereto, as the same may be updated at Closing pursuant
to Section 2.4.1; provided, however, that the Capacity Contracts shall be deemed
Assumed Agreements only in accordance with the terms of Section 4.1.1(d).

 

“Assumed Liabilities” has the meaning given to it in Section 2.1.2.

 

“Bill of Sale” has the meaning given to it in Section 2.4.1(b)(i).

 

“Business” means the business of owning the Site and the Facility, maintaining
and operating the Facility and generating electric energy and ancillary services
from the Facility, but shall not include fuel procurement or power marketing
activities.

 

“Business Day” means any day except Saturday, Sunday or a weekday that banks in
Charlotte, North Carolina or New York, New York are closed.

 

“Capacity Contracts” means (i) Confirmation Letter, dated June 28, 2004,
pursuant to that certain ISDA Master Agreement, dated November 13, 2003, by and
between Morgan Stanley Capital Group, Inc. and Dynegy Power Marketing, Inc., as
amended by that certain First Amendment Agreement, dated as of June 16, 2004, by
that certain Second Amendment Agreement, dated as of July 29, 2004, by that
certain Third Amendment Agreement, dated as of August 8, 2005, by that certain
Amendment Agreement Adopting the Conversion Convention for an INTO AEP Product,
dated September 28, 2004, and by that certain Fourth Amendment Agreement, dated
December 1, 2005 (hereinafter, the “Morgan Stanley ISDA Master Agreement”),
(ii) Confirmation Letter, dated June 21, 2005, pursuant to the Morgan Stanley
ISDA Master Agreement,  (iii) Master Power Purchase and Sale Agreement
Confirmation Letter, dated January 16, 2004, pursuant to that certain EEI Master
Power Purchase and Sale Agreement, dated May 29, 2001, by and between North
Carolina Municipal Power Agency 1 and Dynegy Power Marketing, Inc. (hereinafter,
the “NCMPA1 EEI Master Agreement”) and (iv) Master Power Purchase and Sale
Agreement Confirmation Letter, dated May 7, 2002, as amended by that certain
Amendment No. 1 to the Master Power Purchase and Sales Agreement Confirmation
Letter, dated July 12, 2002, and by that certain Amendment No. 2 to the Master
Power Purchase and Sales Agreement Confirmation Letter, dated August 19, 2005,
pursuant to the NCMPA1 EEI Master Agreement; provided that in no event shall
“Capacity Contracts” be deemed to include the Morgan Stanley ISDA Master
Agreement or the NCMPA1 EEI Master Agreement.

 

“Closing” has the meaning given to it in Section 2.4.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consumables” means any and all of the following items intended to be consumed
in the operation of the Business or needing regular periodic replacements at the
Facility in the ordinary course of the operation of the Business:  fuel oil,
lubricants, chemicals, fluids, lubricating oils, filters, seals, gaskets and
other similar expendable materials; maintenance, shop and office

 

2

--------------------------------------------------------------------------------


 

supplies; and all other expendable materials, supplies and other items consumed
at the Facility in the ordinary course of the operation of the Business.

 

“Control” of any Person means the possession, directly or indirectly, of the
power either to (a) vote more than fifty percent (50%) of the securities or
interests having ordinary voting power for the election of directors (or other
comparable controlling body) of such Person or (b) direct or cause the direction
of management or policies of such Person, whether through the ownership of
voting securities or interests, by contract or otherwise.

 

“Curative Period” has the meaning given to it in Section 4.1.1(b).

 

“Deed” has the meaning given to it in Section 2.4.1(b)(v).

 

“Default Rate” has the meaning given to it in Section 12.2.

 

“Duke-Related Termination Agreement” has the meaning given to it in
Section 2.4.1(a)(iii).

 

“Dynegy” has the meaning given to it in the preamble to this Agreement.

 

“Dynegy Benefit Plans” has the meaning given it in Section 4.6(e).

 

“Dynegy Power Marketing” means Dynegy Power Marketing, Inc., a wholly owned
indirect subsidiary of Dynegy.

 

“Easement” means the 60’ access easement shown on plat of survey for Dynegy
Power Corporation, New Bethel Township, Rockingham County, North Carolina, dated
July 17, 1998, by C.E. Robertson and Associates, R.L.S., Eden NC.

 

“Effective Date” has the meaning given to it in the preamble to this Agreement.

 

“Emissions Allowances” means an authorization by a state or federal regulatory
agency, as authorized by laws and regulations applicable to the Facility, to
emit a specified amount of air pollutant under an emissions budget trading
program. This specifically includes the definition of SO2 and NOx allowances
under the Federal Acid Rain program (40 CFR 72), the NOX Budget Trading Program
(40 CFR 96), the CAIR NOx Trading Program (40 CFR 96 Subpart AA), and the CAIR
SO2 Trading Program (40 CFR 96 Subpart AAA), and any approved regulations
implementing these provisions as adopted by the NC State Implementation Plan.

 

“Employee Transition Date” has the meaning given to it in Section  4.6(a).

 

“Employees” has the meaning given to it in Section 3.1.16.

 

“Environmental Condition” means any Release or threat of a Release of a
Hazardous Material into the environment at, from or with the respect to the
Facility, the Real Property or the Site (wherever migrating), in each case for
which there is a Remediation requirement under Environmental Law.

 

3

--------------------------------------------------------------------------------


 

“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. Section 1251 et seq.; the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. Sections 2601
through 2629; the Oil Pollution Act, 33 U.S.C. Section 2701 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. Section 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f through 300j; N.C.
Gen. Stat. § 130A-310.1 et seq.; N.C. Gen. Stat. § 143-214.1 et seq.; N.C. Gen.
Stat. § 143-215.1 et seq.; N.C. Gen. Stat. § 143-215.81 et seq.; N.C. Gen. Stat.
§ 143-215.94A et seq.; N.C. Gen. Stat. § 130A-309.15 et seq.; N.C. Gen. Stat.
§ 130A-310.9 et seq.; and all other applicable statutes or regulations that
govern the management of Hazardous Materials or the environment and all
amendments thereto and those regulations implementing any of the foregoing.

 

“Equipment Warranties” means any and all agreements of manufacturers,
assemblers, overhaulers, refurbishers, sellers or any other Person, whether
provided in connection with the purchase of equipment or entered into
independently of such purchase, under which such Person agrees to repair,
maintain or furnish parts or supplies with respect to any Materials and
Equipment, other than any Excluded Assets.

 

“Excluded Assets” has the meaning given to it in Section 2.1.3.

 

“Excluded Liabilities” has the meaning given to it in Section 2.1.4.

 

“Facility” means the simple-cycle electric generating facility consisting of
five combustion turbine generators, together with the pipeline interconnections,
electrical connections (including but not limited to all of Customer’s
Interconnection Facilities as defined in the Interconnection and Operating
Agreement) and all other related equipment and other associated property located
adjacent to or within the Site, other than equipment and improvements owned by
utilities providing services to the Site and the fuel pipeline interconnection
and power transmission interconnection equipment and improvements owned by the
pipeline and power transmission line operations.

 

“Facility Books and Records” means all books, records, files, documents,
instruments, papers, journals, deeds, licenses, supplier lists, contractor and
subcontractor lists, computer files and programs, retrieval programs,
environmental samples, monitoring and studies, chemical inventories, operating
data, purchase orders, safety and maintenance manuals, operations manuals,
engineering or design plans, blue prints and as-built plans, drawings,
specifications, test reports, quality documentation and reports, Maximo and PI
records and reports, process and instrumentation diagrams, CEMS activity logs,
regulatory correspondence (to the extent located at the Facility), hazardous
waste disposal records, procedures and similar items relating to the
construction, ownership, operation or maintenance of the Facility, whether in
electronic or physical form, owned by and in the Sellers’ possession or control
on the Effective Date or subsequently acquired or obtained by Sellers prior to
Closing, other than those relating to Employees, fuel procurement or power
marketing and the accounting books and records of Rockingham or Dynegy.

 

4

--------------------------------------------------------------------------------


 

“Facility Intellectual Property” has the meaning given to it in Section 3.1.18.

 

“Facility Permits” has the meaning given to it in Section 3.1.13.

 

“Federal Power Act” means the Federal Power Act of 1935, as amended, and the
regulations thereunder.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“FERC Approvals” means the FERC 203 Approval, the FERC Capacity Contract
Assignment Approval and the FERC Jurisdictional Agreement Termination Approval.

 

“FERC 203 Approval” means the order issued by FERC under section 203 of the
Federal Power Act that approves Purchaser’s acquisition of the Facility and
related FERC jurisdictional assets and Sellers’ divestiture of the Facility and
related FERC jurisdictional assets as contemplated by this Agreement, but
without the requirement for the expiration of any applicable rehearing or appeal
period.

 

“FERC Capacity Contract Assignment Approval” means the order issued by FERC
under the Federal Power Act that approves, contingent upon Closing, the
assignment by Dynegy Power Marketing to Purchaser and the assumption by
Purchaser of all of Dynegy Power Marketing’s obligations under the Capacity
Contracts from and after Closing and that authorizes Purchaser to sell power
under the Capacity Contracts, but without the requirement for the expiration of
any applicable rehearing or appeal period.

 

“FERC Jurisdictional Agreement Termination Approval” means the order issued by
FERC under the Federal Power Act that approves, contingent upon Closing, the
termination of the FERC Jurisdictional Agreements effective as of Closing, but
without the requirement for the expiration of any applicable rehearing or appeal
period.

 

“FERC Jurisdictional Agreements” means (i) the Interconnection and Operating
Agreement, (ii) Rockingham Power, L.L.C. Tariff for Emergency Redispatch
Service, Designated Rate Schedule FERC No. 1, and (iii) Agreement Between
Rockingham Power, L.L.C. and Duke Energy Corporation for the Provision of
Reactive Power Supply and Voltage Control from Generation Sources Service by
Rockingham Power, L.L.C., and Designated Rate Schedule FERC No. 4.

 

“First Reported Day” has the meaning given to it in Section 4.6(d).

 

“Former Tax Parent” means Dry Creek Power, Inc., a Delaware corporation.

 

“Good Operating Practices” means the practices, methods, and acts engaged in by
a significant portion of the independent electric power generation industry in
North America during the relevant time period that, in the exercise of
reasonable judgment by those Persons engaged in or approving such practices,
methods and acts, in the light of the facts known at the time the decision was
made, would have been expected to accomplish the desired result at a reasonable
cost consistent with good business practices, reliability, safety, and
expedition. Good Operating Practices does not require the use of the optimum
practice, method or act, but only

 

5

--------------------------------------------------------------------------------


 

requires the use of those practices, methods or acts generally accepted by the
independent electric power generation industry in North America.

 

“Governmental Authority” means any federal, state or local governmental entity,
authority or agency, court, tribunal, regulatory commission or other body,
whether legislative, judicial or executive (or a combination or permutation
thereof) with jurisdiction over the operation of the Facility.

 

“Hazardous Materials” means any substance or material defined under
Environmental Law as “petroleum,” “oil,” a “hazardous substance,” “toxic
substance,” “regulated substance,” “hazardous material,” “solid waste” or
“hazardous waste” including by reason of ignitability, corrosivity, reactivity
or toxicity as defined by Environmental Law.

 

“Hired Employees” has the meaning given to it in Section 4.6(a).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

 

“Identified Environmental Liabilities” shall mean Liabilities based upon or
arising from those facts, circumstances, or events that evidence noncompliance
or violations of Environmental Law or other Liabilities arising under
Environmental Law or indicating the presence of Environmental Conditions or
Remediation obligations that are disclosed on Sellers’ Disclosure Schedule or
are identified in the written report embodying the results of the Phase I
Environmental Assessment (and any Phase II Work) to be commissioned by the
Parties pursuant to Section 4.1.1(c); provided, however, that Identified
Environmental Liabilities shall not in any event include any Liability that
constitutes a breach of any representation or warranty set forth in
Section 3.1.15, without giving effect to any supplementing of the Sellers’
Disclosure Schedule that Purchaser has not waived pursuant to Section 4.8.3.

 

“Indemnification Cap Amount” has the meaning given to it in Section 7.4.1.

 

“Indemnified Party” has the meaning given to it in Section 7.3.1.

 

“Indemnifying Party” has the meaning given to it in Section 7.3.1.

 

“Intellectual Property” means patents and industrial designs (including any
continuations, divisionals, continuations-in-part, renewals, reissues, and
applications for any of the foregoing); copyrights (including any registrations
and applications for any of the foregoing); software (whether in source code or
object code form); information technology and information systems; technology,
trade secrets or other confidential information, equipment, know-how,
proprietary processes, formulae, algorithms, models, or methodologies.

 

“Interconnection and Operating Agreement” means the Interconnection and
Operating Agreement by and between Rockingham Power, L.L.C. and Duke Electric
Transmission, a Division of Duke Energy Corporation, Designated Substitute First
Service Agreement No. 170 under Duke Energy Corporation FERC Electric Tariff
Second Revised Volume No. 4.

 

6

--------------------------------------------------------------------------------


 

“Knowledge” or any similar phrase in this Agreement means (i) in the case of
Sellers, the actual knowledge of those Persons listed in Section 3.1 of Sellers’
Disclosure Schedule, and (ii) in the case of Purchaser, the actual knowledge of
Purchaser’s officers and employees listed in Section 3.2 of Purchaser’s
Disclosure Schedule; provided, however, a Party shall be deemed to have
Knowledge of a matter of which such Party has received written notice.

 

“Law” means any statute, law, treaty, rule, code, common law, ordinance,
regulation, permit, certificate or binding order of any Governmental Authority,
or any binding judgment, decision, decree, injunction, writ, order or like
action of any court, arbitrator or other Governmental Authority.

 

“Liability” means any indebtedness, obligation and other liability, including
without limitation, strict liability whether arising under Law or Environmental
Law or otherwise, of a Person (whether absolute, accrued, contingent, fixed or
otherwise, and whether due or to become due).

 

“Lien” means any pledge, deed of trust, mortgage, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security grant, including without limitation any
conditional sale or other title retention agreement, any financing lease having
substantially the same effect as any of the foregoing, and the filing of any
financing statement or similar instrument under the Uniform Commercial Code as
in effect in any relevant jurisdiction or comparable law of any jurisdiction,
domestic or foreign, and any other lease, and any easement, restriction,
condition, covenant, right-of-way or other encumbrance or title exception.

 

“Lien Releases” means such UCC termination statements and release of lien
instruments in recordable form as may be necessary to evidence, effective on or
before Closing, the termination and release of any and all financing statements,
security agreements, deeds of trust or mortgages which encumber the Purchased
Assets and which secure indebtedness of Sellers or their Affiliates as at
Closing.

 

“Loss” means any damage, fine, penalty, loss or expense (including cost of
investigation and reasonable attorneys’ fees), whether or not involving a
third-party claim.

 

“LTD Determination Date” has the meaning given to it in Section 4.6(d).

 

“Material Adverse Effect” means (a) a material adverse effect on (i) the assets,
operation or condition of the Facility, the Purchased Assets or the Business, or
(ii) the ability of Sellers to perform their obligations under, or the validity
or enforceability of this Agreement or any of the other Transaction Agreements
or the Transco Interconnect Agreement; or (b) any other adverse condition,
restriction or burden that imposes a material cost on Purchaser’s ownership or
operation of the Facility or conduct of the Business (materiality to be
determined in the context of the transactions contemplated by this Agreement
taken as a whole); provided, however, that the term Material Adverse Effect
shall not include (i) any change to the extent such change results from changes
in general international, national, regional or local economic, financial or
market conditions, including, but not limited to, (w) changes in the
availability or cost of natural gas or other fuels, (x) changes in the
availability or cost of transportation of natural gas or other

 

7

--------------------------------------------------------------------------------


 

fuel, (y) changes in the availability or cost of power transmission, or (z) the
market prices for electricity, electric generating capacity or ancillary
services, and/or (ii) Purchaser’s inability to obtain regulatory approval for
inclusion of the cost of the Facility in retail rates.

 

“Materials and Equipment” means all equipment, including five 501F
Siemens-Westinghouse combustion turbine generators, machinery, tools, parts,
materials, supplies, inventory, apparatus, Consumables and other tangible
personal property owned or leased by Rockingham and required or used by Sellers
in connection with Rockingham’s operation or maintenance of the Facility.

 

“NCUC” means the North Carolina Utilities Commission.

 

“NCUC Approvals” means final orders issued by the NCUC that: (i) approve the
transfer by Rockingham to Purchaser of the existing Certificate of Public
Convenience and Necessity held by Rockingham, and (ii) grant to Purchaser a
Certificate of Public Convenience and Necessity with respect to Purchaser’s
acquisition of the Facility, a simple-cycle electric generating facility
consisting of five combustion turbine generators reflecting a nominal rating of
not less than 800-megawatts, as contemplated by this Agreement, but without the
requirement for the expiration of any applicable rehearing or appeal period, and
without regard to whether such final orders include any approval of any
valuation, accounting treatment, or any regulatory determination about the
inclusion of the cost of Facility in retail rates.

 

“Objectionable Survey Matters” has the meaning given to it in Section 4.1.1(b).

 

“Objectionable Title Matters” has the meaning given to it in Section 4.1.1(b).

 

“Overlap Period” has the meaning given to it in Section 8.4.

 

“Overlap Period Taxes” has the meaning given to it in Section 8.4.

 

“Party” or “Parties” has the meaning given to it in the preamble to this
Agreement.

 

“Permits” means permits, licenses, approvals, certificates, and other
authorizations of any Governmental Authority.

 

“Permitted Liens” means (i) mechanics’, materialmen’s, warehousemen’s,
carriers’, workers’, or repairmen’s liens or other similar common law or
statutory Liens arising or incurred in the ordinary course of the Business, in
each case that are not material in amount or effect on the Facility or the
Business or are being contested in good faith by appropriate proceedings;
(ii) Liens for Taxes, assessments and other governmental charges that are not
due or payable or are being contested in good faith by appropriate proceedings;
(iii) those exceptions to title to the Real Property set forth on
Schedule 1.1(b), (iv) with respect to the Real Property, (A) easements,
quasi-easements, licenses, covenants running with the land, rights-of-way,
rights of re-entry, restrictions or other similar encumbrances, conditions or
restrictions that would be disclosed on current title reports or surveys, that
do not, individually or in the aggregate with one or more other Liens, interfere
in any material respect with the right or ability to own, use, enjoy or operate
such real property as currently used or operated or to convey good and
indefeasible fee simple title to the same or materially detract from the value
of such Real Property for similar use

 

8

--------------------------------------------------------------------------------


 

as that used by Seller at the Effective Date, and (B) zoning, building,
subdivision or other similar requirements or restrictions: provided, however,
that the same are not violated in any material respect by the existing
improvements or the current use and operation of the Facility; and (v) any
consensual Lien that secures indebtedness of the Sellers but only to the extent
such Lien shall be discharged and released in full at Closing.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, Governmental Authority or any other form of legal
entity.

 

“Phase I Environmental Assessment” means a Phase I environmental assessment that
complies with ASTM standard E1527-05 (or its predecessor standards) and/or the
federal All Appropriate Inquiries Rule (40 CFR Part 312) promulgated by the
United States Environmental Protection Agency.

 

“Post-Closing Goods and Services” has the meaning given to it in Section 2.5.5.

 

“Pre-Closing Environmental Liabilities” means all Liabilities, other than
Identified Environmental Liabilities, for Remediation or Environmental
Conditions created, arising from, or occurring as the result of activities
conducted or conditions existing at or with respect to the Site, the Facility or
the Business prior to the Closing, to the extent the same (i) arise under
Environmental Laws or (ii) constitute violations of Environmental Laws,
including any such Liabilities arising under Environmental Laws that arise or
result from, or relate to, the transportation, treatment, storage or disposal of
any Hazardous Materials at any location other than the Site.

 

“Pre-Closing Goods and Services” has the meaning given to it in Section 2.5.5.

 

“Pre-Closing Taxes” has the meaning given to it in Section 8.4.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date, or, with respect to any taxable period that begins on or before
the Closing Date and ends after the Closing Date, the portion of such taxable
period ending on and including the Closing Date.

 

“Prepaid Items” means all advance payments, prepayments, prepaid expenses,
deposits and the like to the extent related to the Facility or the Business,
other than cash deposits, letters of credit, or other property posted by Sellers
or any of their Affiliates as performance assurance or security for performance
of any Assumed Agreement.

 

“Prime Rate” has the meaning given to it in Section 12.2.

 

“Property Taxes” has the meaning given to it in Section 8.3.

 

“Purchase Price” has the meaning given to it in Section 2.2.1.

 

“Purchased Assets” has the meaning given to it in Section 2.1.1.

 

9

--------------------------------------------------------------------------------


 

“Purchaser” has the meaning given to it in the preamble to this Agreement.

 

“Purchaser Indemnified Party” has the meaning given to it in Section 7.1.

 

“Purchaser’s Disclosure Schedule” means the schedule delivered to Sellers by
Purchaser herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Purchaser pursuant to this Agreement, attached hereto as
Schedule 3.2.

 

“Real Property” means the Site, together with all buildings, structures and
other improvements constructed thereon); the Easement; all rights, title and
interests of Sellers or either of them, if any, in and to all other easements,
benefits, privileges and other rights appurtenant to the Site or in any way
appertaining thereto, and all strips and gores and any land lying in the bed of
any street or road, open or closed, adjoining the Site; and all rights of
Sellers or either of them, if any, in any licenses, approvals, development
rights, plans, specifications, drawings, surveys, warranties and guarantees, if
any, relating to the foregoing.

 

“Related Person” means, with respect to any Person, such Person’s Affiliates,
and the employees, officers, directors, agents, representatives, licensees and
invitees of such Person and its Affiliates.

 

“Release” shall have the meaning ascribed to it in the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. § 9601 et seq.

 

“Remediation” means any action required by Environmental Law to monitor,
investigate, assess, treat, clean up, remediate or remove (i) Hazardous
Materials or (ii) otherwise address any Environmental Condition.

 

“Required Consents” means Required Counterparty Consents and Required
Governmental Consents.

 

“Required Counterparty Consents” means all consents required by contract to be
obtained from third parties (other than Governmental Authorities) to permit
Sellers or their Affiliates to assign and Purchaser to assume the Assumed
Agreements without violation or breach of or penalty under, such agreements,
including all such consents as set forth on Section 3.1.5 of Sellers’ Disclosure
Schedule.

 

“Required Governmental Consents” means all consents required by Law or the terms
of a Facility Permit to be obtained from Governmental Authorities to permit
Sellers to sell and Purchaser to purchase the Purchased Assets, including all
such consents as set forth on Section 3.1.5 of Sellers’ Disclosure Schedule.

 

“Rockingham” has the meaning given to it in the preamble to this Agreement.

 

“Seller” and “Sellers” have the meanings given to them in the preamble to this
Agreement.

 

“Seller Indemnified Party” has the meaning given to it in Section 7.2.

 

10

--------------------------------------------------------------------------------


 

“Sellers’ Disclosure Schedule” means the schedule delivered to Purchaser by
Sellers herewith and dated as of the Effective Date, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein by Sellers pursuant to this Agreement and attached hereto as
Schedule 3.1.

 

“Site” means the approximately 82.073-acre site owned by Rockingham in
Rockingham County, North Carolina upon which the Facility is located, as further
described in Section 3.1.10(a) of Sellers’ Disclosure Schedule.

 

“Survey” has the meaning given to it in Section 4.1.1(b).

 

“Tax” or “Taxes” means any and all taxes, including any interest, penalties, and
other additions to tax that may become payable in respect thereof, imposed by
any federal, state, local, or foreign government or any agency or political
subdivision of any such government, which taxes shall include all income taxes,
profits taxes, taxes on gains, alternative minimum taxes, estimated taxes,
payroll and employee withholding taxes, unemployment insurance taxes, social
security taxes, welfare taxes, disability taxes, severance taxes, license
charges, taxes on stock, sales and use taxes, ad valorem taxes, value-added
taxes, excise taxes, franchise taxes, gross receipts taxes, business license
taxes, occupation taxes, real or personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation taxes, and other
taxes, fees, duties, levies, customs, tariffs, imposts, assessments, obligations
and charges of the same or of a similar nature to any of the foregoing.

 

“Tax Claim” has the meaning given to it in Section 8.6.

 

“Tax Returns” means any return, report, information return, claim for refund or
other document (including any related or supporting information) supplied to or
required to be supplied to any Taxing Authority with respect to Taxes, including
any attachments, amendments and supplements thereto.

 

“Taxing Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

 

“Technology Transfer Agreement” has the meaning given to it in
Section 2.4.1(a)(iv).

 

“Title V Air Emissions Permit” shall mean that certain Title V air emission
permit, permit number 08731T05 having an effective date of March 15, 2005,
issued by the North Carolina Department of Environment and Natural Resources, as
the same may be amended on or before the Closing on a basis consistent with that
certain draft permit forwarded on or about May 18, 2006 from Laura S. Butler of
the North Carolina Department of Environment and Natural Resources.

 

“Title Insurance Commitment” has the meaning given to it in Section 4.1.1(b).

 

“Title Policy” has the meaning given to it in Section 5.1.14.

 

11

--------------------------------------------------------------------------------


 

“Transaction Agreements” means the following agreements:

 

(a)                                  this Agreement;

 

(b)                                 the Bill of Sale;

 

(c)                                  the Deed;

 

(d)                                 the Assignment Agreements;

 

(e)                                  Technology Transfer Agreement;

 

(f)                                    the Required Consents; and

 

(g)                                 the Duke-Related Termination Agreement.

 

“Transco Interconnect Agreement” means the Interconnect, Reimbursement and
Operating Agreement, dated March 15, 1999, by and between Transcontinental Gas
Pipe Line Corporation and Rockingham, as amended by that certain Amendment to
the Interconnect, Reimbursement and Operating Agreement, dated December 29,
1999.

 

“Transfer Taxes” has the meaning given to it in Section 8.2.

 

“Transferable Facility Permits” means (i) those Facility Permits that are freely
transferable without any consent of the applicable Governmental Authority by
Sellers to Purchaser in connection with the Sellers’ sale of the Purchased
Assets to Purchaser and (ii) those Facility Permits for which the applicable
Governmental Authority has given its written consent to the transfer thereof by
Sellers to Purchaser.

 


SECTION 1.2                                   RULES AS TO USAGE. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE FOLLOWING RULES SHALL APPLY TO THE
USAGE OF TERMS IN THIS AGREEMENT:


 

(A)                                  THE TERMS DEFINED ABOVE HAVE THE MEANINGS
SET FORTH ABOVE FOR ALL PURPOSES, AND SUCH MEANINGS ARE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.

 

(B)                                 “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT THEY ARE IN FACT
FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT.

 

(C)                                  “WRITING,” “WRITTEN” AND COMPARABLE TERMS
REFER TO PRINTING, TYPING, AND OTHER MEANS OF REPRODUCING IN A VISIBLE FORM.

 

(D)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, ANY
LAW DEFINED OR REFERRED TO ABOVE MEANS SUCH LAW AS FROM TIME TO TIME AMENDED,
MODIFIED OR SUPPLEMENTED.

 

(E)                                  REFERENCES TO A PERSON ARE ALSO TO ITS
SUCCESSORS AND ASSIGNS.

 

12

--------------------------------------------------------------------------------


 

(F)                                    ANY TERM DEFINED ABOVE BY REFERENCE TO
ANY AGREEMENT, INSTRUMENT OR LAW HAS SUCH MEANING WHETHER OR NOT SUCH AGREEMENT,
INSTRUMENT OR LAW IS IN EFFECT.

 

(G)                                 “HEREOF,” “HEREIN,” “HEREUNDER” AND
COMPARABLE TERMS REFER, UNLESS OTHERWISE EXPRESSLY INDICATED, TO THE ENTIRE
AGREEMENT OR INSTRUMENT IN WHICH SUCH TERMS ARE USED AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION THEREOF OR ATTACHMENT THERETO. REFERENCES
IN AN INSTRUMENT TO “ARTICLE,” “SECTION,” OR ANOTHER SUBDIVISION OR TO AN
ATTACHMENT ARE, UNLESS THE CONTEXT OTHERWISE REQUIRES, TO THE RELEVANT ARTICLE,
SECTION, SUBSECTION OR SUBDIVISION OF OR AN ATTACHMENT TO SUCH AGREEMENT OR
INSTRUMENT. IF SUCH REFERENCE IN THIS AGREEMENT TO “ARTICLE,” “SECTION,” OR
OTHER SUBDIVISION DOES NOT SPECIFY AN AGREEMENT OR DOCUMENT, SUCH REFERENCE
REFERS TO AN ARTICLE, SECTION OR OTHER SUBDIVISION OF THIS AGREEMENT. ALL
REFERENCES TO EXHIBITS OR SCHEDULES IN ANY AGREEMENT OR INSTRUMENT THAT IS
GOVERNED BY THIS AGREEMENT ARE TO EXHIBITS OR SCHEDULES ATTACHED TO SUCH
INSTRUMENT OR AGREEMENT.

 

(H)                                 PRONOUNS, WHENEVER USED IN ANY AGREEMENT OR
INSTRUMENT THAT IS GOVERNED BY THIS AGREEMENT AND OF WHATEVER GENDER, SHALL
INCLUDE NATURAL PERSONS, CORPORATIONS, LIMITED LIABILITY COMPANIES, PARTNERSHIPS
AND ASSOCIATIONS OF EVERY KIND AND CHARACTER.

 

(I)                                     REFERENCES TO ANY GENDER INCLUDE, UNLESS
THE CONTEXT OTHERWISE REQUIRES, REFERENCES TO ALL GENDERS.

 

(J)                                     “SHALL” AND “WILL” HAVE EQUAL FORCE AND
EFFECT.

 


SECTION 1.3                                   SCHEDULES AND EXHIBITS. THIS
AGREEMENT CONSISTS OF THE ARTICLES CONTAINED HEREIN AND THE SCHEDULES AND
EXHIBITS ATTACHED HERETO, ALL OF WHICH CONSTITUTE ONE AND THE SAME AGREEMENT
WITH EQUAL FORCE AND EFFECT.


 


ARTICLE II
SALE AND PURCHASE; PRICE; CLOSING


 


SECTION 2.1                                   SALE AND PURCHASE; DEFINITION OF
PURCHASED ASSETS; ASSUMED LIABILITY.


 


2.1.1                        PURCHASED ASSETS. ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING, ROCKINGHAM SHALL, AND
DYNEGY SHALL CAUSE EACH OF ITS AFFILIATES WHO OWN PURCHASED ASSETS (AS DEFINED
BELOW) TO SELL, TRANSFER, CONVEY, ASSIGN AND DELIVER TO PURCHASER, FREE AND
CLEAR OF ALL LIENS (OTHER THAN PERMITTED LIENS), AND PURCHASER SHALL PURCHASE
AND PAY FOR, THE FACILITY AND ALL REAL PROPERTY, MATERIALS AND EQUIPMENT,
FACILITY BOOKS AND RECORDS, ASSUMED AGREEMENTS, TRANSFERABLE FACILITY PERMITS,
FACILITY INTELLECTUAL PROPERTY, EQUIPMENT WARRANTIES, PREPAID ITEMS, EMISSIONS
ALLOWANCES DESCRIBED IN SCHEDULE 2.1.1, AND ALL OTHER ASSETS OWNED, LEASED,
LICENSED OR CONTRACTED FOR BY ROCKINGHAM AND USED IN THE CONDUCT OF THE BUSINESS
AS OF THE CLOSING DATE, WHETHER OR NOT LOCATED ON THE SITE, INCLUDING THE
MATERIALS AND EQUIPMENT LISTED IN SCHEDULE 2.1.1, BUT EXCLUDING THE EXCLUDED
ASSETS (COLLECTIVELY, THE “PURCHASED ASSETS”).

 

13

--------------------------------------------------------------------------------


 


2.1.2                        ASSIGNMENT AND ASSUMPTION OF ASSUMED AGREEMENTS AND
EASEMENT AND ASSUMPTION BY PURCHASER OF OTHER ASSUMED LIABILITIES. ON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, EFFECTIVE AS OF THE
CLOSING, SELLERS SHALL ASSIGN, AND SHALL CAUSE EACH OF THEIR APPLICABLE
AFFILIATES WHO OWN PURCHASED ASSETS TO ASSIGN TO PURCHASER ALL OF SELLERS’ AND
SUCH APPLICABLE AFFILIATES’ RIGHTS UNDER THE ASSUMED AGREEMENTS AND EASEMENT.
PURCHASER SHALL ASSUME, PAY, DISCHARGE, PERFORM AND BE RESPONSIBLE FOR (I) ALL
OBLIGATIONS ARISING AFTER THE CLOSING UNDER THE ASSUMED AGREEMENTS AND EASEMENT,
EXCEPT TO THE EXTENT SUCH OBLIGATIONS SHALL BE ATTRIBUTABLE TO ANY FAILURE BY
EITHER OF THE SELLERS PRIOR TO THE CLOSING TO COMPLY WITH THE TERMS OF ANY
ASSUMED AGREEMENT AND EASEMENT, AND (II) THE OBLIGATIONS AND LIABILITIES SET
FORTH ON SCHEDULE 2.1.2 (COLLECTIVELY, THE “ASSUMED LIABILITIES”). FOR PURPOSES
OF CLARIFICATION, THE PARTIES SPECIFICALLY AGREE THAT PRE-CLOSING ENVIRONMENTAL
LIABILITIES SHALL NOT BE ASSUMED LIABILITIES HEREUNDER.


 


2.1.3                        EXCLUDED ASSETS. THE PURCHASED ASSETS SHALL NOT
INCLUDE ROCKINGHAM’S INTERESTS IN THE FOLLOWING AGREEMENTS, ASSETS AND
PROPERTIES (THE “EXCLUDED ASSETS”), AND PURCHASER SHALL HAVE NO LIABILITY WITH
RESPECT THERETO:


 

(A)                                  EXCEPT FOR THE FACILITY BOOKS AND RECORDS,
BOOKS AND RECORDS OF SELLERS, INCLUDING ROCKINGHAM’S MINUTE BOOKS AND LIMITED
LIABILITY COMPANY INTEREST RECORDS;

 

(B)                                 CASH, CASH EQUIVALENTS, BANK DEPOSITS, AND
ACCOUNTS AND NOTES RECEIVABLE, TRADE OR OTHERWISE, AND ANY COLLATERAL POSTED TO
SELLERS OR THEIR AFFILIATES OR BY SELLERS OR THEIR AFFILIATES UNDER THE ASSUMED
AGREEMENTS OR OTHERWISE;

 

(C)                                  ANY AMOUNT RECEIVED AFTER THE CLOSING FOR
CAPACITY, ELECTRICITY, ANCILLARY SERVICES AND FUEL (INCLUDING SUPPLY AND
TRANSPORTATION IMBALANCES AND SETTLEMENTS) SOLD AND DELIVERED PRIOR TO THE
CLOSING;

 

(D)                                 RIGHTS OF SELLERS ARISING UNDER THIS
AGREEMENT, THE TRANSACTION AGREEMENTS AND ANY OTHER INSTRUMENT OR DOCUMENT
EXECUTED AND DELIVERED PURSUANT TO THIS AGREEMENT; AND

 

(E)                                  ANY OF THE ASSETS, PROPERTIES, RIGHTS OR
INTERESTS OWNED, USED, OCCUPIED OR HELD BY OR FOR THE BENEFIT OF ROCKINGHAM OR
THE BUSINESS THAT ARE LISTED OR DESCRIBED IN SCHEDULE 2.1.3 ATTACHED HERETO.

 


2.1.4                        EXCLUDED LIABILITIES. EXCEPT FOR THE ASSUMED
LIABILITIES, PURCHASER SHALL NOT ASSUME AND IS NOT ASSUMING PURSUANT TO THIS
AGREEMENT ANY LIABILITY OR OBLIGATION WHATSOEVER OF SELLERS FOR THE PRE-CLOSING
ENVIRONMENTAL LIABILITIES, IDENTIFIED ENVIRONMENTAL LIABILITIES OR FOR ANY OTHER
OF SELLERS’ OTHER DUTIES, OBLIGATIONS OR LIABILITIES, WHETHER INCURRED OR
ARISING BEFORE OR AFTER CLOSING, AND WHETHER OR NOT RELATED TO THE FACILITY OR
THE BUSINESS (THE PRE-CLOSING ENVIRONMENTAL LIABILITIES, IDENTIFIED
ENVIRONMENTAL LIABILITIES AND ALL OF SUCH OTHER RETAINED DUTIES, OBLIGATIONS AND
LIABILITIES BEING REFERRED TO HEREIN AS THE “EXCLUDED LIABILITIES”); PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 2.1.4 SHALL OPERATE OR BE CONSTRUED TO
LIMIT SELLERS’ RIGHTS OR PURCHASER’S OBLIGATIONS UNDER SECTION 7.2.

 

14

--------------------------------------------------------------------------------


 


SECTION 2.2                                   PURCHASE PRICE.


 


2.2.1                        AMOUNT. IN CONSIDERATION OF THE SALE, ASSIGNMENT,
CONVEYANCE, TRANSFER AND DELIVERY TO PURCHASER AS OF THE CLOSING OF THE SELLERS’
RIGHT, TITLE AND INTEREST IN AND TO THE PURCHASED ASSETS, PURCHASER SHALL PAY TO
ROCKINGHAM AN AMOUNT EQUAL TO ONE HUNDRED NINETY-FIVE MILLION AND NO/100 DOLLARS
($195,000,000.00) (THE “PURCHASE PRICE”) AND SHALL ASSUME THE ASSUMED
LIABILITIES.


 


2.2.2                        METHOD OF PAYMENT OF PURCHASE PRICE. AT CLOSING,
PURCHASER SHALL DELIVER TO THE CLOSING ESCROW AGENT, AS PROVIDED IN
SECTION 2.4.1(C) THE PURCHASE PRICE, AS ADJUSTED FOR THE PRO RATIONS AND OTHER
ADJUSTMENTS HEREUNDER, IN UNITED STATES DOLLARS, BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FEDERAL FUNDS.


 


SECTION 2.3                                   ALLOCATION OF PURCHASE PRICE FOR
INCOME TAX PURPOSES. THE PURCHASE PRICE SHALL BE ALLOCATED AMONG THE PURCHASED
ASSETS AS OF THE CLOSING IN ACCORDANCE WITH A SCHEDULE TO BE PREPARED BY
PURCHASER, USING THE ALLOCATION METHOD PROVIDED BY SECTION 1060 OF THE CODE AND
THE REGULATIONS THEREUNDER. THE CONSENT OF SELLERS UNDER THIS SECTION SHALL NOT
BE A CONDITION TO THE CLOSING. THE PARTIES SHALL COOPERATE TO COMPLY WITH ALL
SUBSTANTIVE AND PROCEDURAL REQUIREMENTS OF SECTION 1060 OF THE CODE AND THE
REGULATIONS THEREUNDER. IN THAT REGARD, PURCHASER SHALL PROVIDE SELLERS WITH
PURCHASER’S PROPOSED ALLOCATION OF THE PURCHASE PRICE TO THE PURCHASED ASSETS
WITHIN THIRTY (30) DAYS AFTER CLOSING. SELLERS SHALL THEN CONSULT WITH PURCHASER
REGARDING SUCH ALLOCATION AND PROPOSE ANY ADJUSTMENTS WITHIN A REASONABLE TIME
THEREAFTER. IF PURCHASER AND SELLERS ARE UNABLE TO AGREE ON SUCH ALLOCATION,
PURCHASER AND SELLERS MAY ALLOCATE THE PURCHASE PRICE AS EACH PARTY DETERMINES
USING THE ALLOCATION METHOD PROVIDED BY SECTION 1060 OF THE CODE AND THE
REGULATIONS THEREAFTER (BUT IN ANY EVENT SUBJECT TO SECTION 8.2). TRANSFER TAX
ON THE DEED SHALL BE CALCULATED BASED ON THE ALLOCATION SET FORTH IN
SECTION 8.2.


 


SECTION 2.4                                   THE CLOSING. THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED HEREIN (THE “CLOSING”) WILL TAKE PLACE AT PURCHASER’S
OFFICES IN CHARLOTTE, NORTH CAROLINA, ON THE DATE AS SOON AS PRACTICABLE (BUT IN
NO EVENT MORE THAN TEN (10) BUSINESS DAYS) AFTER ALL CONDITIONS TO THE CLOSING
SET FORTH IN SECTION 5.1 AND SECTION 5.2 HAVE BEEN SATISFIED OR WAIVED.


 


2.4.1                        CLOSING.


 

(A)                                  AT THE CLOSING, PURCHASER SHALL (I) PAY TO
THE CLOSING ESCROW AGENT AS PROVIDED IN SECTION 2.4.1(C) BELOW THE PURCHASE
PRICE IN ACCORDANCE WITH SECTION 2.2 AND (II) EXECUTE (AS APPLICABLE) AND
DELIVER THE FOLLOWING ITEMS TO SELLERS:

 

(I)                                     ONE OR MORE ASSIGNMENT AND ASSUMPTION
AGREEMENTS IN SUBSTANTIALLY THE FORM OF EXHIBIT A ATTACHED HERETO (THE
“ASSIGNMENT AGREEMENTS”), PURSUANT TO WHICH ROCKINGHAM (OR ITS AFFILIATES, AS
APPLICABLE) WILL ASSIGN AND PURCHASER WILL ASSUME THE ASSUMED LIABILITIES UNDER
THE ASSUMED AGREEMENTS;

 

(II)                                  THE REQUIRED CONSENTS OBTAINED AS OF
CLOSING TO THE EXTENT PURCHASER IS THE BENEFICIARY, RECIPIENT OR GRANTEE
THEREOF;

 

15

--------------------------------------------------------------------------------


 

(III)                               A TERMINATION AND INDEMNIFICATION AGREEMENT
IN SUBSTANTIALLY THE FORM OF EXHIBIT B ATTACHED HERETO WITH RESPECT TO (1) THAT
CERTAIN POWER SALES AGREEMENT DATED FEBRUARY 6, 2004, BY AND BETWEEN PURCHASER,
FORMERLY KNOWN AS DUKE POWER, A DIVISION OF DUKE ENERGY CORPORATION AND DYNEGY
POWER MARKETING, (2) THAT CERTAIN PARENT GUARANTY AGREEMENT, DATED FEBRUARY 4,
2004, IN THE AMOUNT OF $30,000,000, BY DYNEGY HOLDINGS, INC, AS GUARANTOR, IN
FAVOR OF PURCHASER, FORMERLY KNOWN AS DUKE POWER, A DIVISION OF DUKE ENERGY
CORPORATION, AS BENEFICIARY, AND (3) THE FERC JURISDICTIONAL AGREEMENTS (THE
“DUKE-RELATED TERMINATION AGREEMENT”);

 

(IV)                              A TECHNOLOGY TRANSFER AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT C ATTACHED HERETO WITH RESPECT TO THE CLOSED
LOOP IGNITION CONTROL SYSTEM DEVELOPED BY SELLERS’ AFFILIATE DESCRIBED IN
PART VIII(B) OF SCHEDULE 2.1.3 HEREOF (THE “TECHNOLOGY TRANSFER AGREEMENT”);

 

(V)                                 A CERTIFICATE OF EXISTENCE WITH RESPECT TO
PURCHASER, AS OF A RECENT DATE, ISSUED BY THE SECRETARY OF STATE OF THE STATE OF
NORTH CAROLINA;

 

(VI)                              COPIES, CERTIFIED BY THE SECRETARY OR
ASSISTANT SECRETARY OF PURCHASER, OF RESOLUTIONS OF PURCHASER’S BOARD OF
DIRECTORS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL OF
THE OTHER AGREEMENTS AND INSTRUMENTS, IN EACH CASE, TO BE EXECUTED AND DELIVERED
BY PURCHASER IN CONNECTION HEREWITH;

 

(VII)                           A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF PURCHASER IDENTIFYING THE NAME AND TITLE AND BEARING THE SIGNATURES
OF THE OFFICERS OF PURCHASER AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT
AND THE OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY;

 

(VIII)                        A CERTIFICATE ADDRESSED TO SELLERS DATED THE
CLOSING DATE EXECUTED BY THE DULY AUTHORIZED OFFICER OF PURCHASER TO THE EFFECT
THAT THE CONDITIONS SET FORTH IN SECTION 5.2.1 AND SECTION 5.2.2 HAVE BEEN
SATISFIED BY PURCHASER; AND

 

(IX)                                FULLY EXECUTED ORIGINALS OF ALL ASSUMED
AGREEMENTS.

 

(B)                                 AT THE CLOSING, SELLERS SHALL, OR WILL CAUSE
EACH OF THEIR APPLICABLE AFFILIATES TO EXECUTE (AS APPLICABLE) AND DELIVER TO
PURCHASER THE FOLLOWING ITEMS:

 

(I)                                     THE REQUIRED CONSENTS OBTAINED AS OF
CLOSING TO THE EXTENT SELLERS, OR EITHER OF THEM, IS THE BENEFICIARY, RECIPIENT
OR GRANTEE THEREOF;

 

(II)                                  A BILL OF SALE IN SUBSTANTIALLY THE
FORM OF EXHIBIT D ATTACHED HERETO (THE “BILL OF SALE”);

 

(III)                               AN AMENDED SCHEDULE 1.1(A), UPDATED THROUGH
THE CLOSING DATE TO INCLUDE THOSE NEW CONTRACTS ENTERED INTO BY SELLER SINCE THE
EFFECTIVE DATE IN ACCORDANCE WITH THE TERMS OF SECTION 4.2(B);

 

16

--------------------------------------------------------------------------------


 

(IV)                              THE ASSIGNMENT AGREEMENTS;

 

(V)                                 A SPECIAL WARRANTY DEED (THE “DEED”) IN
SUBSTANTIALLY THE FORM OF EXHIBIT E ATTACHED HERETO AND ANY OTHER DOCUMENTS
NECESSARY TO CONVEY ALL OF ROCKINGHAM’S RIGHT, TITLE AND INTEREST IN AND TO THE
REAL PROPERTY;

 

(VI)                              THE DUKE-RELATED TERMINATION AGREEMENT;

 

(VII)                           THE TECHNOLOGY TRANSFER AGREEMENT;

 

(VIII)                        THE LIEN RELEASES;

 

(IX)                                A CERTIFICATION OF NON-FOREIGN STATUS FOR
ROCKINGHAM IN THE FORM AND MANNER WHICH COMPLIES WITH THE REQUIREMENTS OF
SECTION 1445 OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER, AND
INFORMATION SUFFICIENT FOR THE CLOSING ESCROW AGENT TO COMPLETE AN IRS FORM 1099
AND ANY OTHER REQUIRED TAX FILINGS;

 

(X)                                   AFFIDAVITS ADDRESSED TO PURCHASER’S TITLE
INSURER FROM SELLERS, IN FORM REASONABLY SATISFACTORY TO PURCHASER AND SUCH
TITLE INSURER, AND REFLECTING THE FORMS OF AFFIDAVITS TYPICALLY PROVIDED BY
SELLERS AND CONTRACTORS IN CONNECTION WITH ISSUANCE OF TITLE INSURANCE TO REMOVE
STANDARD EXCEPTIONS FOR MECHANICS’ LIENS, THE GAP PERIOD FROM THE LATEST UPDATE
OF PURCHASER’S TITLE INSURANCE COMMITMENT AND PARTIES IN POSSESSION, AND SUCH
OTHER AFFIDAVITS AND DOCUMENTS AS MAY BE REASONABLY REQUIRED BY PURCHASER’S
TITLE INSURER FOR ISSUANCE OF THE TITLE POLICY;

 

(XI)                                CERTIFICATES OF TITLE FOR THE TITLED
VEHICLES AND EQUIPMENT THAT ARE PART OF THE PURCHASED ASSETS, DULY EXECUTED BY
SELLERS OR THEIR AFFILIATES, AS APPLICABLE,  FOR TRANSFER TO PURCHASER;

 

(XII)                             CERTIFICATES OF EXISTENCE AND GOOD STANDING
WITH RESPECT TO EACH OF THE SELLERS, AS OF A RECENT DATE, ISSUED BY THE
SECRETARY OF STATE OF THE STATE OF DELAWARE FOR ROCKINGHAM AND BY THE SECRETARY
OF STATE OF THE STATE OF ILLINOIS FOR DYNEGY, AND A CERTIFICATE ISSUED BY THE
SECRETARY OF STATE OF NORTH CAROLINA EVIDENCING THAT ROCKINGHAM IS QUALIFIED TO
TRANSACT BUSINESS IN NORTH CAROLINA;

 

(XIII)                          COPIES, CERTIFIED BY THE SECRETARY OR ASSISTANT
SECRETARY OF EACH SELLER, OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF DYNEGY AND
THE CONSENT OF DYNEGY POWER CORP. AS SOLE MEMBER OF ROCKINGHAM AUTHORIZING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND ALL OF THE OTHER AGREEMENTS AND
INSTRUMENTS, IN EACH CASE, TO BE EXECUTED AND DELIVERED BY SELLERS IN CONNECTION
HEREWITH;

 

(XIV)                         A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF EACH SELLER IDENTIFYING THE NAME AND TITLE AND BEARING THE
SIGNATURES OF THE OFFICERS OF EACH SELLER AUTHORIZED TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY, AND SUCH
OTHER EVIDENCE OF THE APPROVAL OF THE TRANSACTIONS PROVIDED FOR HEREUNDER,
SELLERS’ AUTHORITY, DUE

 

17

--------------------------------------------------------------------------------


 

EXECUTION OF DOCUMENTS AND DUE ORGANIZATION AS MAY BE REASONABLY REQUIRED BY
PURCHASER’S TITLE INSURER FOR ISSUANCE OF THE TITLE POLICY;

 

(XV)                            A CERTIFICATE ADDRESSED TO PURCHASER DATED THE
CLOSING DATE EXECUTED BY THE DULY AUTHORIZED OFFICERS OF EACH SELLER TO THE
EFFECT THAT THE CONDITIONS SET FORTH IN SECTION 5.1.1 AND SECTION 5.1.2 HAVE
BEEN SATISFIED BY SELLERS; AND

 

(XVI)                         EXCLUSIVE POSSESSION OF THE PURCHASED ASSETS,
SUBJECT ONLY TO THE PERMITTED LIENS.

 

(C)                                  UNLESS PURCHASER AGREES OTHERWISE, THE
CLOSING SHALL BE CONSUMMATED THROUGH CHICAGO TITLE INSURANCE COMPANY (CHARLOTTE,
NORTH CAROLINA OFFICE) AS CLOSING ESCROW AGENT AND ESCROW HOLDER TO HOLD THE
ITEMS IN SECTIONS 2.4.1(A) AND SECTION 2.4.1(B) AND PAYMENT TO THE ESCROW HOLDER
OF THE PURCHASE PRICE, TRANSFER TAXES AND ANY AMOUNTS OWING UNDER SECTION 8.2,
AND ANY APPLICABLE PRORATIONS PURSUANT TO SECTION 2.6, NOTWITHSTANDING OTHER
PROVISIONS IN THIS AGREEMENT TO THE CONTRARY. ESCROW SHALL CLOSE ONCE ALL
CONDITIONS TO CLOSING HAVE BEEN SATISFIED OR WAIVED AND THE ESCROW HOLDER SHALL
HAVE RECORDED THE DEED. SELLERS AND PURCHASER AGREE TO PROVIDE ESCROW
INSTRUCTIONS TO THE CLOSING ESCROW AGENT, AND IF REQUESTED BY SUCH ESCROW AGENT,
EXECUTE A CLOSING ESCROW AGREEMENT IN REASONABLE FORM, CONSISTENT WITH THE
REQUIREMENTS OF THIS PARAGRAPH TO FACILITATE CLOSING.

 

The Closing shall be deemed effective as of 11:59 P.M. Charlotte, North Carolina
time on the Closing Date.

 


SECTION 2.5                                   FURTHER ASSURANCES; POST-CLOSING
COOPERATION.


 


2.5.1                        FURTHER ASSURANCES. SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, AT ANY TIME OR FROM TIME TO TIME AFTER THE
CLOSING, AT EITHER PARTY’S REQUEST AND WITHOUT FURTHER CONSIDERATION, THE OTHER
PARTY SHALL EXECUTE AND DELIVER TO SUCH PARTY SUCH OTHER INSTRUMENTS OF SALE,
TRANSFER, CONVEYANCE, ASSIGNMENT AND CONFIRMATION, PROVIDE SUCH MATERIALS AND
INFORMATION AND TAKE SUCH OTHER ACTIONS AS SUCH PARTY MAY REASONABLY DEEM
NECESSARY OR DESIRABLE IN ORDER MORE EFFECTIVELY (A) TO TRANSFER, CONVEY AND
ASSIGN TO PURCHASER, AND TO CONFIRM PURCHASER’S ACCEPTANCE OF AND TITLE TO, THE
PURCHASED ASSETS, (B) TO THE FULL EXTENT PERMITTED BY LAW, TO PUT PURCHASER IN
ACTUAL POSSESSION OF THE PURCHASED ASSETS, AND (C) OTHERWISE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


2.5.2                        BOOKS AND RECORDS. FOLLOWING CLOSING, EACH PARTY
SHALL AFFORD THE OTHER PARTY, ITS COUNSEL AND ITS ACCOUNTANTS, DURING NORMAL
BUSINESS HOURS, REASONABLE ACCESS TO THE FACILITY BOOKS AND RECORDS IN ITS
POSSESSION WITH RESPECT TO PERIODS PRIOR TO OR AFTER CLOSING AND THE RIGHT TO
MAKE COPIES AND REQUEST DATA EXTRACTS THEREFROM, TO THE EXTENT THAT SUCH ACCESS,
COPIES AND REQUESTS FOR DATA EXTRACTS MAY BE REASONABLY REQUIRED BY THE
REQUESTING PARTY IN CONNECTION WITH (I) THE PREPARATION OF TAX RETURNS, OR
(II) COMPLIANCE WITH THE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY. THE PARTIES
WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE REQUESTED DATA EXTRACTS IN A
REASONABLE TIME. ANY INFORMATION OBTAINED BY SUCH PARTY IN

 

18

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THIS SECTION 2.5.2 SHALL BE HELD CONFIDENTIAL BY SUCH PARTY IN
ACCORDANCE WITH SECTION 12.6.


 


2.5.3                        DELIVERY OF FACILITY BOOKS AND RECORDS. NO LATER
THAN THIRTY (30) DAYS AFTER THE CLOSING DATE, SELLERS SHALL DELIVER THE FACILITY
BOOKS AND RECORDS TO PURCHASER AT THE SITE OR, AT PURCHASER’S REQUEST AND
EXPENSE, AT PURCHASER’S OFFICES IN CHARLOTTE, NORTH CAROLINA, OR SUCH OTHER
LOCATION AS DESIGNATED BY PURCHASER IN OR NEAR CHARLOTTE, NORTH CAROLINA.


 


2.5.4                        [INTENTIONALLY OMITTED.]


 


2.5.5                        TRUE-UP OF PAYMENTS RECEIVED. IF PURCHASER RECEIVES
ANY PAYMENT AFTER CLOSING THAT CONSTITUTES PAYMENT FROM A THIRD PARTY IN WHOLE
OR IN PART FOR GOODS, SERVICES, ELECTRICITY, CAPACITY, ANCILLARY SERVICES, FUEL
SUPPLIES OR TRANSPORTATION OF SAME TO THE FACILITY OR OTHER THINGS OF VALUE
DELIVERED FROM OR WITH RESPECT TO THE BUSINESS OR THE FACILITY PRIOR TO THE
CLOSING (“PRE-CLOSING GOODS AND SERVICES”), PURCHASER SHALL PROMPTLY REMIT SUCH
PAYMENT, TO THE EXTENT IT IS FOR PRE-CLOSING GOODS AND SERVICES, TO ROCKINGHAM.
IF EITHER OF THE SELLERS RECEIVES ANY PAYMENT AFTER CLOSING THAT CONSTITUTES
PAYMENT FROM A THIRD PARTY IN WHOLE OR IN PART FOR GOODS, SERVICES, ELECTRICITY,
CAPACITY, ANCILLARY SERVICES, FUEL SUPPLIES OR TRANSPORTATION OF SAME TO THE
FACILITY OR OTHER THINGS OF VALUE DELIVERED FROM OR WITH RESPECT TO THE BUSINESS
OR THE FACILITY AFTER THE CLOSING (“POST-CLOSING GOODS AND SERVICES”), SUCH
SELLER SHALL PROMPTLY REMIT SUCH PAYMENT, TO THE EXTENT IT IS FOR POST-CLOSING
GOODS AND SERVICES, TO PURCHASER. IF PURCHASER RECEIVES ANY INVOICE FOR
PRE-CLOSING GOODS AND SERVICES OR OTHER EXPENSES THAT RELATE IN WHOLE OR IN
PART TO THE OPERATION OF THE FACILITY OR CONDUCT OF THE BUSINESS PRIOR TO THE
CLOSING, PURCHASER SHALL AT ITS OPTION DELIVER A COPY OF SUCH INVOICE TO SELLERS
AND NOTIFY SELLERS OF THE AMOUNT OF SUCH INVOICE THAT RELATES TO THE PERIOD
PRIOR TO THE CLOSING AND SELLERS SHALL PROMPTLY PAY SUCH AMOUNT TO PURCHASER. IF
SELLERS RECEIVE ANY INVOICE FOR POST-CLOSING GOODS AND SERVICES OR OTHER
EXPENSES THAT RELATE IN WHOLE OR IN PART TO THE OPERATION OF THE FACILITY OR
CONDUCT OF THE BUSINESS AFTER THE CLOSING, SELLERS SHALL AT THEIR OPTION DELIVER
A COPY OF SUCH INVOICE TO PURCHASER AND NOTIFY PURCHASER OF THE AMOUNT OF SUCH
INVOICE THAT RELATES TO THE PERIOD PRIOR TO THE CLOSING AND PURCHASER SHALL
PROMPTLY PAY SUCH AMOUNT TO SELLERS. ANY DISPUTE ABOUT SUCH PAYMENTS SHALL BE
SUBJECT TO THE PROVISIONS OF  ARTICLE X.


 


2.5.6                        RELEASE AND REPLACEMENT OF PERFORMANCE ASSURANCE
AND GUARANTEES. AS PROMPTLY AS PRACTICABLE AFTER THE EFFECTIVE DATE, THE SELLERS
(AND THEIR AFFILIATES, AS APPLICABLE) AND PURCHASER SHALL PROVIDE WRITTEN NOTICE
TO THE COUNTERPARTIES TO THE ASSUMED AGREEMENTS AND THE CAPACITY CONTRACTS OF
THE SALE OF THE FACILITY. IN CONNECTION WITH OR SHORTLY AFTER SUCH WRITTEN
NOTICE, THE SELLERS AND PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN ANY REQUIRED CONSENTS TO THE ASSIGNMENT OR NOVATION OF SUCH ASSUMED
AGREEMENTS AND THE ASSIGNMENT OR NOVATION OF THE CAPACITY CONTRACTS. PURCHASER
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST THE SELLERS IN OBTAINING
SUCH CONSENTS OR NOVATIONS; PROVIDED, HOWEVER, THAT BEFORE THE CLOSING DATE,
PURCHASER SHALL NOT DIRECTLY OR INDIRECTLY CONTACT OR SOLICIT ANY SUCH
COUNTERPARTIES WITHOUT THE SELLERS’ PRIOR WRITTEN CONSENT. WITH RESPECT TO ANY
ASSUMED AGREEMENTS (INCLUDING THE CAPACITY CONTRACTS TO THE EXTENT THE SAME
BECOME ASSUMED AGREEMENTS) WITH RESPECT TO WHICH EITHER SELLER OR ANY AFFILIATE
OF SELLER HAS PROVIDED ANY GUARANTEE, PERFORMANCE ASSURANCE OR OTHER CREDIT
SUPPORT, INCLUDING, BUT NOT LIMITED TO, THE CREDIT SUPPORT POSTED BY SELLERS OR
THEIR AFFILIATES AS DESCRIBED IN PART VI(A) OF SCHEDULE 2.1.3, PURCHASER SHALL
OFFER TO PROVIDE SUBSTITUTE CREDIT SUPPORT SUFFICIENT TO CAUSE SUCH COUNTERPARTY
TO RELEASE AND RETURN TO SELLERS OR SELLERS’

 

19

--------------------------------------------------------------------------------


 


AFFILIATES, AS APPLICABLE, EFFECTIVE AS OF CLOSING, ALL CREDIT SUPPORT POSTED BY
SELLERS OR THEIR AFFILIATES; PROVIDED, HOWEVER, THAT PURCHASER SHALL NOT IN ANY
EVENT BE REQUIRED TO POST SUBSTITUTE CREDIT SUPPORT IN EXCESS OF THE AMOUNT OF
CREDIT SUPPORT ACTUALLY POSTED BY SELLERS OR THEIR AFFILIATES AS OF THE DATE
SUCH CREDIT SUPPORT IS REPLACED BY PURCHASER AS REQUIRED HEREUNDER.


 


SECTION 2.6                                   PRORATIONS. UTILITY CHARGES,
INCLUDING MUNICIPAL OR OTHER WATER, SANITARY SEWER AND STORM WATER CHARGES WITH
RESPECT TO THE PURCHASED ASSETS SHALL BE PRORATED ON A DAILY BASIS BETWEEN
SELLERS AND PURCHASER AS OF THE CLOSING DATE, SUCH THAT SELLERS SHALL BE
RESPONSIBLE FOR ALL EXPENSES OF THE PURCHASED ASSETS, AND SHALL BE ENTITLED TO
ALL INCOME FROM THE PURCHASED ASSETS, ATTRIBUTABLE TO THE PERIOD ENDING ON AND
INCLUDING THE CLOSING DATE, AND PURCHASER SHALL BE RESPONSIBLE FOR EXPENSES OF
THE PURCHASED ASSETS ASSUMED BY PURCHASER (EXPRESSLY EXCLUDING THE EXCLUDED
LIABILITIES) AND BE ENTITLED TO ALL INCOME FROM THE PURCHASED ASSETS AFTER THE
CLOSING DATE. SELLERS AGREE TO COOPERATE IN TRANSFERRING UTILITIES SERVICES TO
PURCHASER WITHOUT INTERRUPTION, AND PROVIDED THAT PURCHASER SHALL BE RESPONSIBLE
FOR ANY CHARGES OR DEPOSIT REQUIREMENTS ASSOCIATED WITH SUCH TRANSFER. ALL
PRORATIONS AND ADJUSTMENTS SHALL BE MADE AT CLOSING, PROVIDED THAT TO THE EXTENT
ANY CHARGE OR RECEIPT TO BE PRORATED AT CLOSING IS NOT KNOWN AS OF THE CLOSING
DATE, THE PARTIES SHALL MAKE THE APPLICABLE PRORATION AND ADJUSTING PAYMENTS AS
SOON AS POSSIBLE AFTER CLOSING.


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 


SECTION 3.1                                   REPRESENTATIONS AND WARRANTIES OF
SELLERS. EXCEPT AS SPECIFICALLY SET FORTH IN SELLERS’ DISCLOSURE
SCHEDULE ATTACHED HERETO AS SCHEDULE 3.1, ROCKINGHAM HEREBY REPRESENTS AND
WARRANTS TO PURCHASER THAT ALL OF THE STATEMENTS CONTAINED IN THIS SECTION 3.1
WITH RESPECT TO IT, AND DYNEGY HEREBY REPRESENTS AND WARRANTS TO PURCHASER THAT
ALL OF THE STATEMENTS CONTAINED IN THIS SECTION 3.1 WITH RESPECT TO IT OR
ROCKINGHAM, ARE TRUE AND CORRECT AS OF THE EFFECTIVE DATE. EACH EXCEPTION AND
OTHER RESPONSE TO THIS AGREEMENT SET FORTH IN SELLERS’ DISCLOSURE SCHEDULE IS
IDENTIFIED BY REFERENCE TO, OR HAS BEEN GROUPED UNDER A HEADING REFERRING TO, A
SPECIFIC INDIVIDUAL SECTION OR SUBSECTION OF THIS AGREEMENT, AND, EXCEPT AS
OTHERWISE SPECIFICALLY STATED OR AS IS REASONABLY APPARENT WITH RESPECT TO SUCH
EXCEPTION, RELATES ONLY TO SUCH SECTION OR SUBSECTION.


 


3.1.1                        EXISTENCE. DYNEGY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ILLINOIS.
ROCKINGHAM IS A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, IS AUTHORIZED TO TRANSACT
BUSINESS AS A LIMITED LIABILITY COMPANY IN THE STATE OF NORTH CAROLINA, AND HAS
FULL LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO OWN, USE AND LEASE, AS
APPLICABLE, AND TRANSFER THE PURCHASED ASSETS OWNED BY THEM.


 


3.1.2                        AUTHORITY. EACH SELLER HAS FULL CORPORATE OR
LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY, TO
PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. THE EXECUTION AND DELIVERY BY
ROCKINGHAM OF THIS AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH IT IS OR
WILL BE A PARTY, AND THE PERFORMANCE BY ROCKINGHAM OF ITS OBLIGATIONS HEREUNDER
AND THEREUNDER, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUIRED ACTION BY
THE SOLE MEMBER OF ROCKINGHAM, AND NO OTHER

 

20

--------------------------------------------------------------------------------


 


ACTION ON THE PART OF ROCKINGHAM OR ITS SOLE MEMBER IS NECESSARY. THE EXECUTION
AND DELIVERY BY DYNEGY OF THIS AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH
IT IS OR WILL BE A PARTY, AND THE PERFORMANCE BY DYNEGY OF ITS OBLIGATIONS
HEREUNDER AND THEREUNDER, HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL REQUIRED
CORPORATE ACTION BY DYNEGY, AND NO OTHER ACTION ON THE PART OF DYNEGY, ITS
DIRECTORS OR STOCKHOLDERS IS NECESSARY.


 


3.1.3                        BINDING AGREEMENT. THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS TO WHICH EACH SELLER IS OR WILL BE A PARTY HAVE BEEN OR
WILL BE WHEN DELIVERED DULY EXECUTED AND DELIVERED BY EACH SELLER AND, ASSUMING
DUE AND VALID AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY PURCHASER, THIS
AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH EACH SELLER IS OR WILL BE A
PARTY ARE OR WILL BE WHEN DELIVERED VALID AND BINDING OBLIGATIONS OF SUCH SELLER
ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH THEIR TERMS, EXCEPT (I) AS
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
FRAUDULENT CONVEYANCE AND OTHER SIMILAR LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (II) TO THE EXTENT THAT THE
AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER FORMS
OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES OR WOULD BE SUBJECT TO
THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


3.1.4                        NO CONFLICTS. THE EXECUTION AND DELIVERY BY EACH
SELLER OF THIS AGREEMENT DO NOT, AND THE EXECUTION AND DELIVERY BY SUCH SELLER
OF THE TRANSACTION AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY, THE PERFORMANCE
BY SUCH SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND SUCH TRANSACTION
AGREEMENTS, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL NOT:


 

(A)                                  CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF SUCH SELLER’S
CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION, BYLAWS OR LIMITED
LIABILITY COMPANY AGREEMENT, AS APPLICABLE;

 

(B)                                 ASSUMING ALL OF THE REQUIRED CONSENTS HAVE
BEEN OBTAINED, RESULT IN A DEFAULT, PENALTY, OR ANY ADJUSTMENT IN REQUIRED
PAYMENTS (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION) UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY ASSUMED
AGREEMENT, OR ANY MATERIAL NOTE, BOND, DEED OF TRUST, INDENTURE, LICENSE,
AGREEMENT, LEASE OR OTHER MATERIAL INSTRUMENT OR OBLIGATION TO WHICH SUCH SELLER
IS A PARTY AND TO WHICH ANY OF THE PURCHASED ASSETS MAY BE BOUND, EXCEPT FOR
DEFAULTS, PENALTIES OR ADJUSTMENTS (OR RIGHTS OF TERMINATION, CANCELLATION OR
ACCELERATION) AS TO WHICH REQUISITE WAIVERS OR CONSENTS HAVE BEEN OBTAINED IN
WRITING (TRUE AND CORRECT COPIES OF WHICH WAIVERS OR CONSENTS HAVE BEEN
FURNISHED TO PURCHASER); OR

 

(C)                                  ASSUMING ALL OF THE REQUIRED CONSENTS HAVE
BEEN OBTAINED, CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY TERM OR
PROVISION OF ANY LAW APPLICABLE TO SUCH SELLER OR THE PURCHASED ASSETS AFTER THE
CLOSING, EXCEPT FOR SUCH VIOLATIONS OR BREACHES THAT WOULD NOT INDIVIDUALLY OR
IN THE AGGREGATE CONSTITUTE A MATERIAL ADVERSE EFFECT.

 


3.1.5                        APPROVALS AND FILINGS. EXCEPT FOR THE CONSENTS AND
APPROVALS SET FORTH IN SECTION 3.1.5 OF SELLERS’ DISCLOSURE SCHEDULE, NO
CONSENT, APPROVAL OR ACTION OF, FILING WITH OR NOTICE TO ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON BY EITHER SELLER IS REQUIRED IN CONNECTION

 

21

--------------------------------------------------------------------------------


 


WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY EITHER SELLER OF THIS AGREEMENT
OR ANY OF THE TRANSACTION AGREEMENTS TO WHICH IT IS A PARTY OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE ASSIGNMENT OF
THE ASSUMED AGREEMENTS AND THE TRANSFER OF THE FACILITY PERMITS TO PURCHASER.


 


3.1.6                        [INTENTIONALLY OMITTED.]


 


3.1.7                        LEGAL PROCEEDINGS. EXCEPT AS SET FORTH IN
SECTION 3.1.7 OF SELLERS’ DISCLOSURE SCHEDULE, THERE ARE NO ACTIONS OR
PROCEEDINGS (INCLUDING ORDERS, JUDGMENTS AND WRITS) OUTSTANDING OR PENDING IN OR
BEFORE ANY COURT, REGULATORY AGENCY, BODY, GOVERNMENTAL AUTHORITY, OR, TO THE
SELLERS’ KNOWLEDGE, THREATENED AGAINST A SELLER THAT WOULD REASONABLY BE
EXPECTED (I) TO RESULT IN THE ISSUANCE OF AN ORDER RESTRAINING, ENJOINING OR
OTHERWISE PROHIBITING OR MAKING ILLEGAL THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE TRANSACTION AGREEMENTS, OR
(II) INDIVIDUALLY OR IN THE AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.1.8                        COMPLIANCE WITH LAWS. EXCEPT AS SET FORTH IN
SECTION 3.1.8 OF SELLER’S DISCLOSURE SCHEDULE, (I) ROCKINGHAM HAS NOT RECEIVED
WRITTEN NOTIFICATION ALLEGING THAT IT IS IN VIOLATION IN ANY MATERIAL RESPECT OF
ANY LAW APPLICABLE TO ROCKINGHAM, THE BUSINESS OR THE PURCHASED ASSETS TO
SELLERS’ KNOWLEDGE, AND (II) TO SELLERS’ KNOWLEDGE, ROCKINGHAM IS NOT IN
VIOLATION OF IN ANY MATERIAL RESPECT OR IN DEFAULT IN ANY MATERIAL RESPECT UNDER
ANY LAW APPLICABLE TO ROCKINGHAM, THE BUSINESS OR THE PURCHASED ASSETS. AT
CLOSING, SELLERS WILL NOT BE LIABLE FOR ANY UNPAID NORTH CAROLINA SALES TAX.


 


3.1.9                        TITLE TO PERSONAL PROPERTY. ROCKINGHAM AND/OR ITS
APPLICABLE AFFILIATE TRANSFERRING PURCHASED ASSETS PURSUANT TO THIS AGREEMENT
POSSESS GOOD AND VALID TITLE TO ALL THE PURCHASED ASSETS (TANGIBLE AND
INTANGIBLE) CONSTITUTING PERSONAL PROPERTY, FREE AND CLEAR OF ALL LIENS EXCEPT
PERMITTED LIENS.


 


3.1.10                  REAL PROPERTY.


 

(A)                                  SECTION 3.1.10(A) OF SELLERS’ DISCLOSURE
SCHEDULE CONTAINS A LEGAL DESCRIPTION OF THE REAL PROPERTY THAT, TO SELLER’S
KNOWLEDGE, IS ACCURATE. ROCKINGHAM HAS (I) GOOD AND VALID FEE SIMPLE TITLE TO
THE REAL PROPERTY (OTHER THAN THE EASEMENT), AND (II) GOOD, VALID AND PERPETUAL
EASEMENTS UNDER THE EASEMENT, IN EACH CASE FREE AND CLEAR OF ALL LIENS OTHER
THAN PERMITTED LIENS. EXCEPT FOR EASEMENTS IN FAVOR OF UTILITIES PROVIDING
SERVICE TO THE SITE AND EASEMENTS IN FAVOR OF THIRD PARTIES FOR FUEL PIPELINE
INTERCONNECTIONS AND POWER TRANSMISSION INTERCONNECTION FACILITIES, NO REAL
PROPERTY OTHER THAN THE REAL PROPERTY IS OWNED, LEASED OR USED BY ROCKINGHAM IN
CONNECTION WITH THE FACILITY OR THE BUSINESS. NEITHER SELLER IS, NOR TO THE
KNOWLEDGE OF THE SELLERS IS ANY OTHER PARTY, IN DEFAULT, VIOLATION OR BREACH IN
ANY MATERIAL RESPECT UNDER ANY EASEMENT, AND, TO THE KNOWLEDGE OF SELLERS, NO
EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES OR, WITH NOTICE OR THE
PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A MATERIAL DEFAULT, VIOLATION OR
BREACH. THE EASEMENT HAS NOT BEEN ASSIGNED, PARTIALLY OR IN WHOLE.

 

(B)                                 EXCEPT AS SET FORTH ON SECTION 3.1.10(B) OF
THE DISCLOSURE SCHEDULE, SELLERS HAVE RECEIVED NO WRITTEN NOTICE OF, AND HAVE NO
KNOWLEDGE OF, ANY

 

22

--------------------------------------------------------------------------------


 

PENDING OR THREATENED ACTION, LITIGATION, CONDEMNATION OR OTHER PROCEEDING OF
ANY KIND WITH RESPECT TO OR CONCERNING THE REAL PROPERTY. SELLERS HAVE NOT
RECEIVED ANY NOTICE, AND HAVE NO KNOWLEDGE, THAT THE REAL PROPERTY (OR ANY
PORTION OF IT) IS IN VIOLATION OF ANY APPLICABLE ZONING, FLOOD, BUILDING OR
OTHER CODE OR ORDINANCE OR RESTRICTIVE COVENANT AFFECTING THE REAL PROPERTY.

 

(C)                                  TO THE SELLERS’ KNOWLEDGE, THE REAL
PROPERTY DOES NOT CONTAIN ANY ARCHEOLOGICAL ARTIFACTS, HUMAN REMAINS OR OTHER
HISTORICAL OR ARCHEOLOGICAL MATERIALS THAT ARE REGULATED UNDER ANY LAWS.

 

(D)                                 NEITHER SELLER HAS RECEIVED ANY WRITTEN
NOTICE OF, OR HAS ANY KNOWLEDGE OF, ANY ACTION, PROCEEDING OR LITIGATION PENDING
OR THREATENED (I) TO MODIFY THE ZONING OF, OR OTHER GOVERNMENTAL RULES OR
RESTRICTIONS APPLICABLE TO, THE REAL PROPERTY OR THE USE OR DEVELOPMENT THEREOF;
OR (II) FOR ANY STREET WIDENING OR CHANGES IN HIGHWAY OR TRAFFIC LANES OR
PATTERNS IN THE IMMEDIATE VICINITY OF THE REAL PROPERTY, IN EACH CASE, EXCEPT
FOR SUCH ACTIONS, PROCEEDINGS OR LITIGATIONS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(E)                                  THE PARCELS CONSTITUTING THE SITE ARE
ASSESSED SEPARATELY FROM ALL OTHER ADJACENT PROPERTY FOR PURPOSES OF PROPERTY
TAXES. TO SELLERS’ KNOWLEDGE, THE SITE COMPLIES WITH ALL APPLICABLE SUBDIVISION,
LAND PARCELIZATION AND LOCAL GOVERNMENTAL TAXATION OR SEPARATE ASSESSMENT
REQUIREMENTS.

 

(F)                                    OTHER THAN PERMITTED LIENS AND AS SET
FORTH IN SECTION 3.1.10(F) OF SELLERS’ DISCLOSURE SCHEDULE, THERE ARE NO
COMMITMENTS TO OR AGREEMENTS WITH ANY GOVERNMENTAL AUTHORITY AFFECTING THE USE
OR OWNERSHIP OF THE REAL PROPERTY, OR THAT WOULD IMPOSE ANY OBLIGATION ON
PURCHASER TO MAKE CONTRIBUTIONS OF MONEY OR LAND, OR TO INSTALL OR MAINTAIN ANY
IMPROVEMENTS.

 

(G)                                 OTHER THAN UTILITIES SERVING THE REAL
PROPERTY AND/OR THE FACILITY, NO IMPROVEMENT ON THE REAL PROPERTY OTHER THAN ANY
INTERCONNECTION FOR FUEL RECEIPT OR POWER DELIVERY IS DEPENDENT FOR ITS ACCESS,
OPERATION OR UTILITY ON ANY LAND, BUILDING OR OTHER IMPROVEMENT NOT INCLUDED IN
THE REAL PROPERTY.

 


3.1.11                  ASSETS. EXCEPT FOR THE EXCLUDED ASSETS (FOR WHICH
PURCHASER SHALL BE SOLELY RESPONSIBLE FOR OBTAINING SUBSTITUTES OR REPLACEMENTS
DEEMED NECESSARY BY PURCHASER FOR THE OPERATION OF THE FACILITY AND THE CONDUCT
OF THE BUSINESS) AND FOR DISPOSITIONS ALLOWED BY SECTION 4.2(B), THE PURCHASED
ASSETS TOGETHER WITH THE INTELLECTUAL PROPERTY THAT IS THE SUBJECT OF THE
TECHNOLOGY TRANSFER AGREEMENT (I) CONSTITUTE MATERIALLY ALL OF THE ASSETS USED
BY THE SELLERS IN CONNECTION WITH THE OPERATION OF THE FACILITY AND THE CONDUCT
OF THE BUSINESS SUBSTANTIALLY AS OPERATED AND CONDUCTED BY SELLER AS OF THE
EFFECTIVE DATE, AND (II) ARE SUFFICIENT FOR THE CONTINUED OPERATION OF  THE
FACILITY AND THE CONDUCT OF THE BUSINESS, IN EACH CASE, IN SUBSTANTIALLY THE
SAME MANNER AS OPERATED AND CONDUCTED BY SELLERS AS OF THE EFFECTIVE DATE.


 


3.1.12                  ASSUMED AGREEMENTS.


 

(A)                                  TRUE AND COMPLETE COPIES OF ALL ASSUMED
AGREEMENTS (TOGETHER WITH ALL AMENDMENTS, SUPPLEMENTS, SCHEDULES AND EXHIBITS)
HAVE HERETOFORE BEEN

 

23

--------------------------------------------------------------------------------


 

FURNISHED OR MADE AVAILABLE TO PURCHASER. EXCEPT AS SET FORTH IN
SECTION 3.1.12(A) OF SELLERS’ DISCLOSURE SCHEDULE, (I) EACH ASSUMED AGREEMENT IS
IN FULL FORCE AND EFFECT AND CONSTITUTES A LEGAL, VALID AND BINDING AGREEMENT OF
ROCKINGHAM (EXCEPT CAPACITY CONTRACTS WHICH ARE COVERED BY SUBSECTION (C) BELOW)
AND OF EACH OTHER PARTY THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND
NO MATERIAL TERM OR CONDITION THEREOF HAS BEEN AMENDED FROM THE FORM THEREOF
DELIVERED TO THE PURCHASER OR WAIVED, AND (II) NEITHER ROCKINGHAM NOR, TO
SELLERS’ KNOWLEDGE, ANY OTHER PARTY TO ANY ASSUMED AGREEMENT IS IN VIOLATION OR
BREACH OF OR DEFAULT UNDER ANY SUCH ASSUMED AGREEMENT (OR WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD BE IN VIOLATION OR BREACH OF OR DEFAULT UNDER ANY SUCH
ASSUMED AGREEMENT).

 

(B)                                 EXCEPT FOR THE ASSUMED AGREEMENTS AND THE
EXCLUDED ASSETS, THERE ARE NO AGREEMENTS, LEASES (OTHER THAN THE EASEMENT),
LICENSES, INDENTURES, SECURITY AGREEMENTS, DEEDS OF TRUST AND OTHER CONTRACTS
RELATING TO THE DEVELOPMENT, DESIGN, CONSTRUCTION, OWNERSHIP, OPERATION OR
MAINTENANCE OF THE FACILITY OR THE CONDUCT OF THE BUSINESS, TO WHICH ROCKINGHAM
OR ANY AFFILIATE OF ROCKINGHAM IS A PARTY, THAT WILL NOT BE TERMINATED,
DISCHARGED OR FULLY PERFORMED ON OR BEFORE THE CLOSING OR THAT WOULD BE BINDING
UPON PURCHASERS OR THE PURCHASED ASSETS AFTER THE CLOSING.

 

(C)                                  DYNEGY POWER MARKETING IS A WHOLLY OWNED
INDIRECT SUBSIDIARY OF DYNEGY, IN EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE STATE OF TEXAS AND IS PARTY TO THE CAPACITY CONTRACTS. SELLERS HEREBY MAKE
THE REPRESENTATIONS MADE IN (A) AND (B) ABOVE WITH RESPECT TO THE CAPACITY
CONTRACTS BY RESTATING ALL SUCH REPRESENTATIONS EXCEPT THAT “ROCKINGHAM” IS
DEEMED TO REFER TO DYNEGY POWER MARKETING. THE CAPACITY CONTRACT WITH THE NORTH
CAROLINA MUNICIPAL POWER AGENCY NUMBER 1 (“NCMPA”) DATED MAY 7, 2002 WILL
TERMINATE ON DECEMBER 31, 2006; NCMPA HAS NOT EXERCISED ANY OPTION TO EXTEND THE
TERM OF SUCH CAPACITY CONTRACT AND HAS NO REMAINING RIGHTS TO DO SO.

 


3.1.13                  PERMITS.


 

(A)                                  SECTION 3.1.13(A) OF SELLERS’ DISCLOSURE
SCHEDULE SETS FORTH ALL MATERIAL PERMITS ACQUIRED OR HELD BY OR IN THE NAME OF
EITHER DYNEGY OR ROCKINGHAM OR ANY OF THEIR AFFILIATES IN CONNECTION WITH THE
OWNERSHIP, OPERATION, MAINTENANCE OR USE OF THE FACILITY OR THE CONDUCT OF THE
BUSINESS (THE “FACILITY PERMITS”). TO SELLERS’ KNOWLEDGE, THE FACILITY PERMITS
CONSTITUTE ALL OF THE PERMITS REQUIRED BY LAW FOR THE OPERATION, MAINTENANCE AND
USE OF THE FACILITY AND THE REAL PROPERTY AND THE CONDUCT OF THE BUSINESS BY
SELLERS.

 

(B)                                 EXCEPT AS SET FORTH ON SECTION 3.1.13(B) OF
SELLERS’ DISCLOSURE SCHEDULE, ROCKINGHAM IS IN MATERIAL COMPLIANCE WITH EACH
FACILITY PERMIT AND HAS RECEIVED NO WRITTEN NOTICE OF VIOLATION OR NONCOMPLIANCE
FROM ANY GOVERNMENTAL AUTHORITY, AND SELLERS HAVE RECEIVED NO WRITTEN NOTICE OR
CLAIM ASSERTING OR ALLEGING THAT ANY SUCH FACILITY PERMIT (I) IS NOT IN FULL
FORCE AND EFFECT, OR (II) IS SUBJECT TO ANY LEGAL PROCEEDING OR TO ANY
UNSATISFIED CONDITION THAT (A) IS NOT REASONABLY EXPECTED TO BE SATISFIED OR
(B) IF NOT SATISFIED COULD REASONABLY BE EXPECTED TO ALLOW MATERIAL MODIFICATION
OR REVOCATION THEREOF.

 

24

--------------------------------------------------------------------------------


 

 


3.1.14                  INSURANCE. SECTION 3.1.14 OF SELLERS’ DISCLOSURE
SCHEDULE SETS FORTH A TRUE AND COMPLETE LIST AND DESCRIPTION OF ALL INSURANCE
POLICIES IN FORCE ON THE EFFECTIVE DATE WITH RESPECT TO THE PURCHASED ASSETS,
TOGETHER WITH A STATEMENT OF THE AGGREGATE AMOUNT OF CLAIMS PAID OUT AND CLAIMS
PENDING WITH RESPECT TO ROCKINGHAM OR THE FACILITY UNDER EACH SUCH INSURANCE
POLICY. ALL POLICIES ARE IN FULL FORCE AND EFFECT, ALL PREMIUMS DUE THEREON HAVE
BEEN PAID AND THE SELLERS ARE OTHERWISE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH THE TERMS AND PROVISIONS OF SUCH POLICIES. FURTHERMORE, SELLERS HAVE NOT
RECEIVED ANY WRITTEN NOTICE OF CANCELLATION OR NON-RENEWAL OF ANY SUCH POLICY.


 


3.1.15                  ENVIRONMENTAL MATTERS. EXCEPT AS SET FORTH IN
SECTION 3.1.15 OF SELLER’S DISCLOSURE SCHEDULE:


 

(A)                                  SELLERS HAVE NOT RECEIVED FROM ANY THIRD
PARTY ANY NOTICE OF VIOLATION OR OTHER CLAIM OF NONCOMPLIANCE WITH ENVIRONMENTAL
LAWS REGARDING SELLERS’ OPERATION OF THE FACILITY AND CONDUCT OF THE BUSINESS
AND THE USE OF THE PURCHASED ASSETS. TO SELLERS’ KNOWLEDGE, THE OPERATION OF THE
FACILITY, CONDUCT OF THE BUSINESS AND USE OF THE PURCHASED ASSETS ARE CURRENTLY
IN COMPLIANCE WITH ENVIRONMENTAL LAWS, EXCEPT WHERE THE FAILURE TO COMPLY WOULD
NOT, INDIVIDUALLY AND IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 

(B)                                 SELLERS HAVE OBTAINED AND OWN OR POSSESS ALL
PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS TO OPERATE THE FACILITY AND TO CONDUCT
THE BUSINESS AS IT IS PRESENTLY CONDUCTED, EXCEPT FOR THOSE PERMITS THE ABSENCE
OF WHICH WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(C)                                  TO SELLERS’ KNOWLEDGE DURING THE PERIOD
THAT ROCKINGHAM OR ANY AFFILIATE OF DYNEGY HAS OWNED THE REAL PROPERTY, THERE
HAS BEEN NO RELEASE OF HAZARDOUS MATERIALS, OR THREATENED RELEASE OF HAZARDOUS
MATERIALS BY SELLERS, INTO THE ENVIRONMENT AT THE REAL PROPERTY THAT IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(D)                                 SECTION 3.1.15(D) OF THE SELLERS’ DISCLOSURE
SCHEDULE LISTS ALL EMISSIONS ALLOWANCES FOR 2006 THROUGH 2008 THAT HAVE BEEN
(I) ISSUED OR ALLOCATED BY THE U.S. ENVIRONMENTAL PROTECTION AGENCY OR THE NORTH
CAROLINA DEPARTMENT OF NATURAL RESOURCES SPECIFICALLY FOR THE FACILITY AND ARE
IDENTIFIED IN ITS ACCOUNT WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY OR
(II) PURCHASED ON OR BEFORE THE EFFECTIVE DATE BY THE SELLERS SPECIFICALLY FOR
THE FACILITY AND ARE IDENTIFIED IN ITS ACCOUNT WITH THE APPROPRIATE GOVERNMENTAL
AUTHORITY. SELLERS HAVE NOT SOLD, ASSIGNED OR TRANSFERRED, OR GRANTED ANY OPTION
OR RIGHT WITH RESPECT TO, ANY SUCH EMISSIONS ALLOWANCES DESCRIBED ON
SECTION 3.1.15(D) OF THE SELLERS’ DISCLOSURE SCHEDULE.

 

(E)                                  THERE ARE NO LIENS (OTHER THAN PERMITTED
LIENS), DECLARATIONS OR DEED RESTRICTIONS THAT HAVE ARISEN OR BEEN IMPOSED
PURSUANT TO ANY ENVIRONMENTAL LAW ON THE REAL PROPERTY.

 

(F)                                    TO SELLER’S KNOWLEDGE, SELLERS HAVE
PROVIDED PURCHASER WITH COPIES OF ALL FINAL PHASE I ENVIRONMENTAL ASSESSMENTS
PREPARED BY THIRD PARTY

 

25

--------------------------------------------------------------------------------


 

INDEPENDENT CONSULTANTS RETAINED BY SELLERS OR THEIR AFFILIATES WITH RESPECT TO
THE REAL PROPERTY.

 

(G)                                 NEITHER SELLER IS A PARTY TO ANY CONSENT
DECREE, ORDER OR SIMILAR DOCUMENT RELATING TO LIABILITY ARISING UNDER
ENVIRONMENTAL LAWS, INVOLVING THE FACILITY OR THE REAL PROPERTY.

 

THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.1.13(A) WHICH RELATE
TO FACILITY PERMITS ARISING UNDER ENVIRONMENTAL LAWS AND THE REPRESENTATIONS AND
WARRANTIES IN THIS SECTION 3.1.15 SHALL BE THE EXCLUSIVE REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO ENVIRONMENTAL LAW AND HAZARDOUS MATERIALS AND,
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, NO OTHER
REPRESENTATION OR WARRANTY IS MADE IN THIS AGREEMENT WITH RESPECT TO
ENVIRONMENTAL MATTERS.

 


3.1.16                  EMPLOYEES. SECTION 3.1.16 OF SELLERS’ DISCLOSURE
SCHEDULE SETS FORTH THE NAME AND POSITION OF ALL CURRENT EMPLOYEES OF SELLERS OR
THEIR AFFILIATES WORKING AT THE FACILITY (THE “EMPLOYEES”) AND WHETHER ANY SUCH
EMPLOYEES ARE SUBJECT TO ANY EMPLOYMENT AGREEMENTS. AS OF THE EFFECTIVE DATE, NO
EMPLOYEE HAS GIVEN WRITTEN NOTICE OF SUCH EMPLOYEE’S INTENT TO TERMINATE
EMPLOYMENT. EXCEPT AS SET FORTH IN SECTION 3.1.16 OF SELLERS’ DISCLOSURE
SCHEDULE, NO EMPLOYEE IS ABSENT FROM WORK ON ANY FORM OF LEAVE, INCLUDING
MEDICAL LEAVE, DISABILITY, LEAVE UNDER THE FAMILY AND MEDICAL LEAVE ACT OF 1993
OR OTHERWISE OR HAS NOTIFIED ROCKINGHAM IN WRITING OF HIS OR HER INTENT TO TAKE
SUCH LEAVE.


 


3.1.17                  BROKERS. ALL NEGOTIATIONS RELATIVE TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CARRIED OUT BY SELLERS DIRECTLY
WITH PURCHASER WITHOUT THE INTERVENTION OF ANY PERSON ON BEHALF OF SELLERS IN
SUCH MANNER AS TO GIVE RISE TO ANY VALID CLAIM BY ANY PERSON AGAINST PURCHASER
FOR A FINDER’S FEE, BROKERAGE COMMISSION OR SIMILAR PAYMENT.


 


3.1.18                  INTELLECTUAL PROPERTY. SECTION 3.1.18 OF SELLERS’
DISCLOSURE SCHEDULE SETS FORTH A COMPLETE LIST OF ALL INTELLECTUAL PROPERTY TO
BE TRANSFERRED TO PURCHASER PURSUANT TO THIS AGREEMENT (“FACILITY INTELLECTUAL
PROPERTY”). THE FACILITY INTELLECTUAL PROPERTY, TOGETHER WITH THE TECHNOLOGY
TRANSFER AGREEMENT, CONSTITUTES ALL OF THE INTELLECTUAL PROPERTY NECESSARY OR
REQUIRED FOR THE OPERATION OR MAINTENANCE OF THE FACILITY OR THE CONDUCT OF THE
BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS OPERATED OR CONDUCTED BY SELLERS AS
OF THE EFFECTIVE DATE. EXCEPT AS SET FORTH ON SECTION 3.1.18 OF SELLERS’
DISCLOSURE SCHEDULE, THE SELLERS HAVE NOT RECEIVED WRITTEN NOTICE BY ANY PERSON
OF ANY PENDING OR THREATENED CLAIMS, SUITS, ACTIONS, MEDIATIONS, ARBITRATIONS,
ORDERS OR OTHER ADVERSARIAL PROCEEDINGS (I) ALLEGING INFRINGEMENT (OR OTHER
VIOLATION) BY THE SELLERS OF INTELLECTUAL PROPERTY OR OTHER RIGHTS OF ANY PERSON
OR (II) CHALLENGING THE SELLERS’ OWNERSHIP OR USE OF, OR THE VALIDITY,
ENFORCEMENT, REGISTRABILITY OR MAINTENANCE OF, ANY FACILITY INTELLECTUAL
PROPERTY. ROCKINGHAM HAS NOT ENTERED INTO ANY CONSENTS, JUDGMENTS, ORDERS,
INDEMNIFICATIONS, FORBEARANCES TO SUE, SETTLEMENT AGREEMENTS, LICENSES OR OTHER
ARRANGEMENTS THAT (I) RESTRICT ROCKINGHAM’S RIGHT TO USE ANY FACILITY
INTELLECTUAL PROPERTY, (II) RESTRICT THE TRANSFER OR LICENSING BY ROCKINGHAM OF
THE FACILITY INTELLECTUAL PROPERTY, (III) RESTRICT THE BUSINESS IN ORDER TO
ACCOMMODATE A THIRD PERSON’S INTELLECTUAL PROPERTY RIGHTS, OR (IV) PERMIT ANY
THIRD PARTY TO USE ANY FACILITY INTELLECTUAL PROPERTY. TO SELLERS’ KNOWLEDGE,
THE USE BY THE SELLERS OF ANY FACILITY INTELLECTUAL PROPERTY IS IN ACCORDANCE
WITH ANY AND ALL APPLICABLE GRANTS, LICENSES, AGREEMENTS, INSTRUMENTS OR OTHER
ARRANGEMENTS PURSUANT TO

 

26

--------------------------------------------------------------------------------


 


WHICH THE SELLERS ACQUIRED THE RIGHT TO USE SUCH FACILITY INTELLECTUAL PROPERTY
AND SERVICE FEES TO BE PAID BY SELLERS WITH RESPECT TO THE FACILITY INTELLECTUAL
PROPERTY HAVE BEEN PAID AS REQUIRED TO ANY SOFTWARE VENDOR AND LICENSOR.


 


3.1.19                  OPERATING DATA. THE OPERATING RECORDS AT THE FACILITY
IDENTIFIED IN SECTION 3.1.19 OF THE SELLERS’ DISCLOSURE SCHEDULE ARE COMPLETE
AND ACCURATE IN ALL MATERIAL RESPECTS.


 


SECTION 3.2                                   REPRESENTATIONS AND WARRANTIES OF
PURCHASER. EXCEPT AS SPECIFICALLY SET FORTH IN THE PURCHASER’S DISCLOSURE
SCHEDULE ATTACHED HERETO AS SCHEDULE 3.2, PURCHASER HEREBY REPRESENTS AND
WARRANTS TO SELLERS THAT ALL OF THE STATEMENTS CONTAINED IN THIS SECTION 3.2 ARE
TRUE AND CORRECT AS OF THE EFFECTIVE DATE (UNLESS ANOTHER DATE IS EXPRESSLY
INDICATED). EACH EXCEPTION AND OTHER RESPONSE TO THIS AGREEMENT SET FORTH IN THE
PURCHASER’S DISCLOSURE SCHEDULE IS IDENTIFIED BY REFERENCE TO, OR HAS BEEN
GROUPED UNDER A HEADING REFERRING TO, A SPECIFIC INDIVIDUAL SECTION OR
SUBSECTION OF THIS AGREEMENT, AND, EXCEPT AS OTHERWISE SPECIFICALLY STATED OR AS
IS REASONABLY APPARENT WITH RESPECT TO SUCH EXCEPTION, RELATES ONLY TO SUCH
SECTION OR SUBSECTION.


 


3.2.1                        LEGAL EXISTENCE. PURCHASER IS A NORTH CAROLINA
LIMITED LIABILITY COMPANY IN EXISTENCE UNDER THE LAWS OF THE STATE OF NORTH
CAROLINA AND HAS FULL POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW
BEING CONDUCTED AND TO OWN, LEASE AND OPERATE ITS ASSETS AND PROPERTIES.


 


3.2.2                        AUTHORITY. PURCHASER HAS FULL LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. THE EXECUTION AND DELIVERY BY PURCHASER OF THIS
AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY, AND
THE PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS HEREUNDER AND THEREUNDER, HAVE
BEEN DULY AND VALIDLY AUTHORIZED BY ITS BOARD OF DIRECTORS, AND NO OTHER ACTION
ON THE PART OF PURCHASER OR ITS MEMBER IS NECESSARY.


 


3.2.3                        BINDING AGREEMENT. THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS TO WHICH PURCHASER IS OR WILL BE A PARTY HAVE BEEN OR
WILL BE WHEN DELIVERED DULY AND VALIDLY EXECUTED AND DELIVERED BY PURCHASER AND,
ASSUMING DUE AND VALID AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY SELLERS,
THIS AGREEMENT AND THE TRANSACTION AGREEMENTS TO WHICH PURCHASER IS OR WILL BE A
PARTY ARE OR WILL BE WHEN DELIVERED VALID AND BINDING OBLIGATIONS OF PURCHASER,
ENFORCEABLE AGAINST PURCHASER IN ACCORDANCE WITH THEIR TERMS, EXCEPT (I) AS
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
FRAUDULENT CONVEYANCE AND OTHER SIMILAR LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (II) TO THE EXTENT THAT THE
AVAILABILITY OF THE REMEDY OF SPECIFIC PERFORMANCE OR INJUNCTIVE OR OTHER FORMS
OF EQUITABLE RELIEF MAY BE SUBJECT TO EQUITABLE DEFENSES AND WOULD BE SUBJECT TO
THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFOR MAY BE BROUGHT.


 


3.2.4                        NO CONFLICTS. THE EXECUTION AND DELIVERY BY
PURCHASER OF THIS AGREEMENT DO NOT, AND THE EXECUTION AND DELIVERY BY THE
PURCHASER OF THE TRANSACTION AGREEMENTS TO WHICH IT IS OR WILL BE A PARTY, THE
PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND

 

27

--------------------------------------------------------------------------------


 


SUCH TRANSACTION AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL NOT:


 

(A)                                  CONFLICT WITH OR RESULT IN A VIOLATION OR
BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF PURCHASER’S ARTICLES OF
ORGANIZATION AND OPERATING AGREEMENT;

 

(B)                                 RESULT IN A DEFAULT, PENALTY, OR ANY
ADJUSTMENT IN REQUIRED PAYMENTS (OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION) UNDER ANY OF THE TERMS, CONDITIONS OR PROVISIONS
OF ANY NOTE, BOND, DEED OF TRUST, INDENTURE, LICENSE, AGREEMENT, LEASE OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH PURCHASER OR ANY OF ITS AFFILIATES IS A PARTY
OR BY WHICH ANY OF THEIR RESPECTIVE ASSETS AND PROPERTIES MAY BE BOUND, EXCEPT
FOR SUCH DEFAULTS, PENALTIES OR ADJUSTMENTS (OR RIGHTS OF TERMINATION,
CANCELLATION OR ACCELERATION) AS TO WHICH REQUISITE WAIVERS OR CONSENTS HAVE
BEEN OBTAINED; OR

 

(C)                                  ASSUMING THE REQUIRED CONSENTS HAVE BEEN
OBTAINED, CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF ANY TERM OR
PROVISION OF ANY LAW APPLICABLE TO PURCHASER OR ANY OF ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE ASSETS AND PROPERTIES.

 


3.2.5                        APPROVALS AND FILINGS. EXCEPT AS SET FORTH IN
SECTION 3.2.5 OF PURCHASER’S DISCLOSURE SCHEDULE, AND EXCEPT FOR THE NCUC
APPROVALS, FERC APPROVALS AND COMPLIANCE WITH THE REQUIREMENTS OF THE HSR ACT,
NO CONSENT, APPROVAL OR ACTION OF, FILING WITH OR NOTICE TO ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE BY PURCHASER OF THIS AGREEMENT OR ANY OF THE TRANSACTION
AGREEMENTS TO WHICH IT IS A PARTY OR THE CONSUMMATION BY PURCHASER OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


3.2.6                        LEGAL PROCEEDINGS. EXCEPT AS SET FORTH IN
SECTION 3.2.6 OF PURCHASER’S DISCLOSURE SCHEDULE, THERE ARE NO ACTIONS OR
PROCEEDINGS PENDING OR, TO PURCHASER’S KNOWLEDGE, THREATENED AGAINST PURCHASER
OR ANY OF ITS ASSETS AND PROPERTIES THAT WOULD BE REASONABLY EXPECTED TO RESULT
IN THE ISSUANCE OF AN ORDER RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING OR
MAKING ILLEGAL THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE TRANSACTION AGREEMENTS.


 


3.2.7                        BROKERS. ALL NEGOTIATIONS RELATIVE TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN CARRIED OUT BY
PURCHASER DIRECTLY WITH SELLERS WITHOUT THE INTERVENTION OF ANY PERSON ON BEHALF
OF PURCHASER IN SUCH MANNER AS TO GIVE RISE TO ANY VALID CLAIM BY ANY PERSON
AGAINST SELLERS FOR A FINDER’S FEE, BROKERAGE COMMISSION OR SIMILAR PAYMENT.


 


3.2.8                        FUNDING OF PURCHASE PRICE. PURCHASER HAS AVAILABLE
CASH RESERVES OR HAS SECURED FINANCING AS NECESSARY TO PERMIT PURCHASER TO FUND
THE PURCHASE PRICE AT CLOSING.


 


3.2.9                        EXPERIENCE. PURCHASER IS EXPERIENCED IN THE
DEVELOPMENT, CONSTRUCTION, OWNERSHIP AND OPERATION OF ELECTRIC POWER GENERATION
FACILITIES AND THE CONDUCT OF BUSINESSES SIMILAR TO THE BUSINESS. EXCEPT FOR
EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLERS SET FORTH HEREIN AND THE
SPECIAL WARRANTY OF TITLE SET FORTH IN THE DEED, ANY OF THE TRANSACTION
AGREEMENTS AND ANY OTHER AGREEMENT DELIVERED IN CONNECTION WITH PURCHASER’S
PURCHASE OF THE PURCHASED ASSETS AND PURCHASER’S ASSUMPTION OF THE ASSUMED
LIABILITIES, PURCHASER HAS RELIED AND IS

 

28

--------------------------------------------------------------------------------


 


RELYING SOLELY ON ITS OWN INSPECTIONS, INVESTIGATION AND ANALYSES OF THE
PURCHASED ASSETS AND THE ASSUMED LIABILITIES.


 


ARTICLE IV
COVENANTS


 


SECTION 4.1                                   EFFORTS TO CLOSE. AFTER THE
EFFECTIVE DATE AND PRIOR TO CLOSING:


 


4.1.1                        REQUIRED CONSENTS; OTHER COVENANTS.


 

(A)                                  EACH PARTY SHALL PROVIDE REASONABLE
COOPERATION TO THE OTHER PARTY IN OBTAINING CONSENTS, APPROVALS OR ACTIONS OF,
MAKING ALL FILINGS WITH AND GIVING ALL NOTICES TO GOVERNMENTAL AUTHORITIES OR
OTHER PERSONS REQUIRED OF THE OTHER PARTY IN CONNECTION WITH OBTAINING ANY
REQUIRED CONSENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND BY
THE TRANSACTION AGREEMENTS, INCLUDING THE FOLLOWING.

 

(I)                                     AS PROMPTLY AS PRACTICABLE AND, IN ANY
EVENT, WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE, PURCHASER AND DYNEGY SHALL
EACH FILE, WITH THE APPROPRIATE GOVERNMENTAL AUTHORITY, SUCH FILINGS AS ARE
REQUIRED BY THE HSR ACT AND SHALL TAKE ALL ACTIONS REASONABLY NECESSARY TO CAUSE
EARLY TERMINATION OF THE APPLICABLE WAITING PERIOD UNDER THE HSR ACT.

 

(II)                                  AS PROMPTLY AS PRACTICABLE AND, IN ANY
EVENT, WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE, THE PURCHASER AND
ROCKINGHAM SHALL JOINTLY FILE, WITH PURCHASER HAVING PRIMARY RESPONSIBILITY
THEREFOR, WITH THE NCUC ALL DOCUMENTS REASONABLY REQUIRED TO OBTAIN THE NCUC
APPROVALS, AND THE PURCHASER AND THE SELLERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE NCUC APPROVALS TO BE ISSUED AS SOON AS
PRACTICABLE AFTER THE EFFECTIVE DATE. THE PARTIES SHALL CONSULT ON AND
COORDINATE ALL PRINCIPAL FILINGS SUBMITTED BY PURCHASER AND ROCKINGHAM TO THE
NCUC IN CONNECTION WITH THE NCUC APPROVALS.

 

(III)                               AS PROMPTLY AS PRACTICABLE AND, IN ANY
EVENT, WITHIN SIXTY (60) DAYS OF THE EFFECTIVE DATE, THE PURCHASER AND
ROCKINGHAM SHALL JOINTLY FILE, WITH PURCHASER HAVING PRIMARY RESPONSIBILITY
THEREFOR, WITH THE FERC ALL DOCUMENTS REASONABLY REQUIRED TO OBTAIN THE FERC
APPROVALS, AND THE PURCHASER AND ROCKINGHAM SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE FERC APPROVALS TO BE ISSUED AS SOON AS
PRACTICABLE AFTER THE EFFECTIVE DATE. THE PARTIES SHALL CONSULT ON AND
COORDINATE ALL PRINCIPAL FILINGS SUBMITTED BY PURCHASER AND ROCKINGHAM TO THE
FERC IN CONNECTION WITH THE FERC APPROVALS.

 

(IV)                              AS PROMPTLY AS PRACTICABLE AND, IN ANY EVENT,
WITHIN SIXTY (60) DAYS OF THE EFFECTIVE DATE, THE PURCHASER AND ROCKINGHAM SHALL
JOINTLY PREPARE, WITH PURCHASER HAVING PRIMARY RESPONSIBILITY THEREFOR, AND
EXECUTE ALL DOCUMENTS REASONABLY REQUIRED TO OBTAIN THE TRANSFER OR REISSUANCE
OF THE TITLE V AIR EMISSIONS PERMIT FOR THE FACILITY, CONTEMPORANEOUSLY WITH THE
CLOSING. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL SELLERS HAVE ANY
OBLIGATION TO EXPEND ANY FUNDS TO ASSURE THE TRANSFER OR RE-ISSUANCE OF THE
TITLE V AIR EMISSIONS PERMIT. THE PARTIES SHALL REASONABLY CONSULT ON AND
COORDINATE ALL

 

29

--------------------------------------------------------------------------------


 

FILINGS INTENDED TO BE SUBMITTED BY PURCHASER AND ROCKINGHAM TO GOVERNMENTAL
AUTHORITIES IN CONNECTION THEREWITH.

 

(V)                                 REGARDING ENVIRONMENTAL PERMITS, AS PROMPTLY
AS PRACTICABLE AND, IN ANY EVENT, WITHIN SIXTY (60) DAYS OF THE EFFECTIVE DATE,
SELLERS AND PURCHASER SHALL FILE, OR JOINTLY FILE, SUCH APPLICATIONS AND OTHER
DOCUMENTS REASONABLY REQUIRED TO OBTAIN APPROVAL OF THE TRANSFER OF ALL FACILITY
PERMITS (OTHER THAN THE TITLE V AIR EMISSION PERMIT) OR TO OBTAIN ANY REQUIRED
GOVERNMENTAL CONSENTS EFFECTIVE AS OF CLOSING OR AS SOON AS POSSIBLE THEREAFTER.
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL SELLERS HAVE ANY OBLIGATION TO
EXPEND ANY FUNDS TO ASSURE THE TRANSFER OR RE-ISSUANCE OF ANY FACILITY PERMIT.
THE PARTIES SHALL REASONABLY CONSULT ON AND COORDINATE ALL FILINGS INTENDED TO
BE SUBMITTED BY PURCHASER AND ROCKINGHAM TO GOVERNMENTAL AUTHORITIES IN
CONNECTION THEREWITH.

 

The Parties shall furnish to each other’s counsel such necessary information and
assistance as the other party may request in connection with its preparation of
any such filing or submission that is necessary to obtain the foregoing
consents, approvals or actions. The Parties shall consult with each other as to
the appropriate time of making such filings and submissions and shall make such
filings and submissions at the agreed upon time. The Parties shall keep each
other apprised of the status of any communications with and any inquiries or
requests for additional or supplemental information from applicable Governmental
Authorities, shall provide any such additional or supplemental information that
may be reasonably requested in connection with any such filings or submissions.

 

(B)                                 PURCHASER, AT ITS SOLE COST AND EXPENSE,
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AS PROMPTLY AS PRACTICABLE
BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE EFFECTIVE DATE, FROM A
TITLE COMPANY OF PURCHASER’S CHOICE, AND THAT IS REASONABLY ACCEPTABLE TO
SELLERS (SELLERS HEREBY CONFIRM CHICAGO TITLE INSURANCE COMPANY AS AN ACCEPTABLE
TITLE COMPANY), A COMMITMENT FOR TITLE INSURANCE COVERING THE REAL PROPERTY (THE
“TITLE INSURANCE COMMITMENT”) AND A SURVEY (THE “SURVEY”) OF THE REAL PROPERTY
(OR UPDATE OF AN EXISTING SURVEY) PREPARED BY A LICENSED PROFESSIONAL SURVEYOR
SELECTED BY PURCHASER, AND WHO IS REASONABLY ACCEPTABLE TO SELLERS (SELLERS
HEREBY CONFIRM C.E. ROBERTSON AS AN ACCEPTABLE SURVEYOR). ROCKINGHAM SHALL
PROVIDE PURCHASER AND ITS EMPLOYEES AND AGENTS ACCESS TO THE REAL PROPERTY UPON
REASONABLE ADVANCE NOTICE TO CONDUCT THE SURVEY. IN THE EVENT (I) ANY EXCEPTIONS
APPEAR IN THE TITLE INSURANCE COMMITMENT (OTHER THAN PERMITTED LIENS AND THE
STANDARD PRE-PRINTED EXCEPTIONS, WHICH STANDARD EXCEPTIONS SELLERS SHALL CAUSE
TO BE DELETED AT CLOSING BY APPROPRIATE TITLE COMPANY AFFIDAVITS AND CUSTOMARY
INDEMNITIES) OR THE TITLE INSURANCE COMMITMENT REFLECTS ANY REQUIREMENTS OR
CONDITIONS THAT MUST BE SATISFIED FOR THE DELETION OF ALL STANDARD AND GENERAL
EXCEPTIONS (OTHER THAN THE CUSTOMARY SELLER AFFIDAVITS AND INDEMNITIES WHICH
SELLERS SHALL DELIVER AT CLOSING) AND FOR ISSUANCE OF THE TITLE POLICY WITH THE
FOLLOWING ENDORSEMENTS TO THE TITLE POLICY TO BE ISSUED PURSUANT TO THE TITLE
INSURANCE COMMITMENT: COMPREHENSIVE, CONTIGUITY (WITH RESPECT TO TRACT #1, TRACT
#2, TRACT #3 AND TRACT #4 AS DESCRIBED ON SCHEDULE 3.1.10(A), PURCHASER
ACKNOWLEDGING THAT TRACT #5 DESCRIBED THEREON IS NOT CONTIGUOUS WITH THE OTHERS)
ZONING, SAME AS SURVEY, SEPARATE TAX PARCEL, ACCESS, SUBDIVISION AND EASEMENT
(COLLECTIVELY, “OBJECTIONABLE TITLE

 

30

--------------------------------------------------------------------------------


 

MATTERS”), OR (II) THE SURVEY SHOWS ANY EASEMENTS, RIGHTS-OF-WAY, ENCROACHMENTS,
OR OTHER MATTERS AFFECTING THE SITE (OTHER THAN PERMITTED LIENS) (“OBJECTIONABLE
SURVEY MATTERS”), PURCHASER SHALL NOTIFY SELLERS IN WRITING OF SUCH FACT WITHIN
THIRTY (30) DAYS OF THE LATER OF THE RECEIPT OF THE TITLE INSURANCE COMMITMENT
OR THE SURVEY, WHICH NOTICE MUST BE ACCOMPANIED BY A COPY OF THE TITLE INSURANCE
COMMITMENT, THE SURVEY AND DESCRIPTIONS OF ANY OBJECTIONABLE TITLE MATTERS AND
OBJECTIONABLE SURVEY MATTERS. IF PURCHASER FAILS TO GIVE SELLERS TIMELY NOTICE
OF ANY OBJECTIONABLE TITLE MATTERS OR OBJECTIONABLE SURVEY MATTERS, THEN THE
MATTERS REVEALED BY THE TITLE COMMITMENT AND/OR THE SURVEY, AS THE CASE MAY BE,
AND NOT TIMELY IDENTIFIED BY PURCHASER AS OBJECTIONABLE TITLE MATTERS OR
OBJECTIONABLE SURVEY MATTERS, SHALL BE DEEMED TO BE ADDITIONAL “PERMITTED
LIENS.”  IF PURCHASER HAS GIVEN SELLERS TIMELY NOTICE OF ANY OBJECTIONABLE TITLE
MATTERS OR OBJECTIONABLE SURVEY MATTERS, THEN SELLERS SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, TO CURE SUCH OBJECTIONABLE TITLE MATTERS OR OBJECTIONABLE
SURVEY MATTERS. IF SELLERS HAVE NOT (I) CURED SUCH OBJECTIONABLE TITLE MATTERS
OR OBJECTIONABLE SURVEY MATTERS WITHIN THIRTY (30) DAYS AFTER SELLER’S RECEIPT
OF PURCHASER’S NOTICE THEREOF (THE “CURATIVE PERIOD”) OR CONFIRMED IN WRITING TO
PURCHASER THAT SUCH OBJECTIONABLE TITLE MATTERS WILL BE CURED BY SELLERS ON OR
BEFORE CLOSING, OR NOTIFIED PURCHASER OF SELLERS’ ELECTION NOT TO CURE THE SAME,
THEN WITHIN FIFTEEN (15) BUSINESS DAYS FOLLOWING THE END OF SUCH THIRTY (30) DAY
PERIOD OR, IF EARLIER, THE DATE THAT SELLERS NOTIFY PURCHASER OF THEIR ELECTION
TO CURE OR NOT TO CURE, PURCHASER SHALL DELIVER TO SELLERS ITS NOTICE TO THE
EFFECT THAT IT HAS COMPLETED SUCH EXAMINATION OF SELLER’S TITLE TO THE REAL
PROPERTY AS IT DEEMS APPROPRIATE UNDER THE CIRCUMSTANCES, AND THAT BASED ON SUCH
EXAMINATION PURCHASER HAS EITHER (1) FOUND THAT TITLE TO THE REAL PROPERTY IS
ACCEPTABLE AND THAT PURCHASER DESIRES TO PROCEED WITH THE CLOSING WITHOUT
REDUCTION IN PURCHASE PRICE (IN WHICH EVENT THE UNCURED OBJECTIONABLE TITLE
MATTERS AND OBJECTIONABLE SURVEY MATTERS SHALL BECOME AND BE PERMITTED LIENS;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL LIENS SECURING INDEBTEDNESS OF SELLERS
OR SELLERS’ AFFILIATES BECOME PERMITTED LIENS AND SELLERS SHALL PAY AND CAUSE
SUCH LIENS TO BE RELEASED) AND THAT PURCHASER AGREES TO ACCEPT THE ISSUANCE OF A
TITLE POLICY AT CLOSING THAT IS SUBJECT TO EXCEPTIONS FOR THE PERMITTED LIENS
AND, IF APPLICABLE, WITHOUT THE DELETION OF ANY GENERAL OR STANDARD EXCEPTIONS
THAT ARE ATTRIBUTABLE TO ANY UNCURED OBJECTIONABLE TITLE MATTER OR OBJECTIONABLE
SURVEY MATTER AND WITHOUT ISSUANCE OF ANY OF THE ABOVE LISTED ENDORSEMENTS
THERETO TO THE EXTENT SUCH ENDORSEMENTS MAY NOT BE ISSUED AS A RESULT OF ANY
UNCURED OBJECTIONABLE TITLE MATTER OR UNCURED OBJECTIONABLE SURVEY MATTER, OR
(2) FOUND THAT TITLE TO THE REAL PROPERTY IS NOT ACCEPTABLE AND THAT BECAUSE OF
SUCH NONACCEPTABLE TITLE PURCHASER HAS ELECTED TO TERMINATE THIS AGREEMENT,
WHEREUPON THIS AGREEMENT SHALL TERMINATE AND THE REAL PROPERTY AND OTHER
PURCHASED ASSETS SHALL CEASE TO BE SUBJECT TO THIS AGREEMENT. IF PURCHASER FAILS
TO GIVE NOTICE OF ITS ELECTION, PURCHASER SHALL BE DEEMED TO HAVE ELECTED TO
PROCEED TO CLOSING AS DESCRIBED IN CLAUSE (1) ABOVE, NOTWITHSTANDING SUCH
OBJECTIONABLE TITLE MATTERS OR OBJECTIONABLE SURVEY MATTERS, AND NOTWITHSTANDING
THAT THE TITLE POLICY TO BE  ISSUED AT CLOSING PURSUANT TO THE TITLE INSURANCE
COMMITMENT MAY BE SUBJECT TO GENERAL OR STANDARD EXCEPTIONS THAT WOULD BE
DELETED BUT FOR SUCH UNCURED OBJECTIONABLE TITLE MATTER OR OBJECTIONABLE SURVEY
MATTER AND MAY BE ISSUED WITHOUT ONE OR MORE OF THE ABOVE LISTED ENDORSEMENTS AS
A RESULT OF AN UNCURED OBJECTIONABLE TITLE MATTER OR UNCURED OBJECTIONABLE
SURVEY MATTER .

 

31

--------------------------------------------------------------------------------


 

(C)                                  PURCHASER SHALL, AT PURCHASER’S SOLE COST
AND EXPENSE, ENGAGE A NATIONALLY OR REGIONALLY RECOGNIZED INDEPENDENT
ENVIRONMENTAL CONSULTANT TO PERFORM, ON OR BEFORE SIXTY (60) DAYS AFTER THE
EFFECTIVE DATE, A PHASE I ENVIRONMENTAL ASSESSMENT WITH RESPECT TO THE REAL
PROPERTY. THE CONSULTANT SHALL BE SELECTED BY PURCHASER SUBJECT TO SELLERS’
APPROVAL WHICH SHALL NOT BE UNREASONABLY WITHHELD. IN ADDITION, WITH SELLERS’
PRIOR WRITTEN APPROVAL, PURCHASER SHALL ENGAGE SUCH CONSULTANT TO PERFORM ANY
OTHER ASSESSMENT THAT PURCHASER REASONABLY DEEMS NECESSARY TO DETERMINE
COMPLIANCE WITH OR RISKS ARISING UNDER ENVIRONMENTAL LAW WITH RESPECT TO A
CONDITION IDENTIFIED IN SUCH PHASE I ENVIRONMENTAL ASSESSMENT, INCLUDING
ASSESSMENTS THAT REQUIRE SAMPLING OF ANY MEDIA AT THE REAL PROPERTY (“PHASE 2
WORK”). IF SELLERS WITHHOLD THEIR WRITTEN APPROVAL FOR ANY SUCH PHASE 2 WORK AS
DESCRIBED IN THE PRECEDING SENTENCE, PURCHASER SHALL HAVE THE OPTION OF
TERMINATING THIS AGREEMENT BY GIVING WRITTEN NOTICE TO SELLERS. IF SELLERS GIVE
THEIR WRITTEN APPROVAL FOR SUCH PHASE 2 WORK, ROCKINGHAM SHALL PROVIDE PURCHASER
AND ITS EMPLOYEES AND AGENTS REASONABLE ACCESS TO THE REAL PROPERTY AFTER
RECEIPT OF REASONABLE ADVANCE WRITTEN NOTICE OF PURCHASER’S INTENT TO CONDUCT
SUCH PHASE 2 WORK; PROVIDED, HOWEVER, PURCHASER SHALL NOT UNREASONABLY INTERFERE
WITH THE CONDUCT OF SELLER’S BUSINESS. PURCHASER SHALL ALLOW SELLERS’
REPRESENTATIVES (AT SELLERS’ OPTION) TO BE PRESENT AT ANY PHYSICAL INSPECTION OF
THE REAL PROPERTY IN CONNECTION WITH SUCH PHASE I ENVIRONMENTAL ASSESSMENT AND
PHASE 2 WORK, AND TO DISCUSS WITH SUCH CONSULTANT OR PURCHASER’S EMPLOYEES AT
ANY TIME (DURING REASONABLE BUSINESS HOURS) SUCH ASSESSMENT OR PHASE 2 WORK, AND
TO REVIEW ALL WRITTEN MATERIALS, INCLUDING DRAFTS OF ANY WRITTEN REPORTS, AS
PURCHASER SHALL FROM TIME TO TIME REQUEST. AT SELLERS’ REQUEST, ANY FINAL REPORT
PREPARED BY AN ENVIRONMENTAL CONSULTANT SHALL BE CERTIFIED TO BOTH SELLERS AND
PURCHASER. UPON COMPLETION OF THE PHASE I ENVIRONMENTAL ASSESSMENT AND THE PHASE
2 WORK (AS THE CASE MAY BE), PURCHASER SHALL PROVIDE TO SELLERS’ COPIES OF ALL
DRAFT AND FINAL REPORTS PREPARED IN CONNECTION THEREWITH AND PROMPTLY
INFORM SELLERS OF ANY DETERMINATION THAT IT MAKES, BASED ON SUCH ASSESSMENTS
THAT THE CONDITION TO CLOSING SET FORTH IN SECTION 5.1.11 HAS NOT BEEN MET. IF
SUCH CONDITION TO CLOSING HAS NOT BEEN MET, PURCHASER SHALL HAVE THE OPTION OF
TERMINATING THIS AGREEMENT BY SO STATING IN SUCH NOTICE, WHEREUPON THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE AND THE REAL PROPERTY AND OTHER
PURCHASED ASSETS SHALL NOT BE SUBJECT TO THIS AGREEMENT. PURCHASER SHALL ADVISE
SELLERS IF ANY MATTERS DISCLOSED BY SUCH PHASE I ENVIRONMENTAL ASSESSMENT OR
PHASE 2 WORK WOULD, IN ITS REASONABLE JUDGMENT, RENDER THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 3.1.13 OR SECTION 3.1.15 FALSE OR MISLEADING IN
ANY RESPECT. IF PURCHASER DOES NOT EXERCISE ITS OPTION TO TERMINATE THIS
AGREEMENT AS PROVIDED IN THIS SUBSECTION, ANY SUCH MATTERS SO DISCLOSED TO
SELLERS SHALL BE DEEMED TO BE INCLUDED IN ALL RELEVANT SECTIONS OF THE SELLERS’
DISCLOSURE SCHEDULE AND SHALL BE DEEMED TO BE IDENTIFIED ENVIRONMENTAL
LIABILITIES.

 

(D)                                 THE PROVISIONS OF THIS SECTION 4.1.1(D) SET
FORTH THE OBLIGATIONS OF THE PARTIES WITH RESPECT TO THE CAPACITY CONTRACTS.
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT, THE CAPACITY CONTRACTS
SHALL NOT BE INCLUDED IN THE ASSUMED AGREEMENTS EXCEPT TO THE EXTENT
CONTEMPLATED BY, AND IN ACCORDANCE WITH, THE PROVISIONS OF THIS
SECTION 4.1.1(D). FOR PURPOSES OF THIS SECTION 4.1.1(D), THE OBLIGATIONS OF
SELLERS INCLUDE THE OBLIGATIONS OF DYNEGY TO CAUSE DYNEGY POWER MARKETING TO
TAKE THE ACTIONS DESCRIBED. FOR CLARIFICATION, ANY REFERENCES TO ASSIGNMENT OF
THE CAPACITY CONTRACTS TO PURCHASER OR ASSUMPTION OF ANY OBLIGATIONS UNDER OR
WITH RESPECT TO THE CAPACITY

 

32

--------------------------------------------------------------------------------


 

CONTRACTS REFER ONLY TO THOSE SPECIFIC AGREEMENTS FOR SALE AND DELIVERY OF POWER
INCLUDED IN THE DEFINITION OF THE TERM “CAPACITY CONTRACTS,” AND DO NOT INCLUDE
THE MASTER AGREEMENTS RELATED TO SUCH TRANSACTIONS OR ANY SCHEDULES, ANNEXES OR
EXHIBITS TO SUCH MASTER AGREEMENT.

 

(I)                                     AS PROMPTLY AS PRACTICABLE AFTER THE
EFFECTIVE DATE:

 

(A)                              THE PURCHASER, ROCKINGHAM AND DYNEGY POWER
MARKETING SHALL JOINTLY FILE, WITH PURCHASER HAVING PRIMARY RESPONSIBILITY
THEREFOR, WITH THE FERC ALL DOCUMENTS REASONABLY REQUIRED TO OBTAIN THE FERC
CAPACITY CONTRACT ASSIGNMENT APPROVAL; AND

 

(B)                                SELLERS SHALL USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN CONSENTS FROM THE COUNTERPARTIES TO THE CAPACITY
CONTRACTS TO (1) THE ASSIGNMENT OF THE CAPACITY CONTRACTS TO PURCHASER, AND THE
ASSUMPTION BY PURCHASER OF DYNEGY POWER MARKETING’S OBLIGATIONS THEREUNDER FROM
AND AFTER THE CLOSING, (2) THE RELEASE OF DYNEGY POWER MARKETING AND ANY
AFFILIATE OF DYNEGY FROM ANY LIABILITY UNDER SUCH CAPACITY CONTRACTS INCURRED
AFTER THE CLOSING, AND (3) THE RETURN, AT OR WITHIN A REASONABLE TIME AFTER THE
CLOSING, OF ALL COLLATERAL (INCLUDING ANY LETTER OF CREDIT) POSTED BY DYNEGY
POWER MARKETING OR ANY AFFILIATE OF DYNEGY WITH RESPECT TO ANY SUCH CAPACITY
CONTRACT. PURCHASER SHALL COOPERATE WITH SELLERS, TO THE EXTENT REASONABLY
REQUESTED BY SELLERS, IN DISCUSSIONS WITH THE COUNTERPARTIES TO THE CAPACITY
CONTRACTS AND SHALL, IN CONNECTION WITH SUCH DISCUSSIONS, NEGOTIATE IN GOOD
FAITH TO ENTER INTO MASTER AGREEMENTS WITH SUCH COUNTERPARTIES (OR MODIFICATION
OF PURCHASER’S EXISTING MASTER AGREEMENTS, IF APPLICABLE) TO GOVERN THE TERMS
AND CONDITIONS UNDER WHICH THE CAPACITY CONTRACTS WOULD BE GOVERNED IF ASSIGNED
TO AND ASSUMED BY PURCHASER.

 

(C)                                IF (1) A FERC CAPACITY CONTRACT ASSIGNMENT
APPROVAL IS RECEIVED AND SUCH APPROVAL SHALL NOT HAVE (I)  IMPOSED OR REQUIRED
ANY MATERIAL ADVERSE CONDITION OR RESTRICTION ON PURCHASER, SELLERS, DYNEGY
POWER MARKETING, THE FACILITY OR THE BUSINESS AND (II) BEEN REVERSED, STAYED,
ENJOINED, SET ASIDE, ANNULLED OR SUSPENDED; AND (2) CONSENT HAS BEEN OBTAINED
FROM THE COUNTERPARTY TO SUCH CAPACITY CONTRACT AS DESCRIBED IN
SUBSECTION (B) ABOVE, THEN SUCH CAPACITY CONTRACT SHALL BE DEEMED AN ASSUMED
AGREEMENT HEREUNDER AND, AT CLOSING, PURCHASER SHALL, AND SELLERS SHALL CAUSE
DYNEGY POWER MARKETING TO, ENTER INTO AN ASSIGNMENT AGREEMENT WITH RESPECT TO
SUCH CAPACITY CONTRACT IN A FORM REASONABLY ACCEPTABLE TO THE PARTIES.

 

(II)                                  WITH RESPECT TO ANY CAPACITY CONTRACT THAT
IS NOT ASSIGNED TO AND ASSUMED BY PURCHASER IN ACCORDANCE WITH
SUBSECTION (I) ABOVE, SELLER AND PURCHASER SHALL NEGOTIATE IN GOOD FAITH (BUT IN
NO EVENT SHALL THEY BE REQUIRED TO SO NEGOTIATE FOR MORE THAN 30 DAYS) REGARDING
AN ALTERNATIVE ARRANGEMENT AMONG THE PARTIES WITH RESPECT TO SUCH CAPACITY
CONTRACTS, WHICH MAY INCLUDE EFFECTING A

 

33

--------------------------------------------------------------------------------


 

TERMINATION OF SUCH CAPACITY CONTRACT, ENTERING INTO ONE OR MORE “BACK-TO-BACK”
AGREEMENTS WHEREBY PURCHASER AGREES TO PROVIDE POWER TO DYNEGY POWER MARKETING
TO THE EXTENT AND AT THE TIMES REQUIRED UNDER SUCH CAPACITY CONTRACT, OR SOME
OTHER ARRANGEMENT, IF ANY, UPON WHICH THE PARTIES MAY MUTUALLY AGREE IN THEIR
DISCRETION.

 

(III)                               IF PURCHASER AND SELLERS DO NOT EFFECT A
MUTUALLY ACCEPTABLE ALTERNATIVE ARRANGEMENT AS PROVIDED IN
SUBSECTION (II) ABOVE, SELLERS MAY GIVE WRITTEN NOTICE TO PURCHASER THAT THEY
SHALL TERMINATE THIS AGREEMENT EFFECTIVE UPON THE EARLIER OF PURCHASER’S WRITTEN
ACCEPTANCE OF SUCH TERMINATION AND THE END OF THE 60-DAY NEGOTIATION PERIOD
DESCRIBED IN THE SUCCEEDING SENTENCE. NOTWITHSTANDING SELLERS’ NOTICE OF
TERMINATION AS PROVIDED IN THE IMMEDIATELY PRECEDING SENTENCE, PURCHASER SHALL
HAVE A PERIOD OF 60 DAYS AFTER DELIVERY OF SELLERS’ TERMINATION NOTICE IN WHICH
PURCHASER MAY NEGOTIATE DIRECTLY WITH THE COUNTERPARTIES TO ANY SUCH CAPACITY
CONTRACT, WITH RESPECT TO THE TERMS AND CONDITIONS OF AN ARRANGEMENT, ACCEPTABLE
TO PURCHASER AND AT PURCHASER’S COST, UNDER WHICH DYNEGY POWER MARKETING AND ANY
AFFILIATE OF DYNEGY WOULD BE RELEASED FROM ALL LIABILITIES UNDER SUCH CAPACITY
CONTRACT FROM AND AFTER THE CLOSING AND UNDER WHICH ANY COLLATERAL POSTED BY ANY
OF THEM WOULD BE RETURNED AT OR WITHIN A REASONABLE TIME AFTER THE CLOSING. IF
PURCHASER REACHES AGREEMENT WITH RESPECT TO SUCH AN ARRANGEMENT, IT SHALL GIVE
NOTICE TO SELLERS OF THE SAME WITHIN SUCH 60-DAY PERIOD, AND SELLERS’ NOTICE OF
TERMINATION SHALL AUTOMATICALLY BECOME NULL AND VOID AND HAVE NO EFFECT.

 

(IV)                              WITH RESPECT TO ANY CAPACITY CONTRACT, AN
“ACCEPTABLE DISPOSITION” OF SUCH CAPACITY CONTRACT SHALL MEAN ANY OF THE
FOLLOWING: (A) SUCH CAPACITY CONTRACT SHALL HAVE BEEN DEEMED AN ASSUMED
AGREEMENT AND AN ASSIGNMENT AGREEMENT WITH RESPECT THERETO EXECUTED AND
DELIVERED IN ACCORDANCE WITH SUBSECTION (I) ABOVE; (B) SELLERS AND PURCHASER
SHALL HAVE REACHED A MUTUALLY ACCEPTABLE ALTERNATIVE ARRANGEMENT AS DESCRIBED IN
SUBSECTION (II) ABOVE, OR (C) DYNEGY POWER MARKETING AND ANY AND ALL AFFILIATES
OF DYNEGY HAVE BEEN RELEASED FROM ALL LIABILITIES UNDER SUCH CAPACITY CONTRACT
AND ANY COLLATERAL POSTED WITH RESPECT TO SUCH CAPACITY CONTRACT SHALL HAVE BEEN
OR WILL BE RETURNED IN ACCORDANCE WITH SUBSECTION (III) ABOVE. THE PARTIES AGREE
THAT THE ACHIEVEMENT OF AN ACCEPTABLE DISPOSITION FOR ALL CAPACITY CONTRACTS
SHALL BE A CONDITION TO SELLERS’ OBLIGATIONS HEREUNDER AS PROVIDED IN
SECTION 5.2. HEREOF.

 

(E)                                  PURCHASER’S RIGHTS TO ENTER THE REAL
PROPERTY TO CONDUCT THE SURVEY, INSPECTION AND  ENVIRONMENTAL ASSESSMENT
DESCRIBED IN THIS SECTION 4.1.1, AND ANY OTHER ENTRY OF THE REAL PROPERTY BY
PURCHASER CONTEMPLATED BY THIS AGREEMENT, SHALL BE SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:

 

(I)                                     ALL WORK PURCHASER WISHES TO PERFORM ON
THE REAL PROPERTY, INCLUDING ALL INSPECTIONS AND TESTS, AND WORK ASSOCIATED
THEREWITH, SHALL BE FULLY IDENTIFIED IN WRITING TO SELLERS PRIOR TO THE
COMMENCEMENT OF ANY SUCH WORK, AND ALL SUCH WORK SHALL BE PERFORMED DURING
NORMAL BUSINESS HOURS AND IN ACCORDANCE AND COMPLIANCE WITH SELLERS’ CUSTOMARY
SECURITY AND SAFETY PROCEDURES.

 

34

--------------------------------------------------------------------------------


 

(II)                                  IF SELLERS SO ELECT, SELLERS’ DESIGNATED
REPRESENTATIVE SHALL ACCOMPANY ANY SUCH SURVEYOR, ENGINEER OR OTHERS DURING ANY
SUCH INSPECTIONS AND ASSESSMENTS. AS PART OF THE CONSIDERATION FOR SELLERS’
CONSENT TO ALLOW PURCHASER TO ENTER THE REAL PROPERTY, PURCHASER SHALL DELIVER
TO SELLERS A COPY OF ALL SURVEYS AND WRITTEN REPORTS OBTAINED BY PURCHASER AS A
RESULT OF PURCHASER’S EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT RELATING TO
THE REAL PROPERTY, OR AS A RESULT OF ANY WORK RELATING TO THE REAL PROPERTY.

 

(III)                               PURCHASER SHALL OBTAIN AND PAY FOR ALL
PERMITS AND APPROVALS REQUIRED BY ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION
OVER ANY WORK PERFORMED BY OR ON BEHALF OF PURCHASER ON THE REAL PROPERTY.

 

(IV)                              PURCHASER SHALL BE SOLELY RESPONSIBLE AND
LIABLE FOR PAYMENT OF ALL COSTS AND EXPENSES ASSOCIATED WITH THE WORK PERFORMED
IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS OF ENTRY AND PURCHASER SHALL
PROMPTLY PAY ALL SUCH COSTS AND EXPENSES. PURCHASER SHALL NOT PERMIT ANY LIEN TO
BE PLACED AGAINST ANY PORTION OF THE REAL PROPERTY AS A RESULT OF PURCHASER’S
EXERCISE OF ITS RIGHTS OF ENTRY OR PERFORMANCE OF WORK ON THE REAL PROPERTY.
WITHIN FIVE (5) BUSINESS DAYS AFTER PURCHASER’S RECEIPT OF ANY NOTICE TO
PURCHASER THAT A LIEN HAS BEEN PLACED OR CLAIMED AGAINST ANY PORTION OF THE REAL
PROPERTY AS A RESULT OF PURCHASER’S EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT
OR THE PERFORMANCE OF ANY WORK IN CONNECTION THEREWITH, PURCHASER SHALL PAY,
BOND OR OTHERWISE DISCHARGE THE LIEN AND REMOVE IT AS AN ENCUMBRANCE OR CLOUD ON
ROCKINGHAM’S TITLE TO THE REAL PROPERTY. IF PURCHASER FAILS SO TO PAY, BOND OR
DISCHARGE THE LIEN, SELLERS SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO
PAY, BOND OR OTHERWISE DISCHARGE THE LIEN AND ALL COSTS INCURRED BY SELLER IN SO
DOING, INCLUDING, WITHOUT LIMITATION, SELLERS’ REASONABLE AND ACTUAL ATTORNEYS’
FEES AND COSTS, SHALL BE REIMBURSED TO SELLER BY PURCHASER WITHIN FIVE
(5) BUSINESS DAYS OF PURCHASER’S RECEIPT OF WRITTEN DEMAND FOR SAME FROM
SELLERS.

 

(V)                                 PURCHASER SHALL SAVE HARMLESS, INDEMNIFY AND
DEFEND SELLERS FROM ANY AND ALL CLAIMS, LOSSES, PENALTIES, DEMANDS, JUDGMENTS,
DAMAGES, INJURIES, OR EXPENSES, (INCLUDING ATTORNEYS’ AND PARALEGALS’ FEES AND
COSTS), FOR BODILY INJURY OR PROPERTY DAMAGE THAT SELLERS INCUR AS A RESULT OF
THE ENTRY UPON THE REAL PROPERTY BY PURCHASER OR PURCHASER’S EMPLOYEES, AGENTS,
CONTRACTORS OR REPRESENTATIVES OR AS A RESULT OF ANY OF THE WORK PERFORMED BY OR
FOR PURCHASER, BUT NOT INCLUDING ANY SUCH CLAIMS ARISING FROM AN ENVIRONMENTAL
CONDITION IDENTIFIED BY PURCHASER OR FROM SELLERS’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. PURCHASER’S INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS
SECTION SHALL SURVIVE ANY ASSIGNMENT, CANCELLATION OR TERMINATION OF THIS
AGREEMENT.

 

(VI)                              PURCHASER WARRANTS THAT, UPON COMPLETION OF
THE WORK OR TERMINATION OF THIS AGREEMENT, WHICHEVER OCCURS FIRST, PURCHASER
SHALL REPAIR ANY DAMAGE CAUSED BY PURCHASER AND/OR ITS AGENTS, CONTRACTORS, AND
EMPLOYEES ON OR TO THE REAL PROPERTY AND PURCHASER SHALL RESTORE THE REAL
PROPERTY TO ITS PRE-EXISTING CONDITION. PURCHASER SHALL BE SOLELY LIABLE AND
RESPONSIBLE FOR ALL COSTS AND EXPENSES ASSOCIATED WITH SUCH REPAIR AND
RESTORATION. IF PURCHASER’S ACTIVITIES

 

35

--------------------------------------------------------------------------------


 

ON THE REAL PROPERTY CREATE A VIOLATION OF ANY LAWS, INCLUDING, BUT NOT LIMITED
TO, ANY ENVIRONMENTAL LAW, THEN PURCHASER SHALL EITHER (I) TAKE ALL NECESSARY
AND APPROPRIATE ACTION TO RESTORE THE REAL PROPERTY TO ITS FORMER CONDITION AT
PURCHASER’S SOLE COST AND EXPENSE; OR (II) IF PURCHASER FAILS SO TO PROMPTLY
RESTORE THE REAL PROPERTY TO ITS PRE-EXISTING CONDITION FOLLOWING PURCHASER’S
RECEIPT OF NOTICE OF THE NEED THEREFOR, THEN PURCHASER SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY SELLERS OR THEIR AGENTS FOR ALL REMEDIATION AND RESTORATION
REQUIRED AS A RESULT OF ANY SUCH CHANGED CONDITION. NOTWITHSTANDING THE
FOREGOING, EXCEPT FOR THE REPAIR AND RESTORATION OBLIGATIONS OF PURCHASER
EXPRESSLY SET FORTH IN THIS SECTION 4.1.1(E)(VI), PURCHASER SHALL HAVE NO
LIABILITY OR OBLIGATION UNDER THIS SECTION 4.1.1(E) WITH RESPECT TO ANY
ENVIRONMENTAL CONDITION IT IDENTIFIES ON THE REAL PROPERTY. PURCHASER SHALL
REIMBURSE SELLER FOR ALL SUCH OBLIGATIONS, COSTS AND EXPENSES WITHIN TEN
(10) DAYS OF SELLER’S DEMAND THEREFOR. ALL SUCH SUMS NOT PAID WHEN DUE SHALL
INCUR INTEREST AT THE DEFAULT RATE.

 

(VII)                           UPON ANY TERMINATION OF THIS AGREEMENT OTHER
THAN TERMINATION BY REASON OF SELLERS’ DEFAULT OR BREACH, PURCHASER SHALL
PROMPTLY DELIVER TO SELLERS COPIES OF ALL REPORTS, SURVEYS, STUDIES, AND OTHER
MATERIALS OBTAINED BY PURCHASER AS A RESULT OF ITS ENTRY UPON THE REAL PROPERTY,
TOGETHER WITH SATISFACTIONS OR WAIVERS OF LIEN FOR ALL PERSON OR ENTITIES
SUPPLYING LABOR, MATERIALS OR PROFESSIONAL SERVICES TO PURCHASER RELATING TO
PURCHASER’S ENTRY UPON THE REAL PROPERTY.

 

(VIII)                        PURCHASER’S OBLIGATIONS UNDER THIS
SECTION 4.1.1(E) SHALL SURVIVE CLOSING OR TERMINATION OF THIS AGREEMENT.

 

(F)                                    AT THE REQUEST OF A PARTY, (I) THE OTHER
PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECTUATE, TO THE EXTENT NOT
EFFECTUATED ON OR BEFORE CLOSING, THE ASSIGNMENT BY SELLERS OF THE ASSUMED
AGREEMENTS, THE ASSUMPTION BY PURCHASER OF THE ASSUMED LIABILITIES, AND THE
RELEASE OF SELLERS AND THEIR AFFILIATES FROM LIABILITY UNDER THE ASSUMED
AGREEMENTS FOR THE PERIOD AFTER CLOSING; AND (II) THE PARTIES SHALL USE THEIR
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN REQUIRED CONSENTS NOT OBTAINED ON OR
BEFORE CLOSING.

 


4.1.2                        FULFILLMENT OF CONDITIONS.


 

(A)                                  EACH PARTY SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS, AND TO DO, OR
CAUSE TO BE DONE, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER LAW TO
CONSUMMATE AND MAKE EFFECTIVE THE PURCHASE, SALE, ASSIGNMENT, CONVEYANCE,
TRANSFER AND DELIVERY OF THE PURCHASED ASSETS AND THE ASSUMPTION OF THE ASSUMED
LIABILITIES PURSUANT TO THIS AGREEMENT. SUCH ACTIONS SHALL INCLUDE EACH PARTY’S
USING ITS COMMERCIALLY REASONABLE EFFORTS TO ENSURE SATISFACTION OF THE
CONDITIONS PRECEDENT TO ITS OBLIGATIONS HEREUNDER.

 

(B)                                 EACH PARTY SHALL GIVE NOTICE TO THE OTHER
PROMPTLY AFTER BECOMING AWARE OF (I) THE OCCURRENCE OR NON-OCCURRENCE OF ANY
EVENT WHOSE OCCURRENCE OR NON-OCCURRENCE WOULD BE LIKELY TO CAUSE ANY
REPRESENTATION OR WARRANTY CONTAINED IN THIS

 

36

--------------------------------------------------------------------------------


 

AGREEMENT TO BE UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT AT ANY TIME FROM
THE EFFECTIVE DATE TO THE CLOSING DATE AND (II) ANY FAILURE OF A PARTY TO COMPLY
WITH OR SATISFY ANY COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR
SATISFIED BY IT HEREUNDER.

 


SECTION 4.2                                   PRESERVATION OF PURCHASED ASSETS.


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 4.2, AFTER THE EFFECTIVE DATE AND PRIOR TO CLOSING, SELLERS SHALL
(I) PRESERVE AND MAINTAIN THE PURCHASED ASSETS IN ACCORDANCE WITH GOOD OPERATING
PRACTICES AND (II) PURCHASE AND MAINTAIN INSURANCE INSURING AGAINST PHYSICAL
LOSS OR DAMAGE TO THE PURCHASED ASSETS CONSISTENT WITH SELLERS’ PRIOR PRACTICE.

 

(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 4.2, AFTER
THE EFFECTIVE DATE AND PRIOR TO CLOSING, THE SELLERS SHALL NOT, WITHOUT THE
WRITTEN CONSENT OF PURCHASER: (I) DISPOSE OF OR ASSIGN (OTHER THAN IN THE
ORDINARY COURSE OF THE BUSINESS CONSISTENT WITH SELLERS’ PAST PRACTICE), OR
INCUR OR PERMIT TO EXIST ANY LIEN (OTHER THAN A PERMITTED LIEN) ON, ANY OF THE
PURCHASED ASSETS; (II) ENTER INTO, AMEND, MODIFY, TERMINATE, GRANT ANY WAIVER OF
ANY TERM UNDER OR GIVE ANY CONSENT WITH RESPECT TO ANY EASEMENT, ANY PERMITTED
LIEN, ANY ASSUMED AGREEMENT, OR ANY NEW CONTRACT OR ANY PERMIT RELATED TO THE
FACILITY; (III) PERMIT TO LAPSE ANY RIGHTS TO ANY FACILITY INTELLECTUAL
PROPERTY; (IV) AMEND THE ROCKINGHAM CERTIFICATE OF FORMATION OR OPERATING
AGREEMENT IN ANY WAY THAT WOULD HAVE AN ADVERSE EFFECT ON THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; (V) ISSUE ANY NEW LIMITED LIABILITY COMPANY
INTERESTS IN ROCKINGHAM OR GRANT ANY OPTIONS OR OTHER RIGHTS TO ACQUIRE SUCH
INTERESTS, INCLUDING ANY SECURITIES CONVERTIBLE INTO SUCH INTERESTS; (VI) TAKE
ANY ACTION THAT ADVERSELY ALTERS THE FERC OR NCUC REGULATORY STATUS OF
ROCKINGHAM, THE SITE OR THE FACILITY; (VII) EXCEPT IN THE ORDINARY COURSE OF THE
BUSINESS AND CONSISTENT WITH SELLERS’ PAST PRACTICE, ENTER INTO OR AMEND ANY
EMPLOYMENT, SEVERANCE, CHANGE IN CONTROL, RETENTION, CONSULTING, TERMINATION OR
OTHER COMPENSATION-RELATED AGREEMENT OR ARRANGEMENT WITH OR WITH RESPECT TO THE
EMPLOYEES; OR (VIII) ENTER INTO ANY AGREEMENT TO DO OR ENGAGE IN ANY OF THE
FOREGOING WITHIN THE SCOPE PERMITTED BY THIS SECTION 4.2(B); PROVIDED, HOWEVER,
THAT WITH RESPECT TO CLAUSE (II) ABOVE, (A) PURCHASER’S CONSENT SHALL BE DEEMED
TO HAVE BEEN GIVEN TO SELLERS IN THE EVENT PURCHASER SHALL NOT HAVE RESPONDED
WITHIN TEN (10) BUSINESS DAYS OF SELLER’S WRITTEN REQUEST FOR SUCH CONSENT
(WHICH CONSENT SHALL BE PROVIDED BY SELLERS TO THE ADDRESSES SHOWN ON
SCHEDULE 4.2(B)), AND (B) THE CONSENT OF PURCHASER SHALL NOT BE REQUIRED IN
CONNECTION WITH ANY AMENDMENT, MODIFICATION, TERMINATION, OR WAIVER OF, CONSENT
TO, OR OBTAINING OF, ANY PERMIT RELATED TO THE FACILITY (1) IN EMERGENCY
SITUATIONS IN WHICH SELLERS MUST TAKE ACTION TO PREVENT INJURY TO PERSONS OR
PHYSICAL LOSS OR DAMAGE TO THE PURCHASED ASSETS OR (2) AS REQUIRED TO COMPLY
WITH APPLICABLE LAW. ANY NEW CONTRACTS ENTERED INTO BY SELLERS WITHIN THE SCOPE
PERMITTED BY THIS SECTION 4.2(B) SHALL BE DEEMED TO BE ASSUMED AGREEMENTS FOR
PURPOSES OF THIS AGREEMENT.

 

(C)                                  THE SELLERS SHALL ENSURE THAT THE INVENTORY
OF CONSUMABLES ON THE CLOSING DATE IS NOT MATERIALLY LESS THAN THE INVENTORY OF
CONSUMABLES MAINTAINED BY SELLERS CONSISTENT WITH SELLERS’ PAST PRACTICES.

 

37

--------------------------------------------------------------------------------


 

(D)                                 THE SELLERS SHALL NOT USE OR REMOVE ANY FUEL
OIL AT OR FROM THE FACILITY, EXCEPT (I) TO THE EXTENT REQUESTED BY A
COUNTERPARTY TO A CAPACITY CONTRACT IN COMPLIANCE WITH THE TERMS OF SUCH
CAPACITY CONTRACT; OR (II) IN THE ORDINARY COURSE OF THE BUSINESS CONSISTENT
WITH SELLERS’ PAST PRACTICE, AND SELLERS SHALL REPLACE OR REPLENISH SUCH FUEL
OIL IN THE ORDINARY COURSE OF THE BUSINESS CONSISTENT WITH SELLERS’ PAST
PRACTICE.

 

(E)                                  SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO EFFECTUATE, ON OR BEFORE CLOSING, THE CONVEYANCE OF THAT PORTION OF
THE REAL PROPERTY THAT IS DESCRIBED AS “TRACT #5” ON SCHEDULE 3.1.10(A) PURSUANT
TO THE PROPOSED DONATION AGREEMENT DESCRIBED IN SCHEDULE 3.1.10(F). SELLERS
SHALL NOTIFY PURCHASER IF SUCH CONVEYANCE IS COMPLETED ON OR BEFORE CLOSING, IN
WHICH CASE, SUCH CONVEYED PROPERTY SHALL BE DEEMED TO BE AN EXCLUDED ASSET AND
THE DESCRIPTION OF THE REAL PROPERTY SET FORTH ON SCHEDULE 3.1.10(A) SHALL BE
DEEMED AMENDED TO DELETE SAID TRACT #5.

 

(F)                                    SELLERS SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN THE WRITTEN CONSENT OF SIEMENS WESTINGHOUSE TO PERMIT SELLERS
TO DISCLOSE AND MAKE AVAILABLE TO PURCHASER ALL SIEMENS WESTINGHOUSE TECHNICAL
ADVISORIES RECEIVED BY SELLERS OR THEIR AFFILIATES  WITH RESPECT TO THE
FACILITY. IF SUCH CONSENT IS OBTAINED, SELLERS AGREE TO DISCLOSE SUCH TECHNICAL
ADVISORIES TO PURCHASER AND SHALL ADVISE PURCHASER OF ANY ACTION TAKEN BY
SELLERS IN RESPONSE THERETO.

 


SECTION 4.3                                   PURCHASER’S INSPECTION RIGHT.
AFTER THE EFFECTIVE DATE AND PRIOR TO CLOSING, PURCHASER AND ITS RELATED PERSONS
SHALL HAVE ACCESS SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 4.1.1(D) HEREOF
AND UPON REASONABLE PRIOR WRITTEN NOTICE, TO THE SITE AND THE FACILITY AND, IF
REQUESTED, TO THE FACILITY BOOKS AND RECORDS, ALL FOR PURPOSES OF INSPECTION AND
REVIEW. DURING ANY INSPECTION OR REVIEW, PURCHASER SHALL COMPLY, AND SHALL CAUSE
ITS RELATED PERSONS TO COMPLY, WITH ALL OF THE APPLICABLE SAFETY AND SECURITY
PROCEDURES APPLICABLE TO THE SITE AND TO CONDUCT ANY INSPECTION OR REVIEW IN A
MANNER CAUSING MINIMUM INTERFERENCE WITH THE SELLERS’ ACTIVITIES.


 


SECTION 4.4                                   EQUIPMENT WARRANTIES. IN
CONNECTION WITH THE CONVEYANCE OF THE PURCHASED ASSETS AT CLOSING, SELLERS SHALL
TRANSFER TO PURCHASER, WITHOUT RECOURSE, ANY NON-EXPIRED EQUIPMENT WARRANTIES
RELATING TO THE PURCHASED ASSETS NOT EXPRESSLY CONTAINED IN THE ASSUMED
AGREEMENTS, TOGETHER WITH ANY NON-EXPIRED WARRANTIES UNDER ANY AGREEMENT RELATED
TO THE PURCHASE OF ANY MATERIALS AND EQUIPMENT. IN THE EVENT ANY EQUIPMENT
WARRANTIES ARE GRANTED PURSUANT TO AGREEMENTS RELATING TO THE PURCHASED ASSETS
AS WELL AS ASSETS OF EITHER SELLER NOT INCLUDED IN THE PURCHASED ASSETS, TO THE
EXTENT THE SAME ARE FREELY TRANSFERABLE AND NOT EXPIRED, SELLER SHALL TRANSFER
SUCH WARRANTIES TO THE EXTENT THEY APPLY TO THE RELEVANT PURCHASED ASSETS.


 


SECTION 4.5                                   RISK OF LOSS. PRIOR TO THE
CLOSING, ALL RISK OF LOSS, DAMAGE OR OTHER CASUALTY TO THE PURCHASED ASSETS
SHALL BE BORNE BY SELLERS, AND SELLERS SHALL PROMPTLY NOTIFY PURCHASER OF ANY
SUCH LOSS, DAMAGE OR CASUALTY OR ANY OTHER CHANGE IN CONDITION OF THE PURCHASED
ASSETS. PRIOR TO THE CLOSING, SELLERS SHALL REPAIR TO THE PREVIOUS CONDITION OF
THE PURCHASED ASSETS ANY DAMAGE, LOSS OR CASUALTY TO THE PURCHASED ASSETS OR
BREAKAGE OF ANY COMPONENT OF THE PURCHASED ASSETS THAT OCCURS; PROVIDED,
HOWEVER, THAT IF THE AMOUNT OF SUCH DAMAGE, LOSS OR BREAKAGE WOULD REASONABLY BE
EXPECTED TO EXCEED $10,000,000, AND THE PARTIES ARE UNABLE TO

 

38

--------------------------------------------------------------------------------


 


REACH AN AGREEMENT ON A REMEDY FOR SUCH DAMAGE, LOSS OR BREAKAGE WITHIN THIRTY
(30) DAYS OF THE OCCURRENCE OF SUCH LOSS, DAMAGE OR BREAKAGE, EITHER PARTY SHALL
BE ENTITLED TO TERMINATE THIS AGREEMENT UPON NOTICE TO THE OTHER PARTY; AND
PROVIDED FURTHER, HOWEVER, THAT DURING THE PERIOD PRIOR TO SUCH AGREEMENT ON A
REMEDY, SELLERS SHALL NOT BE OBLIGATED TO REMEDY SUCH LOSS BUT SHALL TAKE
COMMERCIALLY REASONABLE STEPS TO PREVENT ANY ADDITIONAL LOSS.


 


SECTION 4.6                                   EMPLOYEE MATTERS.


 

(A)                                  PURCHASER AGREES TO PROVIDE WRITTEN OFFERS
OF EMPLOYMENT TO ALL EMPLOYEES AT LEAST 30 DAYS PRIOR TO THE EMPLOYEE TRANSITION
DATE (DEFINED BELOW) AND TO HIRE THE EMPLOYEES WHO WISH TO ACCEPT SUCH OFFERS OF
EMPLOYMENT (THE “HIRED EMPLOYEES”). THE OFFERS SHALL PROVIDE EMPLOYEES AT LEAST
5 DAYS TO ACCEPT OR REJECT SUCH OFFERS IN WRITING. THE EFFECTIVE DATE OF SUCH
EMPLOYMENT SHALL BE EFFECTIVE AT 12:00 A.M. ON THE DAY IMMEDIATELY FOLLOWING THE
DAY OF CLOSING (THE “EMPLOYEE TRANSITION DATE”). NOTWITHSTANDING THE FOREGOING,
PURCHASER SHALL NOT BE REQUIRED TO EMPLOY ANY EMPLOYEE WHO DOES NOT SATISFY
PURCHASER’S GENERAL POLICIES FOR EMPLOYMENT RELATING TO DRUG TESTING, PHYSICAL
EXAMINATION (FOR CRAFT POSITIONS) AND CRIMINAL RECORD.

 

(B)                                 PURCHASER SHALL PROVIDE TO SELLERS COPIES OF
ANY WRITTEN OFFERS OF EMPLOYMENT MADE TO THE EMPLOYEES. WITHIN SEVEN (7) DAYS
PRECEDING THE EMPLOYEE TRANSITION DATE, PURCHASER SHALL NOTIFY SELLER IN WRITING
OF THE EMPLOYEES WHO HAVE ACCEPTED OFFERS OF EMPLOYMENT WITH PURCHASER.

 

(C)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE PARTIES ACKNOWLEDGE THAT CERTAIN HIRED EMPLOYEES MAY NOT
ACTIVELY REPORT TO WORK ON THE FIRST EMPLOYEE TRANSITION DATE IMMEDIATELY
FOLLOWING THE DAY OF CLOSING. WITHIN 30 DAYS FOLLOWING THE DAY OF CLOSING,
PURCHASER WILL PROVIDE SELLERS WITH A LIST (THE “ABSENTEE LIST”) OF SUCH HIRED
EMPLOYEES WHO DID NOT ACTIVELY REPORT TO WORK FOR THE PURCHASER ON THE EMPLOYEE
TRANSITION DATE. WITH RESPECT TO ANY HIRED EMPLOYEES WHO ARE NOT SCHEDULED TO
REPORT TO WORK ON THE FIRST BUSINESS DAY FOLLOWING THE DAY OF CLOSING BECAUSE OF
(I) AN ABSENCE UNDER THE APPLICABLE PERSONAL PAID TIME OR SIMILAR POLICY, OR
(II) A WORK SCHEDULE THAT DID NOT IDENTIFY SUCH DAY AS A WORK DAY FOR SUCH HIRED
EMPLOYEE, THE FIRST DAY SUCH HIRED EMPLOYEE IS SCHEDULED TO RETURN TO WORK SHALL
BE USED FOR PREPARATION OF THE ABSENTEE LIST INSTEAD OF THE EMPLOYEE TRANSITION
DATE. THE ABSENTEE LIST SHALL BE PREPARED BY PURCHASER IN ACCORDANCE WITH THEIR
THEN CURRENT PRACTICE FOR RECORDING TIME OR OTHERWISE ACCOUNTING FOR EMPLOYEE
ATTENDANCE. PURCHASER SHALL PROVIDE SUCH REASONABLE DOCUMENTATION TO SELLERS AS
SELLERS MAY REASONABLY REQUEST TO VALIDATE THE CORRECTNESS OF THE ABSENTEE LIST.

 

(D)                                 PURCHASER AGREES TO EMPLOY THE HIRED
EMPLOYEES ON TERMS THAT ARE IN THE AGGREGATE, DURING THE INITIAL 12 MONTHS OF
EMPLOYMENT FROM THE EMPLOYEE TRANSITION DATE (A) GENERALLY AS FAVORABLE AS SUCH
EMPLOYEES’ CURRENT EMPLOYMENT TERMS WITH RESPECT TO SALARY, BENEFITS, BONUSES,
BASE HOURS AND VACATION AND (B) NO LESS FAVORABLE THAN THOSE AFFORDED TO
SIMILARLY SITUATED EMPLOYEES OF PURCHASER AND ITS AFFILIATES (WITH CREDIT FOR
ANY PRIOR PAYMENTS TOWARD BENEFIT DEDUCTIBLES BASED UPON SATISFACTORY
DOCUMENTATION PROVIDED BY THE EMPLOYEE). PURCHASER WILL PAY EMPLOYEES AT A RATE
OF PAY THAT IS COMPARABLE TO OTHER SIMILARLY SITUATED EMPLOYEES AT THEIR PLACE
OF

 

39

--------------------------------------------------------------------------------


 

EMPLOYMENT. TO THE EXTENT THAT THIS RESULTS IN A PAY REDUCTION BASED UPON THE
BASE SALARY IN EFFECT AS OF THE CLOSING DATE, THE EMPLOYEE WILL BE OFFERED A
SIGNING BONUS THAT IS EQUAL TO LOST BASE WAGES FOR A TWELVE MONTH TIME FRAME
BASED UPON A FORTY HOUR WORK WEEK.

 

The Parties agree that, with respect to all Hired Employees identified on the
final Absentee List, as approved by Sellers, (i) Purchaser will notify Sellers
as soon as reasonably practicable following the day on which each such Hired
Employee actively reports to work for Purchaser (the “First Reported Day”) and
(ii) Purchaser will be solely responsible for and pay each such Hired Employee,
from and after the Closing Date through the First Reported Day, such leave of
absence payments as such Hired Employee was receiving immediately prior to the
Closing Date and provide such Hired Employee with benefits as provided under
Section 4.6(f), including but not limited to, medical benefits; provided,
however, that if the First Reported Day for any Hired Employee does not occur
within sixty (60) days following the Closing Date, Purchaser agrees to notify
Sellers of this fact and each of Purchaser and Sellers agree to cooperate as
reasonably appropriate if it becomes necessary for such Hired Employee to apply
for long-term disability under the applicable Dynegy Benefit Plan (defined
below) as a result of a pre-Closing claim giving rise to liability for long-term
disability benefits under Dynegy Benefit Plans as provided in Section 4.6(h);
and provided, further, that if such Hired Employee applies for and is determined
to be eligible for long-term disability benefits under the applicable Dynegy
Benefit Plans, then as of the date of determination of such long-term disability
(the “LTD Determination Date”), Purchaser and Sellers agree to take such action
as is necessary for Sellers to provide long-term disability, medical, dental and
other applicable benefits to such Hired Employee from and after the LTD
Determination Date, for as long as Sellers provide such benefits under the
applicable Sellers’ Benefit Plans to similarly situated employees.]

 

(E)                                  EFFECTIVE IMMEDIATELY PRECEDING THE
EMPLOYEE TRANSITION DATE AND EXCEPT AS OTHERWISE PROVIDED HEREIN, THE HIRED
EMPLOYEES’ EMPLOYMENT WITH SELLERS OR SELLERS’ AFFILIATE SHALL TERMINATE AND THE
HIRED EMPLOYEES SHALL NO LONGER PARTICIPATE IN SELLERS’ OR THEIR AFFILIATES’
EMPLOYEE BENEFIT PLANS, PROGRAMS, PRACTICES AND ARRANGEMENTS, WHETHER WRITTEN OR
ORAL (THE “DYNEGY BENEFIT PLANS”), EXCEPT AS PROVIDED IN SUCH DYNEGY BENEFIT
PLANS FOR SIMILARLY SITUATED EMPLOYEE PLAN PARTICIPANTS.

 

(F)                                    EFFECTIVE IMMEDIATELY UPON THE EMPLOYEE
TRANSITION DATE AND EXCEPT AS OTHERWISE PROVIDED HEREIN, THE HIRED EMPLOYEES’
EMPLOYMENT WITH THE PURCHASER SHALL COMMENCE AND THE HIRED EMPLOYEES SHALL BE
ELIGIBLE TO PARTICIPATE IN THE PURCHASER’S EMPLOYEE BENEFIT PLANS, PROGRAMS,
PRACTICES AND ARRANGEMENTS UNDER THE TERMS OF EACH SUCH PLAN, PROGRAM, PRACTICE
AND ARRANGEMENT CONSISTENT WITH THE REQUIREMENTS OF SECTION 4.6(D) AND
SECTION 4.6(I).

 

(G)                                 NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, PURCHASERS SHALL PROVIDE SEVERANCE BENEFITS NO LESS FAVORABLE TO THE
HIRED EMPLOYEES THAN THOSE MAINTAINED BY THE SELLERS AND THEIR AFFILIATES UNTIL
AT LEAST THE FIRST (1ST) ANNIVERSARY OF THE EMPLOYEE TRANSITION DATE. HOWEVER,
THIS PROVISION SHALL NOT APPLY TO ANY HIRED EMPLOYEE WHO VOLUNTARILY RESIGNS OR
WHO IS TERMINATED BY THE BUYER FOR POOR

 

40

--------------------------------------------------------------------------------


 

PERFORMANCE OR MISCONDUCT. WITH RESPECT TO EMPLOYEES WHO DO NOT BECOME HIRED
EMPLOYEES, PURCHASER SHALL REIMBURSE SELLER FOR THE COSTS OF ANY SEVERANCE
BENEFITS PROVIDED TO SUCH EMPLOYEES UNDER THE TERMS OF THE DYNEGY INC. SEVERANCE
PAY PLAN.

 

(H)                                 PURCHASER SHALL NOT ASSUME ANY OF THE DYNEGY
BENEFIT PLANS AND SHALL HAVE NO OBLIGATIONS AND SHALL HAVE NO LIABILITIES WITH
RESPECT TO THE DYNEGY BENEFIT PLANS. CLAIMS FOR WORKERS’ COMPENSATION OR
LONG-TERM DISABILITY BENEFITS ARISING OUT OF OCCURRENCES PRIOR TO THE EMPLOYEE
TRANSITION DATE SHALL BE THE RESPONSIBILITY OF SELLERS. CLAIMS FOR WORKERS’
COMPENSATION OR LONG-TERM DISABILITY BENEFITS FOR HIRED EMPLOYEES ARISING OUT OF
OCCURRENCES ON OR SUBSEQUENT TO THE EMPLOYEE TRANSITION DATE SHALL BE THE
RESPONSIBILITY OF PURCHASER. NOTHING HEREIN SHALL BE DEEMED OR CONSTRUED TO
(I) GIVE RISE TO ANY RIGHTS, CLAIMS, BENEFITS, OR CAUSES OF ACTION TO ANY
EMPLOYEE, (II) CONSTITUTE AN AMENDMENT OF ANY PURCHASER’S EMPLOYEE BENEFIT
PLANS, OR (III) PREVENT, RESTRICT, OR LIMIT PURCHASER OR SELLERS OR SELLERS’
AFFILIATES FOLLOWING THE EMPLOYEE TRANSITION DATE FROM MODIFYING OR TERMINATING
ITS PENSION OR OTHER BENEFIT PLANS, PROGRAMS OR POLICIES FROM TIME TO TIME AS IT
MAY DEEM APPROPRIATE.

 

(I)                                     HIRED EMPLOYEES SHALL BE CREDITED WITH
THE SAME NUMBER OF YEARS OF SERVICE AS THEY ARE CREDITED BY DYNEGY, OR AN
AFFILIATE OF DYNEGY, FOR SEVERANCE, ELIGIBILITY, VESTING PURPOSES, ACCESS TO
RETIREE MEDICAL (TO THE EXTENT PURCHASER HAS SUCH A PLAN) AND BENEFIT ACCRUAL
EXCEPT (I) FOR BENEFIT ACCRUAL UNDER A DEFINED BENEFIT PENSION PLAN OR (II) TO
THE EXTENT SUCH CREDIT WOULD RESULT IN A DUPLICATION OF BENEFITS. HIRED
EMPLOYEES SHALL (IF PERMITTED BY THE PURCHASER’S PLAN) BE PERMITTED TO ROLL-OVER
ANY 401(K) ACCOUNT BALANCES AND ASSOCIATED LOANS (IF PERMITTED BY THE
PURCHASER’S PLAN) THEY MAY HAVE AS OF THE EMPLOYEE TRANSITION DATE INTO PLANS
SPONSORED BY PURCHASER. PURCHASER AND SELLERS SHALL COOPERATE IN GOOD FAITH TO
PERMIT THE TRANSITION OF HIRED EMPLOYEES FROM FLEXIBLE SPENDING ACCOUNTS
MAINTAINED BY SELLERS AND THEIR AFFILIATES TO SIMILAR ACCOUNTS MAINTAINED BY
PURCHASERS AND THEIR AFFILIATES IN A MANNER THAT IS FAIR TO THE HIRED EMPLOYEES.

 

(J)                                     SELLERS SHALL BE RESPONSIBLE FOR
COMPLIANCE WITH AND LIABILITY UNDER SECTION 4980B OF THE CODE AND SECTIONS 601
THROUGH 608 OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“COBRA”) WITH RESPECT TO ANY COBRA-QUALIFYING EVENTS THAT OCCUR ON
OR PRIOR TO THE CLOSING TO THE EXTENT MANDATED BY COBRA WITH RESPECT TO THE
EMPLOYEES, SELLERS’ OR SELLERS’ AFFILIATES FORMER EMPLOYEES, AND THE SPOUSES AND
DEPENDENTS OF BOTH OF THE FOREGOING. PURCHASER SHALL BE RESPONSIBLE FOR
COMPLIANCE WITH AND LIABILITY UNDER COBRA WITH RESPECT TO ANY COBRA-QUALIFYING
EVENTS THAT OCCUR AFTER THE CLOSING WITH RESPECT TO HIRED EMPLOYEES, AND WITH
RESPECT TO THE SPOUSES AND DEPENDENTS OF SUCH EMPLOYEES.

 

(K)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, PURCHASER SHALL BE SOLELY RESPONSIBLE FOR AND SHALL PAY ALL
BONUSES AND INCENTIVE PAYMENTS APPLICABLE TO THE HIRED EMPLOYEES WHO REMAIN
EMPLOYED BY THE PURCHASER OR ITS AFFILIATES THROUGH THE EARLIER OF MARCH 1,
2007, OR THE DATE ON WHICH PURCHASER OTHERWISE PAYS ITS ANNUAL BONUSES AND
INCENTIVE PAYMENTS TO SIMILARLY SITUATED EMPLOYEES (THE “2006 BONUS PAYMENT
DATE”). SUCH BONUSES AND INCENTIVE PAYMENTS SHALL BE PAID TO APPLICABLE HIRED
EMPLOYEES ON THE 2006 BONUS PAYMENT DATE IN ACCORDANCE WITH THE

 

41

--------------------------------------------------------------------------------


 

BONUS AND INCENTIVE PLANS OR PROGRAMS OF PURCHASER, BUT IN NO EVENT IN AN AMOUNT
LESS THAN THE TARGET AMOUNT THAT WOULD HAVE BEEN EARNED BY SUCH HIRED EMPLOYEES
UNDER SELLERS’ BONUS AND INCENTIVE PLANS AND PROGRAMS (WHICH ARE LISTED ON
SCHEDULE 3.1.16 – “EMPLOYEES”) FOR 2006 REGARDLESS OF WHETHER ALL APPLICABLE
TARGETS UNDER SUCH SELLERS’ BONUS AND INCENTIVE PLANS AND PROGRAMS HAD BEEN
SATISFIED.

 


SECTION 4.7                                   EMISSION ALLOWANCES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, PURCHASER AND SELLERS SHALL USE
COMMERCIALLY REASONABLE EFFORTS, INCLUDING EXECUTING ANY REQUIRED FORMS AND
PROVIDING APPROPRIATE NOTICES TO GOVERNMENTAL AUTHORITIES, IN A TIMELY FASHION,
TO ENSURE THAT PURCHASER WILL OBTAIN ANY LEGALLY AVAILABLE RIGHTS TO THOSE
EMISSION ALLOWANCES DESCRIBED IN SCHEDULE 2.1.1 ATTACHED HERETO THAT ARE TO BE
TRANSFERRED TO IT PURSUANT TO SECTION 2.1.1; PROVIDED, HOWEVER, IN NO EVENT
SHALL SELLERS HAVE ANY OBLIGATION TO EXPEND ANY FUNDS TO ASSURE THE TRANSFER OF
SUCH EMISSION ALLOWANCES. FURTHERMORE, PURCHASER COVENANTS THAT PURCHASER SHALL
NOT SELL OR TRANSFER ANY EMISSION ALLOWANCES TRANSFERRED TO PURCHASER PURSUANT
TO THIS AGREEMENT UNTIL SUCH TIME AS PURCHASER HAS SATISFIED APPLICABLE
GOVERNMENTAL AUTHORITIES THAT SUFFICIENT EMISSIONS ALLOWANCES EXIST IN THE
FACILITY ACCOUNT TO SATISFY ALL EMISSIONS ALLOWANCE OBLIGATIONS OF THE FACILITY
FOR THE YEAR IN WHICH THE CLOSING OCCURS AT THE TIME WHEN DUE.


 


SECTION 4.8                                   NOTIFICATION.


 


4.8.1                        COMPANY AND SELLERS. PRIOR TO THE CLOSING, EACH
SELLER SHALL PROMPTLY NOTIFY PURCHASER IN WRITING IF IT BECOMES AWARE OF ANY
FACT OR CONDITION THAT (I) CAUSES OR CONSTITUTES A BREACH OF ANY REPRESENTATION
OR WARRANTY SET FORTH IN SECTION 3.1 OR (II) WOULD HAVE CAUSED OR CONSTITUTED A
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY HAD SUCH REPRESENTATION OR
WARRANTY BEEN MADE AS OF THE TIME OF OCCURRENCE OR DISCOVERY OF SUCH FACT OR
CONDITION. SHOULD ANY SUCH FACT OR CONDITION REQUIRE ANY CHANGE IN SELLERS’
DISCLOSURE SCHEDULE, SELLERS SHALL PROMPTLY DELIVER TO PURCHASER A SUPPLEMENT TO
SELLERS’ DISCLOSURE SCHEDULE SPECIFYING SUCH CHANGE. DURING THE SAME PERIOD,
EACH SELLER SHALL PROMPTLY NOTIFY PURCHASER OF THE OCCURRENCE OF ANY BREACH OF
ANY COVENANT OF SELLERS OR OF THE OCCURRENCE OF ANY EVENT THAT WOULD REASONABLY
BE EXPECTED TO MAKE THE SATISFACTION OF THE CONDITIONS SET FORTH IN ARTICLE V
IMPOSSIBLE OR UNLIKELY.


 


4.8.2                        PURCHASER. PRIOR TO THE CLOSING, PURCHASER SHALL
PROMPTLY NOTIFY SELLERS IN WRITING IF PURCHASER BECOMES AWARE OF ANY FACT OR
CONDITION THAT (I) CAUSES OR CONSTITUTES A BREACH OF ANY REPRESENTATION OR
WARRANTY SET FORTH IN SECTION 3.2 OR (II) WOULD HAVE CAUSED OR CONSTITUTED A
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY HAD SUCH REPRESENTATION OR
WARRANTY BEEN MADE AS OF THE TIME OF OCCURRENCE OR DISCOVERY OF SUCH FACT OR
CONDITION. SHOULD ANY SUCH FACT OR CONDITION REQUIRE ANY CHANGE IN PURCHASER’S
DISCLOSURE SCHEDULE, PURCHASER SHALL PROMPTLY DELIVER TO SELLERS A SUPPLEMENT TO
THE PURCHASER’S DISCLOSURE SCHEDULE SPECIFYING SUCH CHANGE. DURING THE SAME
PERIOD, PURCHASER SHALL PROMPTLY NOTIFY SELLERS OF THE OCCURRENCE OF ANY BREACH
OF ANY COVENANT OF PURCHASER OR OF THE OCCURRENCE OF ANY EVENT THAT WOULD
REASONABLY BE EXPECTED TO MAKE THE SATISFACTION OF THE CONDITIONS IN ARTICLE V
IMPOSSIBLE OR UNLIKELY.


 


4.8.3                        EFFECT OF SUPPLEMENTAL DISCLOSURE. ANY NOTICE
DELIVERED BY A PARTY PURSUANT TO THIS SECTION 4.8 OR IN A CERTIFICATE DELIVERED
PURSUANT TO SECTION 2.4.1(A)(VIII) OR SECTION 2.4.1(B)(XV) SHALL BE DISREGARDED
FOR PURPOSES OF DETERMINING AN INACCURACY OR BREACH OF

 

42

--------------------------------------------------------------------------------


 


A REPRESENTATION OR WARRANTY MADE BY SUCH PARTY IN THIS AGREEMENT OR IN SELLERS’
DISCLOSURE SCHEDULE OR PURCHASER’S DISCLOSURE SCHEDULE, AS THE CASE MAY BE;
PROVIDED, HOWEVER, THAT IF SUCH SUPPLEMENTAL DISCLOSURE CAUSES A CONDITION TO
THE OBLIGATION OF THE OTHER PARTY UNDER ARTICLE V NOT TO BE SATISFIED, AND THE
PARTY MAKING SUCH SUPPLEMENTAL DISCLOSURE (AT THE TIME OF MAKING SUCH
DISCLOSURE) EXPRESSLY IDENTIFIES SUCH CONDITION THAT WILL NOT BE SATISFIED IN
THE NOTICE DELIVERED PURSUANT TO THIS SECTION 4.8 OR IN A CERTIFICATE DELIVERED
PURSUANT TO SECTION 2.4.1(A)(VIII) OR SECTION 2.4.1(B)(XV), THEN IN THE EVENT
THE PARTY RECEIVING SUCH SUPPLEMENTAL DISCLOSURE NEVERTHELESS PROCEEDS TO CLOSE
NOTWITHSTANDING THE FAILURE OF SUCH CONDITION TO BE SATISFIED, THEN SUCH
SUPPLEMENTAL DISCLOSURE SHALL BE GIVEN EFFECT AS IF DISCLOSED ON THE DATE OF
THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, ANY SUPPLEMENTAL DISCLOSURE OF
INFORMATION OF WHICH (I) EITHER SELLER HAD ACTUAL KNOWLEDGE ON THE EFFECTIVE
DATE, (II) WHICH EITHER SELLER KNEW WAS A BREACH OF A REPRESENTATION OR WARRANTY
IN SECTION 3.1 AS OF THE EFFECTIVE DATE AND (III) THAT SUCH SELLER INTENTIONALLY
FAILED TO DISCLOSE ON THE EFFECTIVE DATE SHALL BE DISREGARDED FOR ALL PURPOSES
UNDER THIS AGREEMENT.


 


ARTICLE V
CONDITIONS TO CLOSING


 


SECTION 5.1                                   PURCHASER’S CONDITIONS PRECEDENT.
THE OBLIGATIONS OF PURCHASER HEREUNDER TO EXECUTE OR DELIVER THE ITEMS IT IS
REQUIRED TO DELIVER PURSUANT TO SECTION 2.4.1(A) ARE SUBJECT TO THE FULFILLMENT,
AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ALL OR ANY OF
WHICH MAY BE WAIVED IN WHOLE OR IN PART BY PURCHASER IN ITS SOLE DISCRETION):


 


5.1.1                        REPRESENTATIONS AND WARRANTIES. SUBJECT TO
SECTION 4.8.3, (I) EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN
THIS AGREEMENT AND QUALIFIED AS TO MATERIALITY OR MATERIAL ADVERSE EFFECT SHALL
BE TRUE AND CORRECT ON AND AS OF THE CLOSING AS THOUGH MADE AT AND AS OF THE
CLOSING, AND (II) EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN
THIS AGREEMENT AND NOT QUALIFIED AS TO MATERIALITY OR MATERIAL ADVERSE EFFECT
SHALL BE TRUE IN ALL MATERIAL RESPECTS AT AND AS OF THE CLOSING AS THOUGH MADE
AT AND AS OF THE CLOSING.


 


5.1.2                        PERFORMANCE. EACH OF THE SELLERS SHALL HAVE
PERFORMED AND COMPLIED WITH THE AGREEMENTS, COVENANTS AND OBLIGATIONS REQUIRED
BY THIS AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY IT AT OR BEFORE THE
CLOSING.


 


5.1.3                        LAW. THERE SHALL NOT BE IN EFFECT AT THE CLOSING
ANY LAW RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING OR MAKING ILLEGAL THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


5.1.4                        NCUC APPROVALS. THE NCUC APPROVALS SHALL EACH HAVE
BEEN DULY OBTAINED, MADE OR GIVEN AND SHALL BE IN FULL FORCE AND EFFECT AND
SHALL NOT HAVE BEEN REVERSED, STAYED, ENJOINED, SET ASIDE, ANNULLED OR
SUSPENDED, AND SHALL NOT HAVE IMPOSED OR REQUIRED ANY CONDITION OR RESTRICTION
ON PURCHASER OR THE FACILITY OR THE BUSINESS THAT WOULD REASONABLY BE EXPECTED
TO INTERFERE IN ANY MATERIAL RESPECT WITH PURCHASER’S RIGHT OR ABILITY TO OWN
AND OPERATE THE FACILITY OR CONDUCT THE BUSINESS OR OTHERWISE IMPOSE ON
PURCHASER ANY MATERIAL CONDITION, RESTRICTION, BURDEN OR COST (MATERIALITY TO BE
DETERMINED IN THE CONTEXT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
TAKEN AS A WHOLE).

 

43

--------------------------------------------------------------------------------


 


5.1.5                        FERC 203 APPROVAL. THE FERC 203 APPROVAL SHALL HAVE
BEEN DULY ISSUED AND BE IN FULL FORCE AND EFFECT AND SHALL NOT HAVE BEEN
REVERSED, STAYED, ENJOINED, SET ASIDE, ANNULLED OR SUSPENDED, AND SUCH FERC 203
APPROVAL SHALL NOT HAVE IMPOSED OR REQUIRED ANY CONDITION OR RESTRICTION ON
PURCHASER OR THE FACILITY OR THE BUSINESS THAT WOULD REASONABLY BE EXPECTED TO
INTERFERE IN ANY MATERIAL RESPECT WITH PURCHASER’S RIGHT OR ABILITY TO OWN AND
OPERATE THE FACILITY OR CONDUCT THE BUSINESS OR OTHERWISE IMPOSE ON PURCHASER
ANY MATERIAL CONDITION, RESTRICTION, BURDEN OR COST (MATERIALITY TO BE
DETERMINED IN THE CONTEXT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
TAKEN AS A WHOLE).


 


5.1.6                        REQUIRED CONSENTS. PURCHASER SHALL HAVE OBTAINED
EVIDENCE REASONABLY SATISFACTORY TO PURCHASER THAT (I) THE REQUIRED GOVERNMENTAL
CONSENTS SET FORTH ON SCHEDULE 5.1.6(A) HAVE BEEN OBTAINED OR ASSURANCES
REASONABLY SATISFACTORY TO PURCHASER THAT SUCH REQUIRED GOVERNMENTAL CONSENTS
WILL BE OBTAINED PROMPTLY AFTER CLOSING, AND THE FACILITY PERMITS RELATED TO
SUCH REQUIRED GOVERNMENTAL CONSENTS SHALL NOT BE SUBJECT TO ANY CONDITIONS OR
STIPULATIONS THAT DID NOT EXIST AS OF THE EFFECTIVE DATE THAT WOULD REASONABLY
BE EXPECTED TO RESULT IN OR GIVE RISE TO A MATERIAL ADVERSE EFFECT, AND (II) THE
REQUIRED COUNTERPARTY CONSENTS SET FORTH ON SCHEDULE 5.1.6(B) HAVE BEEN
OBTAINED.


 


5.1.7                        TITLE V AIR EMISSIONS PERMIT. NO GOVERNMENTAL
AUTHORITY SHALL HAVE PROVIDED NOTICE THAT THE TITLE V AIR EMISSIONS PERMIT
MAY BE MODIFIED SO AS TO MAKE SUCH PERMIT (OR THE TRANSFER, REISSUANCE OR
RENEWAL THEREOF MADE) SUBJECT TO ANY CONDITION OR RESTRICTION ON PURCHASER OR
THE FACILITY OR THE BUSINESS NOT IN EFFECT AS OF THE EFFECTIVE DATE, OR AS
REASONABLY CONTEMPLATED BY THE DRAFT TITLE V AIR EMISSIONS PERMIT RECEIVED ON OR
ABOUT MAY 18, 2006 FROM LAURA S. BUTLER OF THE NORTH CAROLINA DEPARTMENT OF
ENVIRONMENT AND NATURAL RESOURCES, THAT WOULD REASONABLY BE EXPECTED TO
INTERFERE IN ANY MATERIAL RESPECT WITH PURCHASER’S RIGHT OR ABILITY TO OWN AND
OPERATE THE FACILITY OR CONDUCT THE BUSINESS OR OTHERWISE IMPOSE ON PURCHASER
ANY ADVERSE CONDITION, RESTRICTION OR BURDEN THAT IMPOSES A MATERIAL COST ON
PURCHASER’S OWNERSHIP OR OPERATION OF THE FACILITY OR CONDUCT OF THE BUSINESS,
MATERIALITY TO BE DETERMINED IN THE CONTEXT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT TAKEN AS A WHOLE.


 


5.1.8                        EMISSIONS ALLOWANCES. SELLERS SHALL HAVE DELIVERED
EVIDENCE REASONABLY SATISFACTORY TO PURCHASER OF THE TRANSFER TO PURCHASER AS
AGENT FOR THE FACILITY ACCOUNT OF THE EMISSIONS ALLOWANCES DESCRIBED IN
SECTION 2.1.1 HEREOF THAT ARE NOT OTHERWISE EXCLUDED ASSETS.


 


5.1.9                        HSR ACT. THE WAITING PERIOD UNDER THE HSR ACT
APPLICABLE TO THE CONSUMMATION OF THE SALE AND PURCHASE OF THE PURCHASED ASSETS
CONTEMPLATED HEREBY SHALL HAVE EXPIRED OR BEEN TERMINATED.


 


5.1.10                  DELIVERIES. SELLERS SHALL HAVE EXECUTED AND DELIVERED TO
PURCHASER THE ITEMS SET FORTH IN SECTION 2.4.1(B).


 


5.1.11                  ENVIRONMENTAL REVIEW. PURCHASER SHALL HAVE RECEIVED, AT
ITS EXPENSE, THE ASSESSMENTS CONTEMPLATED BY SECTION 4.1.1(C) AND THE SAME SHALL
NOT REFLECT OR INDICATE ANY ENVIRONMENTAL CONDITION AT THE REAL PROPERTY THAT
WAS BOTH (I) NOT PREVIOUSLY DISCLOSED IN THE MATERIALS IDENTIFIED IN
SECTION 3.1.15 OF SELLERS’ DISCLOSURE SCHEDULE WITHOUT REGARD TO THE INCLUSION
IN SELLERS’ DISCLOSURE SCHEDULE OF ANY MATTERS IN ACCORDANCE WITH THE LAST
SENTENCE OF

 

44

--------------------------------------------------------------------------------


 


SECTION 4.1.1(C) AND (II) WOULD REASONABLY BE EXPECTED TO RESULT IN OR GIVE RISE
TO A MATERIAL ADVERSE EFFECT.


 


5.1.12                  MATERIAL ADVERSE CHANGE. THERE SHALL NOT HAVE BEEN OR
OCCURRED, SINCE THE EFFECTIVE DATE, ANY EVENT, OCCURRENCE OR CIRCUMSTANCE THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN OR GIVE RISE TO A MATERIAL ADVERSE
EFFECT.


 


5.1.13                  [INTENTIONALLY OMITTED.]


 


5.1.14                  TITLE INSURANCE AND SURVEY. UNLESS WAIVED OR DEEMED
WAIVED BY PURCHASER PURSUANT TO SECTION 4.1.1(B), SELLERS SHALL HAVE REMEDIED
ALL OBJECTIONABLE TITLE MATTERS AND ALL OBJECTIONABLE SURVEY MATTERS TO
PURCHASER’S SATISFACTION. IN ADDITION, PURCHASER SHALL HAVE RECEIVED THE TITLE
INSURANCE COMMITMENT MARKED EFFECTIVE AS A TITLE INSURANCE POLICY (THE “TITLE
POLICY”) SUCH THAT PURCHASER IS ASSURED, WITHOUT ANY FURTHER CONDITIONS OR
REQUIREMENTS OTHER THAN PURCHASER’S PAYMENT OF THE PREMIUM THEREFOR, OF
RECEIVING A FULLY EFFECTIVE TITLE INSURANCE POLICY IN AN AMOUNT UP TO THE
PURCHASE PRICE AND IN THE FORM REQUIRED PURSUANT TO SECTION 4.1.1(B).


 


SECTION 5.2                                   SELLERS’ CONDITIONS PRECEDENT. THE
OBLIGATIONS OF SELLERS HEREUNDER TO EXECUTE OR DELIVER THE ITEMS THEY ARE
REQUIRED TO DELIVER PURSUANT TO SECTION 2.4.1(B) ARE SUBJECT TO THE FULFILLMENT,
AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ALL OR ANY OF
WHICH MAY BE WAIVED IN WHOLE OR IN PART BY SELLERS IN THEIR SOLE DISCRETION):


 


5.2.1                        REPRESENTATIONS AND WARRANTIES. EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER IN THIS AGREEMENT AND QUALIFIED
BY MATERIALITY OR MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT AT AND AS OF
THE CLOSING AS THOUGH MADE AT AND AS OF THE CLOSING. EACH OF THE REPRESENTATIONS
AND WARRANTIES MADE BY PURCHASER IN THIS AGREEMENT AND NOT QUALIFIED BY
MATERIALITY OR MATERIAL ADVERSE EFFECT SHALL BE TRUE IN ALL MATERIAL RESPECTS AT
AND AS OF THE CLOSING AS THOUGH MADE AT AND AS OF THE CLOSING.


 


5.2.2                        PERFORMANCE. PURCHASER SHALL HAVE PERFORMED AND
COMPLIED WITH THE AGREEMENTS, COVENANTS AND OBLIGATIONS REQUIRED BY THIS
AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY PURCHASER AT OR BEFORE THE
CLOSING.


 


5.2.3                        LAW. THERE SHALL NOT BE IN EFFECT ON THE CLOSING
DATE ANY LAW RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING OR MAKING ILLEGAL
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


5.2.4                        NCUC APPROVALS. THE NCUC APPROVALS SHALL EACH HAVE
BEEN DULY OBTAINED, MADE OR GIVEN AND SHALL BE IN FULL FORCE AND EFFECT AND
SHALL NOT HAVE BEEN REVERSED, STAYED, ENJOINED, SET ASIDE, ANNULLED OR
SUSPENDED.


 


5.2.5                        FERC APPROVALS. THE FERC APPROVALS SHALL HAVE BEEN
DULY ISSUED AND BE IN FULL FORCE AND EFFECT AND SHALL NOT HAVE BEEN REVERSED,
STAYED, ENJOINED, SET ASIDE, ANNULLED OR SUSPENDED.

 

45

--------------------------------------------------------------------------------


 

 


5.2.6                        GOVERNMENTAL AUTHORITIES. ALL TERMINATIONS OR
EXPIRATIONS OF WAITING PERIODS IMPOSED BY ANY GOVERNMENTAL AUTHORITY NECESSARY
FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL
HAVE OCCURRED.


 


5.2.7                        CAPACITY CONTRACTS. AN ACCEPTABLE DISPOSITION OF
ALL CAPACITY CONTRACTS SHALL HAVE BEEN COMPLETED.


 


5.2.8                        HSR ACT. THE WAITING PERIOD UNDER THE HSR ACT
APPLICABLE TO THE CONSUMMATION OF THE SALE OF THE PURCHASED ASSETS CONTEMPLATED
HEREBY SHALL HAVE EXPIRED OR BEEN TERMINATED.


 


5.2.9                        DELIVERIES. PURCHASER SHALL HAVE EXECUTED AND
DELIVERED TO SELLERS THE ITEMS SET FORTH IN SECTION 2.4.1(A).


 


5.2.10                  REQUIRED CONSENTS. SELLERS SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO SELLER THAT ALL REQUIRED CONSENTS SET FORTH ON
SCHEDULE 5.1.6 HAVE BEEN OR WILL BE OBTAINED.


 


ARTICLE VI
TERMINATION


 


SECTION 6.1                                   TERMINATION PRIOR TO CLOSING. THIS
AGREEMENT MAY BE TERMINATED, AND THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
ABANDONED:


 

(A)                                  AT ANY TIME BEFORE THE CLOSING, BY SELLERS
OR PURCHASER UPON NOTICE TO THE OTHER PARTY, IN THE EVENT THAT ANY LAW BECOMES
EFFECTIVE RESTRAINING, ENJOINING, OR OTHERWISE PROHIBITING OR MAKING ILLEGAL THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;

 

(B)                                 AT ANY TIME BEFORE THE CLOSING AS PROVIDED
IN SECTIONS 4.1.1(B), (C) AND (D), AND SECTION 4.5;

 

(C)                                  AT ANY TIME BEFORE THE CLOSING, BY SELLERS
OR PURCHASER UPON NOTICE TO THE OTHER PARTY, IN THE EVENT (I) OF A BREACH HEREOF
BY THE NON-TERMINATING PARTY THAT WOULD REASONABLY BE EXPECTED TO GIVE RISE TO A
MATERIAL ADVERSE EFFECT, IF THE NON-TERMINATING PARTY FAILS TO CURE SUCH BREACH
WITHIN THIRTY (30) DAYS FOLLOWING NOTIFICATION THEREOF BY THE TERMINATING PARTY;
OR (II) ANY CONDITION TO SUCH PARTY’S OBLIGATIONS UNDER THIS AGREEMENT (OTHER
THAN THE PAYMENT OF MONEY TO THE OTHER PARTY) BECOMES IMPOSSIBLE OR
IMPRACTICABLE TO SATISFY WITH THE USE OF COMMERCIALLY REASONABLE EFFORTS, OR
BEST EFFORTS WHERE APPLICABLE, SO LONG AS SUCH IMPOSSIBILITY OR IMPRACTICABILITY
IS NOT CAUSED BY A BREACH HEREOF BY SUCH PARTY; PROVIDED FURTHER, HOWEVER, THAT
IF IT IS REASONABLY POSSIBLE THAT THE CIRCUMSTANCES GIVING RISE TO THE
IMPOSSIBILITY OR IMPRACTICABILITY MAY BE REMOVED PRIOR TO THE EXPIRATION OF THE
TIME PERIOD PROVIDED IN THIS SECTION 6.1(C), THEN SUCH NOTIFICATION MAY NOT BE
GIVEN UNTIL SUCH TIME AS THE REMOVAL OF SUCH CIRCUMSTANCES IS NO LONGER
REASONABLY POSSIBLE OR PRACTICABLE WITHIN SUCH TIME PERIOD; OR

 

(D)                                 AT ANY TIME FOLLOWING MARCH 31, 2007, BY
SELLERS OR PURCHASER UPON NOTICE TO THE OTHER PARTY IF THE CLOSING SHALL NOT
HAVE OCCURRED ON OR BEFORE SUCH

 

46

--------------------------------------------------------------------------------


 

DATE AND SUCH FAILURE TO CONSUMMATE IS NOT CAUSED BY A BREACH OF THIS AGREEMENT
BY THE TERMINATING PARTY.

 


SECTION 6.2                                   EFFECT OF TERMINATION OR BREACH
PRIOR TO CLOSING. IF THIS AGREEMENT IS VALIDLY TERMINATED PURSUANT TO
SECTION 6.1, THERE SHALL BE NO LIABILITY OR OBLIGATION ON THE PART OF SELLERS OR
PURCHASER (OR ANY OF THEIR RESPECTIVE RELATED PERSONS), EXCEPT THAT THE
PROVISIONS OF ARTICLE X, ARTICLE XI AND SECTIONS 12.1, 12.2, 12.3, 12.4, 12.5,
12.6, 12.7, 12.9, 12.10, 12.11, 12.12, 12.13, 12.14 AND 12.15,
SECTION 4.1.1(E) AND THIS SECTION 6.2 SHALL CONTINUE TO APPLY FOLLOWING ANY SUCH
TERMINATION. NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE
CONTRARY, IF THIS AGREEMENT IS VALIDLY TERMINATED BY PURCHASER OR SELLERS
PURSUANT TO SECTION 6.1(C) AS A RESULT OF THE WILLFUL BREACH BY THE OTHER PARTY,
THE TERMINATING PARTY MAY EXERCISE SUCH REMEDIES AS MAY BE AVAILABLE AT LAW OR
IN EQUITY.


 


ARTICLE VII
INDEMNIFICATION


 


SECTION 7.1                                   INDEMNIFICATION BY SELLERS.
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.2, SECTION 7.4, ARTICLE IX AND
SECTION 11.1, AFTER CLOSING SELLERS JOINTLY AND SEVERALLY AGREE TO INDEMNIFY,
DEFEND AND HOLD PURCHASER AND ITS RELATED PERSONS (EACH, A “PURCHASER
INDEMNIFIED PARTY”) HARMLESS FROM AND AGAINST (AND TO REIMBURSE EACH PURCHASER
INDEMNIFIED PARTY AS THE SAME ARE INCURRED FOR) ANY AND ALL LOSSES INCURRED BY
ANY PURCHASER INDEMNIFIED PARTY RESULTING FROM ANY OF THE FOLLOWING:


 

(A)                                  ANY INACCURACY OR BREACH OF A
REPRESENTATION OR WARRANTY MADE BY SELLERS IN THIS AGREEMENT, ANY TRANSACTION
AGREEMENT AND ANY OTHER AGREEMENT DELIVERED PURSUANT TO THIS AGREEMENT, OR IN
ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT;

 

(B)                                 THE BREACH BY SELLERS OF, OR DEFAULT IN THE
PERFORMANCE BY SELLERS OF, ANY COVENANT, AGREEMENT OR OBLIGATION TO BE PERFORMED
BY SELLERS PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
AGREEMENTS; AND

 

(C)                                  THE EXCLUDED LIABILITIES, OTHER THAN THE
PRE-CLOSING ENVIRONMENTAL LIABILITIES AND/OR IDENTIFIED ENVIRONMENTAL
LIABILITIES.

 

NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, FOR PURPOSES OF
DETERMINING LOSSES FOR WHICH SELLERS SHALL BE OBLIGATED TO INDEMNIFY ANY
PURCHASER INDEMNIFIED PARTY PURSUANT TO THIS SECTION 7.1, WITH RESPECT TO EACH
REPRESENTATION AND WARRANTY MADE BY SELLERS IN ARTICLE III OF THIS AGREEMENT
THAT IS SUBJECT TO A MATERIALITY QUALIFICATION (INCLUDING ANY QUALIFICATION
REFERRING TO A MATERIAL ADVERSE EFFECT), WHETHER AN “INACCURACY” OR “BREACH” OF
SUCH REPRESENTATION OR WARRANTY SHALL BE DEEMED TO HAVE OCCURRED, AND THE AMOUNT
OF LOSSES ARISING THEREFROM (INCLUDING, WITHOUT LIMITATION, FOR PURPOSES OF
AGGREGATING LOSSES TO DETERMINE WHEN THE MINIMUM AMOUNT AS DESCRIBED IN
SECTION 7.4.2 HAS BEEN EXCEEDED) SHALL BE DETERMINED WITHOUT TAKING SUCH
MATERIALITY QUALIFICATION INTO ACCOUNT.

 


SECTION 7.2                                   INDEMNIFICATION BY PURCHASER.
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.2, SECTION 7.4, ARTICLE IX AND
SECTION 11.1, AFTER CLOSING PURCHASER HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD SELLERS AND THEIR RELATED PERSONS (EACH, A “SELLER INDEMNIFIED PARTY”),
HARMLESS FROM AND AGAINST (AND TO REIMBURSE EACH SELLER INDEMNIFIED PARTY AS THE
SAME

 

47

--------------------------------------------------------------------------------


 


ARE INCURRED FOR) ANY AND ALL LOSSES INCURRED BY ANY SELLER INDEMNIFIED PARTY
RESULTING FROM ANY OF THE FOLLOWING:


 

(A)                                  ANY INACCURACY OR BREACH OF A
REPRESENTATION OR WARRANTY MADE BY PURCHASER IN THIS AGREEMENT, PURCHASER’S
DISCLOSURE SCHEDULE OR IN ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT;

 

(B)                                 THE BREACH BY PURCHASER OF, OR DEFAULT IN
THE PERFORMANCE BY PURCHASER OF, ANY COVENANT, AGREEMENT OR OBLIGATION TO BE
PERFORMED BY PURCHASER PURSUANT TO THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION AGREEMENTS;

 

(C)                                  THE ASSUMED LIABILITIES;

 

(D)                                 ALL LIABILITIES ARISING OUT OF THE
OWNERSHIP, POSSESSION, USE, MAINTENANCE OR OPERATION OF THE PURCHASED ASSETS OR
PURCHASER’S OR ANY OF ITS AFFILIATES’ CONDUCT OF THE BUSINESS FROM AND AFTER
CLOSING (FOR CLARIFICATION, THE LIABILITIES DESCRIBED IN THIS SECTION 7.2(D) DO
NOT INCLUDE PRE-CLOSING ENVIRONMENTAL LIABILITIES); AND

 

(E)                                  THE IDENTIFIED ENVIRONMENTAL LIABILITIES.

 


SECTION 7.3                                   METHOD OF ASSERTING CLAIMS.


 


7.3.1                        NOTIFICATION OF CLAIMS. SUBJECT TO THE PROVISIONS
OF SECTION 8.6, WHICH SHALL APPLY TO ANY TAX CLAIMS, IF ANY PURCHASER
INDEMNIFIED PARTY OR SELLER INDEMNIFIED PARTY (EACH, AN “INDEMNIFIED PARTY”)
ASSERTS THAT A PARTY HAS BECOME OBLIGATED TO THE INDEMNIFIED PARTY PURSUANT TO
SECTION 7.1 OR SECTION 7.2 ABOVE (AS SO OBLIGATED, AN “INDEMNIFYING PARTY”), OR
IF ANY SUIT, ACTION, INVESTIGATION, CLAIM OR PROCEEDING IS BEGUN, MADE OR
INSTITUTED AS A RESULT OF WHICH THE INDEMNIFYING PARTY MAY BECOME OBLIGATED TO
THE INDEMNIFIED PARTY HEREUNDER, THE INDEMNIFIED PARTY SHALL NOTIFY THE
INDEMNIFYING PARTY PROMPTLY AND SHALL COOPERATE WITH THE INDEMNIFYING PARTY, AT
THE INDEMNIFYING PARTY’S EXPENSE, TO THE EXTENT REASONABLY NECESSARY FOR THE
RESOLUTION OF SUCH CLAIM OR IN THE DEFENSE OF SUCH SUIT, ACTION OR PROCEEDING,
INCLUDING MAKING AVAILABLE ANY INFORMATION, DOCUMENTS AND THINGS IN THE
POSSESSION OF THE INDEMNIFIED PARTY. NOTWITHSTANDING THE FOREGOING NOTICE
REQUIREMENT, THE RIGHT TO INDEMNIFICATION HEREUNDER SHALL NOT BE AFFECTED BY ANY
FAILURE TO GIVE, OR DELAY IN GIVING, NOTICE UNLESS, AND ONLY TO THE EXTENT THAT,
THE RIGHTS AND REMEDIES OF THE INDEMNIFYING PARTY SHALL HAVE BEEN MATERIALLY
PREJUDICED AS A RESULT OF SUCH FAILURE OR DELAY.


 


7.3.2                        DEFENSE OF CLAIMS. IN FULFILLING ITS OBLIGATIONS
UNDER THIS SECTION 7.3, AFTER THE INDEMNIFYING PARTY HAS PROVIDED EACH
INDEMNIFIED PARTY WITH A WRITTEN NOTICE OF ITS AGREEMENT TO INDEMNIFY EACH
INDEMNIFIED PARTY UNDER THIS SECTION 7.3, AS BETWEEN SUCH INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
INVESTIGATE, DEFEND, SETTLE OR OTHERWISE HANDLE, WITH THE AFORESAID COOPERATION,
ANY CLAIM, SUIT, ACTION OR PROCEEDING, BROUGHT BY A THIRD PARTY IN SUCH MANNER
AS THE INDEMNIFYING PARTY MAY REASONABLY DEEM APPROPRIATE; PROVIDED, HOWEVER,
THAT (I) COUNSEL RETAINED BY THE INDEMNIFYING PARTY IS REASONABLY SATISFACTORY
TO THE INDEMNIFIED PARTY AND (II) THE INDEMNIFYING PARTY WILL NOT CONSENT TO ANY
SETTLEMENT OR ENTRY OF JUDGMENT IMPOSING ANY OBLIGATIONS ON ANY INDEMNIFIED
PARTY, OTHER THAN FINANCIAL OBLIGATIONS FOR WHICH SUCH PERSON WILL BE
INDEMNIFIED HEREUNDER, UNLESS SUCH PERSON HAS CONSENTED IN WRITING TO SUCH
SETTLEMENT OR JUDGMENT (WHICH CONSENT MAY

 

48

--------------------------------------------------------------------------------


 


BE GIVEN OR WITHHELD IN ITS SOLE DISCRETION) AND (III) THE INDEMNIFYING PARTY
WILL NOT CONSENT TO ANY SETTLEMENT OR ENTRY OF JUDGMENT UNLESS, IN CONNECTION
THEREWITH, THE INDEMNIFYING PARTY OBTAINS A FULL AND UNCONDITIONAL RELEASE OF
THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH RESPECT TO SUCH SUIT, ACTION,
INVESTIGATION, CLAIM OR PROCEEDING. NOTWITHSTANDING THE INDEMNIFYING PARTY’S
ELECTION TO ASSUME THE DEFENSE OR INVESTIGATION OF SUCH CLAIM, ACTION OR
PROCEEDING, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE
COUNSEL AND TO PARTICIPATE IN THE DEFENSE OR INVESTIGATION OF SUCH CLAIM, ACTION
OR PROCEEDING, WHICH PARTICIPATION SHALL BE AT THE EXPENSE OF THE INDEMNIFYING
PARTY, IF (A) ON THE ADVICE OF COUNSEL TO THE INDEMNIFIED PARTY, USE OF COUNSEL
OF THE INDEMNIFYING PARTY’S CHOICE COULD REASONABLY BE EXPECTED TO GIVE RISE TO
A MATERIAL CONFLICT OF INTEREST, (B) THE INDEMNIFYING PARTY SHALL NOT HAVE
EMPLOYED COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY TO REPRESENT
THE INDEMNIFIED PARTY WITHIN A REASONABLE TIME AFTER NOTICE OF THE ASSERTION OF
ANY SUCH CLAIM OR INSTITUTION OF ANY SUCH ACTION OR PROCEEDING, OR (C) IF THE
INDEMNIFYING PARTY SHALL AUTHORIZE THE INDEMNIFIED PARTY TO EMPLOY SEPARATE
COUNSEL AT THE INDEMNIFYING PARTY’S EXPENSE.


 


SECTION 7.4                                   LIMITATIONS OF LIABILITY.


 


7.4.1                        INDEMNIFICATION CAP AMOUNT. (I) THE SELLERS SHALL
HAVE NO LIABILITY UNDER SECTION 7.1(A) OR UNDER SECTION 7.1(B) OR ARTICLE VIII
TO THE EXTENT THE TOTAL AGGREGATE AMOUNT OF LOSSES UNDER SUCH SECTION 7.1(A) AND
SECTION 7.1(B) AND ARTICLE VIII EXCEEDS $35,000,000 (THE “INDEMNIFICATION CAP
AMOUNT”), IN THE AGGREGATE; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION
SHALL NOT APPLY TO ANY BREACH OF ANY REPRESENTATION OR WARRANTY SET FORTH IN
SECTION 3.1.9 OR IN THE SPECIAL WARRANTY OF TITLE SET FORTH IN THE DEED, AND
THERE SHALL BE SUBSTITUTED THEREFOR A LIMITATION IN AN AMOUNT EQUAL TO THE
PURCHASE PRICE; AND (II) THE PURCHASER SHALL HAVE NO LIABILITY UNDER
SECTION 7.2(A) OR UNDER SECTION 7.2(B) OR ARTICLE VIII TO THE EXTENT THE TOTAL
AGGREGATE AMOUNT OF LOSSES UNDER SUCH SECTION 7.2(A) AND SECTION 7.2(B) AND
ARTICLE VIII EXCEEDS THE INDEMNIFICATION CAP AMOUNT.


 


7.4.2                        MINIMUM CLAIM. NEITHER SELLER SHALL BE REQUIRED TO
INDEMNIFY THE PURCHASER WITH RESPECT TO (I) ANY LOSS OF LESS THAN $25,000 FOR
ANY SINGLE EVENT OR OCCURRENCE OR (II) ANY OTHER LOSS THAT WOULD OTHERWISE BE
INDEMNIFIABLE UNDER SECTION 7.1(A) UNLESS AND UNTIL THE TOTAL AMOUNT OF SUCH
OTHER LOSSES UNDER SUCH SECTION 7.1(A) EXCEEDS $2,000,000, AFTER WHICH THE
SELLERS SHALL HAVE THE OBLIGATION TO INDEMNIFY FOR THE FULL AMOUNT OF ANY SUCH
LOSSES THAT EXCEED SUCH LIMITATION (SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 7.4.1).


 


7.4.3                        INSURANCE COVERAGE. ALL LOSSES RECOVERABLE BY AN
INDEMNIFIED PARTY SHALL BE NET OF ANY PROCEEDS SUCH INDEMNIFIED PARTY RECOVERS,
OR IS ENTITLED TO RECOVER, UNDER ANY APPLICABLE INSURANCE COVERAGE.


 


7.4.4                        TAX SAVINGS. THE AMOUNT OF ANY LOSSES SHALL BE
REDUCED BY ANY TAX SAVINGS REALIZED BY THE INDEMNIFIED PARTY ARISING FROM THE
OCCURRENCE OR PAYMENT OF ANY SUCH LOSSES IN THE TAXABLE YEAR IN WHICH SUCH
LOSSES ARE INCURRED, IN ANY PRECEDING TAXABLE YEAR AS A RESULT OF THE USE OF NET
OPERATING LOSS CARRYBACKS, OR IN FUTURE TAXABLE YEARS. IN COMPUTING THE AMOUNT
OF ANY SUCH TAX BENEFIT, THE INDEMNIFIED PARTY SHALL BE DEEMED TO RECOGNIZE ALL
OTHER INCOME, GAIN, LOSS, DEDUCTION, OR CREDIT BEFORE RECOGNIZING ANY ITEM
ARISING FROM THE INCURRENCE OR PAYMENT OF ANY INDEMNIFIED LOSSES. IF THE
INDEMNIFIED PARTY IS EXPECTED TO REALIZE A TAX SAVINGS IN A FUTURE YEAR, THE
LOSSES SHALL BE REDUCED BY THE PRESENT VALUE OF THE TAX SAVINGS

 

49

--------------------------------------------------------------------------------


 


EXPECTED TO BE RECEIVED, DETERMINED BY DISCOUNTING THE EXPECTED SAVINGS BY THE
PRIME RATE IN EFFECT ON THE DATE OF THE INDEMNIFIED PARTY’S INCURRENCE OF THE
LOSSES.


 


7.4.5                        INDEMNIFICATION PAYMENT AS PURCHASE PRICE
ADJUSTMENT. ANY INDEMNIFICATION PAYMENT UNDER THIS AGREEMENT SHALL BE TREATED AS
AN ADJUSTMENT TO THE PURCHASE PRICE FOR TAX PURPOSES TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW.


 


SECTION 7.5                                   INDEMNIFICATION IN CASE OF STRICT
LIABILITY OR INDEMNITEE NEGLIGENCE. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE INDEMNIFICATION PROVISIONS IN ARTICLE VIII AND IN THIS
ARTICLE VII SHALL BE ENFORCEABLE REGARDLESS OF WHETHER THE LIABILITY IS BASED ON
PAST, PRESENT OR FUTURE ACTS, CLAIMS OR LAWS (INCLUDING ANY PAST, PRESENT OR
FUTURE ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND
HEALTH LAW, OR PRODUCTS LIABILITY, SECURITIES OR OTHER LAW), AND REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, JOINT, CONCURRENT, CONTRIBUTORY OR COMPARATIVE
NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION, OR THE SOLE, JOINT, OR
CONCURRENT STRICT LIABILITY IMPOSED ON THE PERSON SEEKING INDEMNIFICATION.


 


SECTION 7.6                                   EXCLUSIVE REMEDY. A PARTY’S RIGHT
TO INDEMNIFICATION PROVIDED IN THIS ARTICLE VII, AS APPLICABLE, IS THE SOLE AND
EXCLUSIVE REMEDY OF THAT PARTY FROM AND AFTER THE CLOSING WITH RESPECT TO ANY
LOSSES ARISING OUT OF OR RELATING TO THE NEGOTIATION, EXECUTION, DELIVERY,
PERFORMANCE OR NON-PERFORMANCE OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREBY OR ANY LIABILITY OTHERWISE ARISING OR RESULTING FROM THE OWNERSHIP OR
OPERATION OF THE BUSINESS, SITE, REAL PROPERTY AND/OR THE PURCHASED ASSETS; IT
BEING THE PARTIES’ INTENT THAT TO THE FULLEST EXTENT PERMITTED BY LAW, THE
PARTIES WAIVE ANY CLAIM OR CAUSE OF ACTION THEY MAY HAVE AGAINST THE OTHER PARTY
UNDER ANY APPLICABLE STATUTORY AUTHORITY, INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL LAWS; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 7.6 SHALL
RESTRICT OR PROHIBIT ANY PARTY FROM BRINGING ANY ACTION (I) FOR INJUNCTIVE
RELIEF OR SPECIFIC PERFORMANCE TO THE EXTENT LEGALLY AVAILABLE, (II) IN THE
EVENT OF FRAUD BY A PARTY OR (III) TO ENFORCE THE RIGHTS AND OBLIGATIONS SET
FORTH IN THE OTHER TRANSACTION AGREEMENTS. EACH PARTY WAIVES ANY PROVISION OF
APPLICABLE LAW TO THE EXTENT IT WOULD INITIATE, LIMIT OR RESTRICT THE AGREEMENT
OF THE PARTIES AS SET FORTH IN THIS SECTION 7.6.


 


ARTICLE VIII
TAX MATTERS


 


SECTION 8.1                                   REPRESENTATIONS AND WARRANTIES..
SELLERS REPRESENT AND WARRANT TO PURCHASER, EXCEPT AS SET FORTH ON SCHEDULE 8.1,
AS FOLLOWS:


 

(A)                                  EACH OF ROCKINGHAM AND FORMER TAX PARENT
(I) HAS FILED OR WILL FILE WHEN DUE ALL TAX RETURNS THAT ARE REQUIRED TO BE
FILED ON OR BEFORE THE CLOSING DATE WITH RESPECT TO THE BUSINESS AND THE
PURCHASED ASSETS AND HAS PAID OR WILL PAY IN FULL ALL TAXES REQUIRED TO BE PAID
WITH RESPECT TO THE BUSINESS AND THE PURCHASED ASSETS; AND (II) SUCH TAX RETURNS
WERE PREPARED OR WILL BE PREPARED IN THE MANNER REQUIRED BY ALL

 

50

--------------------------------------------------------------------------------


 

MATERIAL APPLICABLE LAWS. NEITHER ROCKINGHAM NOR FORMER TAX PARENT HAS RECEIVED
ANY WRITTEN NOTICE THAT ANY TAXES RELATING TO ANY PERIOD PRIOR TO THE CLOSING
DATE ARE OWING THAT HAVE NOT BEEN PAID ON OR BEFORE THE CLOSING DATE.

 

(B)                                 TO SELLERS’ KNOWLEDGE, TRUE AND COMPLETE
COPIES OF ALL TAX RETURNS AND ALL SCHEDULES THERETO FILED BY, OR ON BEHALF OF,
ROCKINGHAM AND COPIES OF ALL MATERIAL WRITTEN COMMUNICATIONS TO OR FROM ANY
TAXING AUTHORITY FOR ALL PRIOR TAXABLE YEARS HAVE BEEN MADE AVAILABLE TO
PURCHASER FOR INSPECTION.

 

(C)                                  NEITHER ROCKINGHAM NOR FORMER TAX PARENT
HAS EXTENDED OR WAIVED THE APPLICATION OF ANY STATUTE OF LIMITATIONS OF ANY
JURISDICTION REGARDING THE ASSESSMENT OR COLLECTION OF ANY TAX OF THE SELLERS
WITH RESPECT TO THE PURCHASED ASSETS.

 

(D)                                 NONE OF THE PURCHASED ASSETS ARE SUBJECT TO
ANY LIENS FOR TAXES, OTHER THAN PERMITTED LIENS.

 

(E)                                  THERE ARE NO AUDITS, CLAIMS, ASSESSMENTS,
LEVIES, ADMINISTRATIVE OR JUDICIAL PROCEEDINGS PENDING AND SELLER HAS RECEIVED
NO WRITTEN NOTICE OF ANY THREATENED, PROPOSED OR CONTEMPLATED AUDITS, CLAIMS,
ASSESSMENTS, LEVIES OR ADMINISTRATIVE OR JUDICIAL PROCEEDINGS AGAINST ROCKINGHAM
OR WITH RESPECT TO THE PURCHASED ASSETS BY ANY TAX AUTHORITY.

 

(F)                                    EACH OF ROCKINGHAM AND FORMER TAX PARENT
HAS WITHHELD AND PAID ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN
CONNECTION WITH AMOUNTS PAID OR OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR,
CREDITOR, MEMBER OR OTHER THIRD PARTY.

 

(G)                                 OTHER THAN THE WATER SUPPLY AGREEMENT,
NEITHER SELLER IS PARTY TO ANY AGREEMENT WITH A GOVERNMENTAL AUTHORITY WITH
RESPECT TO ANY ECONOMIC OR FINANCIAL INCENTIVE AFFECTING THE FACILITY.

 


SECTION 8.2                                   TRANSFER TAXES. SELLERS SHALL BEAR
ALL SALES, USE, TRANSFER, REAL PROPERTY TRANSFER, RECORDING AND OTHER SIMILAR
TAXES AND FEES (“TRANSFER TAXES”), IF ANY, ARISING OUT OF OR IN CONNECTION WITH
THE SALE OF THE PURCHASED ASSETS BY SELLERS OR ANY OTHER TRANSACTIONS PURSUANT
TO THIS AGREEMENT. ROCKINGHAM SHALL FILE ALL NECESSARY DOCUMENTATION AND TAX
RETURNS WITH RESPECT TO THE TRANSFER TAXES AND CAUSE SUCH TAXES, IF ANY, TO BE
TIMELY PAID TO THE RELEVANT TAXING AUTHORITIES. THE PARTIES SHALL COOPERATE TO
COMPLY WITH ALL TAX RETURN REQUIREMENTS FOR ANY AND ALL TRANSFER TAXES AND SHALL
PROVIDE SUCH DOCUMENTATION AND TAKE SUCH OTHER REASONABLE ACTIONS AS MAY BE
NECESSARY TO MINIMIZE THE AMOUNT OF ANY TRANSFER TAXES; NOTWITHSTANDING THE
FOREGOING, PURCHASER SHALL NOT BE OBLIGATED TO TAKE ANY ACTION THAT WOULD CAUSE
PURCHASER TO INCUR OR BEAR THE COST OF ANY TRANSFER TAXES. FOR ALL PURPOSES
UNDER THIS SECTION 8.2, THE PARTIES AGREE THAT THE FAIR MARKET VALUE OF REAL
PROPERTY SHALL BE $3,500,000.00.


 


SECTION 8.3                                   REAL AND PERSONAL PROPERTY TAXES.
REAL AND PERSONAL PROPERTY AD VALOREM TAXES WITH RESPECT TO THE PURCHASED ASSETS
(“PROPERTY TAXES”) WILL BE PRORATED ON A CALENDAR YEAR BASIS THROUGH THE CLOSING
DATE. ANY SPECIAL ASSESSMENTS OR ROLL-BACK TAXES ON OR AGAINST THE REAL PROPERTY
SHALL BE PAID BY SELLERS ON OR PRIOR TO THE CLOSING DATE. IF THE ACTUAL AMOUNT
OF PROPERTY TAXES IS NOT KNOWN ON THE CLOSING DATE, SUCH TAXES SHALL BE PRORATED
ON THE BASIS OF THE AMOUNT OF SUCH TAXES PAYABLE FOR THE PRIOR YEAR, AND SHALL
BE ADJUSTED BETWEEN THE

 

51

--------------------------------------------------------------------------------


 


PARTIES WHEN THE ACTUAL AMOUNT OF SUCH TAXES PAYABLE IN THE YEAR OF CLOSING IS
KNOWN TO PURCHASER AND SELLERS. WITHIN THIRTY (30) DAYS AFTER THE PROPERTY TAX
LIABILITY IS KNOWN FOR THE CALENDAR YEAR IN WHICH THE CLOSING OCCURS, PURCHASER
AND SELLERS SHALL MAKE SUCH PAYMENTS OR CREDITS BETWEEN THEMSELVES AS ARE
NECESSARY SO THAT EACH PARTY BEARS ONLY ITS PRO RATA PORTION OF THE ACTUAL
PROPERTY TAX LIABILITY FOR THE CALENDAR YEAR IN WHICH THE CLOSING OCCURS.


 

All prorations shall be made as adjustments to the Purchase Price, provided that
to the extent any charge or receipt to be prorated at Closing is not known as of
the Closing Date, the Parties shall make the applicable proration and adjusting
payments as soon as possible after Closing.

 


SECTION 8.4                                   SELLERS’ TAX INDEMNIFICATION.
SELLERS SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS PURCHASER FROM AND AGAINST
(I) ANY AND ALL TAXES IMPOSED ON OR INCURRED IN RESPECT OF THE INCOME, BUSINESS,
ASSETS AND PROPERTIES OR OPERATIONS OF THE SELLERS OR FORMER TAX PARENT WITH
RESPECT TO THE PURCHASED ASSETS, ATTRIBUTABLE TO ANY TAXABLE PERIOD ENDING ON OR
PRIOR TO THE CLOSING DATE (“PRE-CLOSING TAXES”), (II) WITH RESPECT TO ANY
TAXABLE PERIOD BEGINNING BEFORE AND ENDING AFTER THE CLOSING DATE (THE “OVERLAP
PERIOD”), ANY AND ALL TAXES IMPOSED ON OR INCURRED IN RESPECT OF THE INCOME,
BUSINESS, ASSETS AND PROPERTIES OR THE OPERATIONS OF THE SELLERS OR FORMER TAX
PARENT WITH RESPECT TO THE PURCHASED ASSETS, ATTRIBUTABLE TO THE PERIOD ENDING
ON THE CLOSING DATE (“OVERLAP PERIOD TAXES”), (III) ANY AND ALL TRANSFER TAXES,
AND (IV) ANY LIABILITIES ARISING FROM A BREACH BY SELLERS OF THEIR COVENANTS IN
THIS ARTICLE VIII. FOR PURPOSES OF THE OVERLAP PERIOD, TAXES SHALL BE
ATTRIBUTABLE TO THE PERIOD ENDING ON THE CLOSING DATE, AND:  (A) IN THE CASE OF
TAXES IMPOSED ON A PERIODIC BASIS OR OTHERWISE MEASURED BY THE LEVEL OF ANY
ITEM, DEEMED TO BE THE AMOUNT OF SUCH TAXES FOR THE ENTIRE PERIOD (OR, IN THE
CASE OF SUCH TAXES DETERMINED ON AN ARREARS BASIS, THE AMOUNT OF SUCH TAXES FOR
THE IMMEDIATELY PRECEDING PERIOD), MULTIPLIED BY A FRACTION THE NUMERATOR OF
WHICH IS THE NUMBER OF DAYS IN THE PRE-CLOSING TAX PERIOD AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF DAYS IN THE ENTIRE TAXABLE PERIOD; AND (B) IN THE CASE OF
ALL OTHER TAXES, TO THE EXTENT OF ANY TAXES THAT WOULD BE PAYABLE IF THE TAXABLE
YEAR ENDED ON THE CLOSING DATE.


 


SECTION 8.5                                   PURCHASER TAX INDEMNIFICATION.
PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLERS FROM AND AGAINST (A) ANY
TAXES WITH RESPECT TO THE PURCHASED ASSETS ATTRIBUTABLE TO THE TIME PERIOD AFTER
THE CLOSING DATE, AND (B) ANY LIABILITY ARISING FROM A BREACH BY PURCHASER OF
ITS COVENANTS SET FORTH IN THIS ARTICLE VIII. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, PURCHASER SHALL NOT BE LIABLE FOR AND SHALL NOT
INDEMNIFY SELLERS AGAINST ANY LIABILITY FOR ANY TRANSFER TAXES, IF ANY, ARISING
OUT OF OR IN CONNECTION WITH THE SALE OF THE PURCHASED ASSETS BY SELLERS
PURSUANT TO THIS AGREEMENT.


 


SECTION 8.6                                   CONTESTS. IN THE EVENT PURCHASER,
SELLERS OR FORMER TAX PARENT RECEIVES WRITTEN NOTICE OF ANY AUDIT,  EXAMINATION,
CLAIM, SETTLEMENT, PROPOSED ADJUSTMENT, ADMINISTRATIVE OR JUDICIAL PROCEEDING,
OR OTHER MATTER (“TAX CLAIM”) RELATED TO ANY PRE-CLOSING TAXES, TRANSFER TAXES
OR OVERLAP PERIOD TAXES, PURCHASER, SELLERS OR FORMER TAX PARENT, AS THE CASE
MAY BE, SHALL NOTIFY THE OTHER PARTIES IN WRITING AS SOON AS REASONABLY
PRACTICAL (BUT IN NO EVENT MORE THAN TEN (10) BUSINESS DAYS) AFTER RECEIPT OF
SUCH NOTICE. IF EITHER SELLER OR FORMER TAX PARENT NOTIFIES PURCHASER IN WRITING
WITHIN THIRTY (30) BUSINESS DAYS FOLLOWING RECEIPT OF SUCH WRITTEN NOTICE THAT
THEY INTEND TO EXERCISE THEIR RIGHTS PURSUANT TO THIS SECTION 8.6, THEY SHALL BE
ENTITLED TO CONTROL THE DEFENSE, PROSECUTION, SETTLEMENT OR COMPROMISE OF SUCH
TAX CLAIM, AT THEIR OWN

 

52

--------------------------------------------------------------------------------


 


EXPENSE. PURCHASER SHALL TAKE SUCH ACTION IN CONTESTING SUCH TAX CLAIM AS
SELLERS SHALL REASONABLY REQUEST FROM TIME TO TIME, INCLUDING THE SELECTION OF
COUNSEL AND EXPERTS AND EXECUTION OF POWERS OF ATTORNEY. PURCHASER SHALL NOT
MAKE ANY PAYMENTS OF SUCH TAX CLAIM FOR AT LEAST THIRTY (30) DAYS (OR SUCH
SHORTER PERIOD AS MAY BE REQUIRED BY APPLICABLE LAW) AFTER GIVING THE NOTICE
REQUIRED BY THIS SECTION 8.6, SHALL GIVE THE SELLERS AND FORMER TAX PARENT ANY
INFORMATION REQUESTED RELATING TO SUCH TAX CLAIM, SHALL GIVE ANY TAX AUTHORITY
ANY INFORMATION REQUESTED BY SELLERS OR FORMER TAX PARENT RELATING TO SUCH TAX
CLAIM, AND OTHERWISE SHALL COOPERATE WITH AND MAKE INTERNAL RESOURCES AVAILABLE
TO THE SELLERS AND FORMER TAX PARENT IN GOOD FAITH IN ORDER TO EFFECTIVELY
CONTEST ANY SUCH TAX CLAIM. PURCHASER SHALL NOT SETTLE OR OTHERWISE COMPROMISE
ANY SUCH TAX CLAIM WITH ANY TAXING AUTHORITY OR PROSECUTE SUCH CONTEST TO A
DETERMINATION IN COURT OR OTHER TRIBUNAL OR INITIAL OR APPELLATE JURISDICTION
UNLESS INSTRUCTED TO DO SO BY THE SELLERS OR FORMER TAX PARENT. ANY OF THE
SELLERS OR FORMER TAX PARENT MAY SETTLE OR OTHERWISE COMPROMISE ANY SUCH TAX
CLAIM WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT, EXCEPT THAT IF AS A RESULT OF
SUCH SETTLEMENT OR COMPROMISE THE TAXES PAYABLE BY PURCHASER WOULD BE MATERIALLY
INCREASED, NONE OF SELLERS OR FORMER TAX PARENT MAY SETTLE OR COMPROMISE SUCH
MATTER WITHOUT PURCHASER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD; PROVIDED, HOWEVER, THAT IN THE EVENT PURCHASER DOES NOT
PROMPTLY CONSENT TO SUCH SETTLEMENT OR COMPROMISE, SELLERS MAY PAY TO PURCHASER
SUCH SETTLED OR COMPROMISED AMOUNT AND PURCHASER SHALL AGREE TO ASSUME ALL
OBLIGATIONS FOR SUCH TAX CLAIM LIABILITY. IN CONNECTION WITH ANY PROCEEDING
TAKEN WITH RESPECT TO SUCH MATTERS, (I) SELLERS SHALL KEEP PURCHASER INFORMED OF
ALL MATERIAL DEVELOPMENTS AND EVENTS RELATING TO SUCH MATTERS IF INVOLVING A
MATERIAL LIABILITY FOR TAXES, AND (II) PURCHASER SHALL HAVE THE RIGHT, AT ITS
SOLE EXPENSE, TO PARTICIPATE IN ANY SUCH PROCEEDINGS. PURCHASER SHALL COOPERATE
WITH SELLERS AND FORMER TAX PARENT BY GIVING THEM AND THEIR REPRESENTATIVES, ON
PRIOR REASONABLE NOTICE, REASONABLE ACCESS AND COOPERATION DURING NORMAL
BUSINESS HOURS TO ALL INFORMATION, BOOKS AND RECORDS PERTAINING TO TRANSFER
TAXES, PRE-CLOSING TAXES AND OVERLAP PERIOD TAXES.


 


SECTION 8.7                                   INFORMATION. AFTER THE CLOSING,
SELLERS AND PURCHASER WILL MAKE AVAILABLE TO EACH OTHER AS REQUESTED, ALL
INFORMATION, RECORDS, OR DOCUMENTS RELATING TO LIABILITY OR POTENTIAL LIABILITY
FOR PRE-CLOSING TAXES, OVERLAP PERIOD TAXES AND TRANSFER TAXES AND WILL PRESERVE
SUCH INFORMATION, RECORDS OR DOCUMENTS UNTIL THIRTY (30) DAYS AFTER THE
EXPIRATION OF THE APPLICABLE STATUTE OF LIMITATIONS (INCLUDING EXTENSIONS) WITH
RESPECT TO SUCH TAXES.


 


SECTION 8.8                                   TAX RETURNS. EXCEPT AS OTHERWISE
PROVIDED IN SECTION 8.3, SELLERS SHALL BE RESPONSIBLE FOR PREPARING AND FILING
ALL TAX RETURNS AND PAYING ALL TAXES DUE WITH RESPECT TO THE PURCHASED ASSETS
RELATING TO TAX PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE. SUBJECT TO AND
WITHOUT LIMITATION OF PURCHASER’S RIGHTS UNDER SECTION 8.4, PURCHASER SHALL BE
RESPONSIBLE FOR PREPARING AND FILING ALL TAX RETURNS AND PAYING ALL TAXES DUE
WITH RESPECT TO THE PURCHASED ASSETS RELATING TO TAX PERIODS ENDING AFTER THE
CLOSING DATE. EACH PARTY SHALL COOPERATE WITH THE OTHER PARTY WITH RESPECT TO
PREPARING AND FILING SUCH TAX RETURNS AND SHALL PROVIDE ALL INFORMATION
REASONABLY REQUESTED BY THE OTHER PARTY NECESSARY TO PREPARE AND FILE SUCH TAX
RETURNS.


 


SECTION 8.9                                   SURVIVAL OF OBLIGATIONS. THE
OBLIGATIONS OF THE PARTIES SET FORTH IN THIS ARTICLE VIII SHALL BE UNCONDITIONAL
AND ABSOLUTE AND SHALL REMAIN IN EFFECT UNTIL THIRTY (30) DAYS AFTER EXPIRATION
OF THE APPLICABLE STATUTES OF LIMITATION (GIVING EFFECT TO ANY EXTENSIONS OR
WAIVERS THEREOF) RELATING TO THE TAX OR TAX RETURN IN QUESTION.

 

53

--------------------------------------------------------------------------------


 


SECTION 8.10                            ADJUSTMENTS TO PURCHASE PRICE. THE
PARTIES HEREBY AGREE THAT ANY AND ALL INDEMNITY PAYMENTS MADE PURSUANT TO THIS
AGREEMENT SHALL, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BE TREATED
FOR ALL TAX PURPOSES AS AN ADJUSTMENT TO THE PURCHASE PRICE.


 


SECTION 8.11                            APPLICATION OF INDEMNITY LIMITATIONS.
ANY OBLIGATIONS OF THE PARTIES UNDER THIS ARTICLE VIII SHALL IN ALL EVENTS BE
SUBJECT TO THE LIMITATIONS OF SECTION 7.4 HEREOF.


 


ARTICLE IX
SURVIVAL; NO OTHER REPRESENTATIONS


 


SECTION 9.1                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES. THE REPRESENTATIONS AND WARRANTIES OF SELLERS AND PURCHASER
CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE CLOSING AND SHALL EXPIRE ON THE
DATE THAT IS EIGHTEEN (18) MONTHS AFTER THE CLOSING DATE. NOTWITHSTANDING THE
PRECEDING SENTENCE, (I) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS
3.1.1, 3.1.2, 3.1.3, 3.1.9, 3.2.1, 3.2.2 AND 3.2.3, AND THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE DEED SHALL SURVIVE INDEFINITELY AFTER THE CLOSING,
(II) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VIII SHALL BE
GOVERNED SOLELY BY THE TERMS THEREIN AND (III) THE OBLIGATIONS SET FORTH IN
SECTION 8.4 AND SECTION 8.5 SHALL SURVIVE AS PROVIDED IN SECTION 8.9. THE
EXPIRATION, TERMINATION OR EXTINGUISHMENT OF ANY REPRESENTATION OR WARRANTY
PURSUANT TO THIS SECTION 9.1 SHALL NOT AFFECT THE PARTIES’ OBLIGATIONS UNDER
ARTICLE VII OR ARTICLE VIII IF THE INDEMNIFIED PARTY PROVIDED THE INDEMNIFYING
PARTY WITH PROPER NOTICE OF THE CLAIM OR EVENT FOR WHICH INDEMNIFICATION IS
SOUGHT PRIOR TO SUCH EXPIRATION, TERMINATION OR EXTINGUISHMENT.


 


SECTION 9.2                                   NO OTHER REPRESENTATIONS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO THAT, EXCEPT FOR THOSE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III AND ARTICLE VIII OR IN ANY CERTIFICATE,
INSTRUMENT OR DOCUMENT DELIVERED BY SELLERS AT CLOSING, (I) NEITHER PARTY IS
MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO ANY IMPLIED REPRESENTATION OR WARRANTY AS TO CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE FACILITY, OR ANY PART THEREOF, AND (II) THE PURCHASED ASSETS ARE
CONVEYED “AS IS, WHERE IS”.


 


ARTICLE X
DISPUTE RESOLUTION


 


SECTION 10.1                            DISPUTE RESOLUTION. ANY DISPUTE OR CLAIM
ARISING UNDER THIS AGREEMENT THAT IS NOT RESOLVED IN THE ORDINARY COURSE OF
BUSINESS SHALL BE REFERRED TO A PANEL CONSISTING OF A SENIOR EXECUTIVE
(PRESIDENT OR A VICE PRESIDENT) OF PURCHASER AND DYNEGY, WITH AUTHORITY TO
DECIDE OR RESOLVE THE MATTER IN DISPUTE, FOR REVIEW AND RESOLUTION. SUCH SENIOR
EXECUTIVES SHALL MEET AND IN GOOD FAITH ATTEMPT TO RESOLVE THE DISPUTE WITHIN
THIRTY (30) DAYS. IF THE PARTIES ARE UNABLE TO RESOLVE A DISPUTE PURSUANT TO
THIS SECTION 10.1, EITHER PARTY MAY ENFORCE ITS RIGHTS AT LAW OR IN EQUITY
SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING SECTION 10.2 BELOW.

 

54

--------------------------------------------------------------------------------


 


SECTION 10.2                            SUBMISSION TO JURISDICTION; WAIVER OF
JURY TRIAL. EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE FEDERAL COURT IN THE STATE OF NORTH CAROLINA FOR THE PURPOSES OF ANY
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT
MATTER HEREOF. IF, FOR ANY REASON, THE PARTIES FAIL TO QUALIFY FOR THE
JURISDICTION OF THE FEDERAL COURT IN THE STATE OF NORTH CAROLINA, THEN EACH
PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS OF THE STATE OF NORTH CAROLINA FOR THE PURPOSES OF ANY ACTION ARISING OUT
OF OR BASED ON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF. EACH
PARTY HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN
SECTION 12.1 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN NORTH CAROLINA WITH RESPECT TO ANY MATTERS TO WHICH IT HAS
SUBMITTED TO JURISDICTION IN THIS SECTION 10.2. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION,
SUIT OR PROCEEDING IN THE FEDERAL COURT IN NORTH CAROLINA, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, THE TRANSACTION AGREEMENTS OR ANY MATTER ARISING
HEREUNDER OR THEREUNDER.


 


ARTICLE XI
LIMITED REMEDIES AND DAMAGES


 


SECTION 11.1                            LIMITATION OF LIABILITY. NOTWITHSTANDING
ANY OTHER PROVISION HEREOF, NO PARTY SHALL, UNDER ANY CIRCUMSTANCES, BE LIABLE
UNDER THIS AGREEMENT OR THE TRANSACTION AGREEMENTS FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES, WHETHER BY STATUTE, IN TORT OR
CONTRACT OR OTHERWISE. THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE
MEASURE OF DAMAGES SHALL BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED
THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY.


 


SECTION 11.2                            SPECIFIC PERFORMANCE. EACH PARTY AGREES
THAT DAMAGE REMEDIES SET FORTH IN THIS AGREEMENT MAY BE DIFFICULT OR IMPOSSIBLE
TO CALCULATE OR OTHERWISE INADEQUATE TO PROTECT ITS INTERESTS AND THAT
IRREPARABLE DAMAGE MAY OCCUR IN THE EVENT THAT PROVISIONS OF THIS AGREEMENT ARE
NOT PERFORMED BY THE PARTIES IN ACCORDANCE WITH THE SPECIFIC TERMS OF THIS
AGREEMENT. ANY PARTY MAY SEEK TO REQUIRE THE PERFORMANCE OF ANY OTHER PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT THROUGH AN ORDER OF SPECIFIC PERFORMANCE
RENDERED BY THE FEDERAL COURT IN THE STATE OF NORTH CAROLINA OR THE STATE COURTS
IN THE STATE OF NORTH CAROLINA AS PROVIDED IN SECTION 10.2.

 

55

--------------------------------------------------------------------------------


 


ARTICLE XII
MISCELLANEOUS


 


SECTION 12.1                            NOTICES.


 


12.1.1                  UNLESS THIS AGREEMENT SPECIFICALLY REQUIRES OTHERWISE,
ANY NOTICE, DEMAND OR REQUEST PROVIDED FOR IN THIS AGREEMENT, OR SERVED, GIVEN
OR MADE IN CONNECTION WITH IT, SHALL BE IN WRITING AND SHALL BE DEEMED PROPERLY
SERVED, GIVEN OR MADE IF DELIVERED IN PERSON OR SENT BY FAX OR SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY A NATIONALLY RECOGNIZED
OVERNIGHT COURIER SERVICE THAT PROVIDES A RECEIPT OF DELIVERY, IN EACH CASE, TO
A PARTY AT ITS ADDRESS SPECIFIED BELOW:


 

If to Purchaser, to:

 

Duke Power Company LLC

526 South Church Street, Mail Code EC2XA

Charlotte, NC  28202

Facsimile No.:  (980) 373-5393

Attn:  Ellen T. Ruff, President

 

with a copy to:

 

Duke Power Company LLC

526 South Church Street, Mail Code EC03T

Charlotte, NC  28202

Facsimile No.:  (980) 382-5090

Attn:  Paul R. Newton, GVP & General Counsel –

U.S. Franchised Electric & Gas

 

If to Sellers, to:

 

Dynegy Inc.

1000 Louisiana, Suite 5800

Houston, Texas  77002

Facsimile No.:  (713) 767-3181

Attn:  Lynn A. Lednicky, Executive Vice President

 

with a copy to:

 

Dynegy Inc.

1000 Louisiana, Suite 5800

Houston, Texas  77002

Facsimile No.:  (713) 507-6834

Attn:  Alisa B. Johnson, Senior Vice President

 


12.1.2                  EFFECTIVE TIME OF NOTICES. NOTICE GIVEN BY PERSONAL
DELIVERY, MAIL OR OVERNIGHT COURIER PURSUANT TO THIS SECTION 12.1 SHALL BE
EFFECTIVE UPON PHYSICAL RECEIPT. NOTICE GIVEN BY FAX PURSUANT TO THIS
SECTION 12.1 SHALL BE EFFECTIVE AS OF (I) THE DATE OF CONFIRMED

 

56

--------------------------------------------------------------------------------


 


DELIVERY IF DELIVERED BEFORE 5:00 P.M. LOCAL TIME ON ANY BUSINESS DAY, OR
(II) THE NEXT SUCCEEDING BUSINESS DAY IF CONFIRMED DELIVERY IS AFTER 5:00 P.M.
LOCAL TIME ON ANY BUSINESS DAY OR DURING ANY NON-BUSINESS DAY.


 


SECTION 12.2                            PAYMENTS. EXCEPT FOR PAYMENTS DUE AT
CLOSING, IF EITHER PARTY IS REQUIRED TO MAKE ANY PAYMENT UNDER THIS AGREEMENT ON
A DAY OTHER THAN A BUSINESS DAY, THE DATE OF PAYMENT SHALL BE EXTENDED TO THE
NEXT BUSINESS DAY. IN THE EVENT A PARTY DOES NOT MAKE ANY PAYMENT REQUIRED OR
APPROVED BY THE PARTIES UNDER THIS AGREEMENT ON OR BEFORE THE DUE DATE, INTEREST
ON THE UNPAID AMOUNT SHALL BE DUE AND PAID AT A RATE THAT IS THE LESSER OF
(A) THE PRIME RATE UNDER “MONEY RATES” AS REPORTED IN THE WALL STREET JOURNAL ON
THE FIRST BUSINESS DAY OF THE MONTH (THE “PRIME RATE”) PLUS TWO PERCENT (2%) OR
(B) THE MAXIMUM RATE OF INTEREST PERMITTED TO BE CHARGED BY APPLICABLE LAW (SUCH
LESSER RATE, THE “DEFAULT RATE”) FROM THE DATE SUCH PAYMENT IS DUE UNTIL THE
DATE SUCH PAYMENT IS MADE IN FULL. ANY PAYMENT OF SUCH INTEREST AT THE DEFAULT
RATE PURSUANT TO THIS AGREEMENT SHALL NOT EXCUSE OR CURE ANY DEFAULT HEREUNDER.
ALL PAYMENTS SHALL FIRST BE APPLIED TO THE PAYMENT OF ACCRUED BUT UNPAID
INTEREST.


 


SECTION 12.3                            ENTIRE AGREEMENT. THIS AGREEMENT AND THE
TRANSACTION AGREEMENTS SUPERSEDE ALL PRIOR DISCUSSIONS AND AGREEMENTS BETWEEN
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, INCLUDING, IN
EACH CASE, ALL SCHEDULES AND EXHIBITS THERETO, AND CONTAIN THE SOLE AND ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF.


 


SECTION 12.4                            EXPENSES. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY
ARE CONSUMMATED, EACH PARTY WILL PAY ITS OWN COSTS AND EXPENSES INCURRED IN
CONNECTION WITH THE NEGOTIATION, EXECUTION AND PERFORMANCE UNDER THIS AGREEMENT
AND THE TRANSACTION AGREEMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY; PROVIDED, HOWEVER, THAT SELLERS, JOINTLY AND SEVERALLY, SHALL PROMPTLY
REIMBURSE PURCHASER FOR ONE-HALF OF THE HSR ACT FILING FEE.


 


SECTION 12.5                            PUBLIC ANNOUNCEMENTS. SELLERS AND
PURCHASER WILL NOT ISSUE OR MAKE ANY PRESS RELEASES OR SIMILAR PUBLIC
ANNOUNCEMENTS CONCERNING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
WITHOUT THE CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. IF EITHER PARTY IS UNABLE TO OBTAIN THE APPROVAL OF ITS PRESS RELEASE
OR SIMILAR PUBLIC STATEMENT FROM THE OTHER PARTY AND SUCH PRESS RELEASE OR
SIMILAR PUBLIC STATEMENT IS, IN THE OPINION OF LEGAL COUNSEL TO SUCH PARTY,
REQUIRED BY LAW IN ORDER TO DISCHARGE SUCH PARTY’S DISCLOSURE OBLIGATIONS, THEN
SUCH PARTY MAY MAKE OR ISSUE THE LEGALLY REQUIRED PRESS RELEASE OR SIMILAR
PUBLIC STATEMENT AND PROMPTLY FURNISH THE OTHER PARTY WITH A COPY THEREOF.
SELLERS AND PURCHASER WILL ALSO OBTAIN THE OTHER PARTY’S PRIOR APPROVAL, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, OF ANY PRESS RELEASE TO BE ISSUED
IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AGREEMENT OR THE CLOSING ANNOUNCING
EITHER THE EXECUTION OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 12.6                            CONFIDENTIALITY. EACH PARTY HERETO WILL
HOLD, AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS RELATED PERSONS
TO HOLD, IN STRICT CONFIDENCE FROM ANY PERSON (OTHER THAN ANY SUCH RELATED
PERSONS), UNLESS (I) COMPELLED TO DISCLOSE BY JUDICIAL OR ADMINISTRATIVE PROCESS
(INCLUDING IN CONNECTION WITH OBTAINING THE NECESSARY APPROVALS OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OF GOVERNMENTAL AUTHORITIES)
OR BY OTHER

 

57

--------------------------------------------------------------------------------


 


REQUIREMENTS OF LAW OR NECESSARY OR DESIRABLE TO DISCLOSE IN ORDER TO OBTAIN THE
NCUC APPROVALS AND THE FERC APPROVALS OR (II) DISCLOSED IN AN ACTION OR
PROCEEDING BROUGHT BY A PARTY HERETO IN PURSUIT OF ITS RIGHTS OR IN THE EXERCISE
OF ITS REMEDIES HEREUNDER, ALL DOCUMENTS AND INFORMATION CONCERNING THE OTHER
PARTY OR ANY OF ITS RELATED PERSONS FURNISHED TO IT BY THE OTHER PARTY OR SUCH
OTHER PARTY’S RELATED PERSONS IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT THAT SUCH DOCUMENTS OR
INFORMATION CAN BE SHOWN TO HAVE BEEN (A) PREVIOUSLY KNOWN BY THE PARTY
RECEIVING SUCH DOCUMENTS OR INFORMATION, (B) IN THE PUBLIC DOMAIN (EITHER PRIOR
TO OR AFTER THE FURNISHING OF SUCH DOCUMENTS OR INFORMATION HEREUNDER) THROUGH
NO FAULT OF SUCH RECEIVING PARTY OR (C) LATER ACQUIRED BY THE RECEIVING PARTY
FROM ANOTHER SOURCE IF THE RECEIVING PARTY IS NOT AWARE THAT SUCH SOURCE IS
UNDER AN OBLIGATION TO ANOTHER PARTY HERETO TO KEEP SUCH DOCUMENTS AND
INFORMATION CONFIDENTIAL. IN THE EVENT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
NOT CONSUMMATED, UPON THE REQUEST OF THE OTHER PARTY, EACH PARTY HERETO WILL,
AND WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS RELATED PERSONS TO,
PROMPTLY (AND IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS AFTER SUCH REQUEST)
DESTROY OR CAUSE TO BE DESTROYED ALL COPIES OF CONFIDENTIAL DOCUMENTS AND
INFORMATION FURNISHED BY THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY AND DESTROY OR CAUSE TO BE DESTROYED ALL
NOTES, MEMORANDA, SUMMARIES, ANALYSES, COMPILATIONS AND OTHER WRITINGS RELATED
THERETO OR BASED THEREON PREPARED BY THE PARTY FURNISHED SUCH DOCUMENTS AND
INFORMATION OR ITS RELATED PERSONS. THE OBLIGATIONS CONTAINED IN THIS
SECTION 12.6 SHALL NOT SURVIVE CLOSING OR, IF THIS AGREEMENT IS TERMINATED
PURSUANT TO ARTICLE VI, SUCH OBLIGATIONS SHALL SURVIVE FOR ONE YEAR FOLLOWING
THE TERMINATION OF THIS AGREEMENT.


 


SECTION 12.7                            WAIVERS.


 


12.7.1                  GRANT OF WAIVERS. ANY TERM OR CONDITION OF THIS
AGREEMENT MAY BE WAIVED AT ANY TIME BY THE PARTY THAT IS ENTITLED TO THE BENEFIT
THEREOF, BUT NO SUCH WAIVER SHALL BE EFFECTIVE UNLESS SET FORTH IN A WRITTEN
INSTRUMENT DULY EXECUTED BY OR ON BEHALF OF THE PARTY WAIVING SUCH TERM OR
CONDITION. NO WAIVER BY ANY PARTY OF ANY TERM OR CONDITION OF THIS AGREEMENT, IN
ANY ONE OR MORE INSTANCES, SHALL BE DEEMED TO BE OR CONSTRUED AS A WAIVER OF THE
SAME OR ANY OTHER TERM OR CONDITION OF THIS AGREEMENT ON ANY FUTURE OCCASION.
ALL REMEDIES, EITHER UNDER THIS AGREEMENT OR BY LAW OR OTHERWISE AFFORDED, WILL
BE CUMULATIVE AND NOT ALTERNATIVE.


 


12.7.2                  EXERCISE OF REMEDIES. NO FAILURE OR DELAY OF ANY PARTY,
IN ANY ONE OR MORE INSTANCES, (I) IN EXERCISING ANY POWER, RIGHT OR REMEDY
(OTHER THAN FAILURE OR UNREASONABLE DELAY IN GIVING NOTICE OF DEFAULT) UNDER
THIS AGREEMENT OR (II) IN INSISTING UPON THE STRICT PERFORMANCE BY THE OTHER
PARTY OF SUCH OTHER PARTY’S COVENANTS, OBLIGATIONS OR AGREEMENTS UNDER THIS
AGREEMENT, SHALL OPERATE AS A WAIVER, DISCHARGE OR INVALIDATION THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY OR
INSISTENCE ON STRICT PERFORMANCE, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS
TO ENFORCE SUCH A RIGHT, POWER OR REMEDY OR TO ENFORCE STRICT PERFORMANCE,
PRECLUDE ANY OTHER OR FUTURE EXERCISE THEREOF OR INSISTENCE THEREUPON OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. THE COVENANTS, OBLIGATIONS, AND
AGREEMENTS OF A DEFAULTING PARTY AND THE RIGHTS AND REMEDIES OF THE OTHER PARTY
UPON A DEFAULT SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT WITH RESPECT
TO ANY SUBSEQUENT BREACH, ACT OR OMISSION.

 

58

--------------------------------------------------------------------------------


 


SECTION 12.8                            AMENDMENT. THIS AGREEMENT AND ANY OF THE
TRANSACTION AGREEMENTS MAY BE AMENDED, SUPPLEMENTED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT DULY EXECUTED BY OR ON BEHALF OF EACH PARTY HERETO.


 


SECTION 12.9                            NO CONSTRUCTION AGAINST DRAFTING PARTY.
THE LANGUAGE USED IN THIS AGREEMENT IS THE PRODUCT OF BOTH PARTIES’ EFFORTS, AND
EACH PARTY HEREBY IRREVOCABLY WAIVES THE BENEFITS OF ANY RULE OF CONTRACT
CONSTRUCTION THAT DISFAVORS THE DRAFTER OF A CONTRACT OR THE DRAFTER OF SPECIFIC
WORDS IN A CONTRACT.


 


SECTION 12.10                     NO THIRD-PARTY BENEFICIARY. THE TERMS AND
PROVISIONS OF THIS AGREEMENT ARE INTENDED SOLELY FOR THE BENEFIT OF EACH PARTY
HERETO AND THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, AND IT IS NOT THE
INTENTION OF THE PARTIES TO CONFER THIRD-PARTY BENEFICIARY RIGHTS UPON ANY OTHER
PERSON.


 


SECTION 12.11                     HEADINGS. THE HEADINGS USED IN THIS AGREEMENT
HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT DEFINE OR LIMIT
THE PROVISIONS HEREOF.


 


SECTION 12.12                     INVALID PROVISIONS. IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR
FUTURE LAW, AND IF THE RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO UNDER THIS
AGREEMENT WILL NOT BE MATERIALLY AND ADVERSELY AFFECTED THEREBY, (A) SUCH
PROVISION WILL BE FULLY SEVERABLE, (B) THIS AGREEMENT WILL BE CONSTRUED AND
ENFORCED AS IF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER
COMPRISED A PART HEREOF, (C) THE REMAINING PROVISIONS OF THIS AGREEMENT WILL
REMAIN IN FULL FORCE AND EFFECT AND WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID
OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE HEREFROM AND (D) PURCHASER AND
SELLERS SHALL NEGOTIATE AN EQUITABLE ADJUSTMENT IN THE PROVISIONS OF THE
AGREEMENT WITH A VIEW TOWARD EFFECTING THE PURPOSES OF THE AGREEMENT, AND THE
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS, OR PORTIONS OR
APPLICATIONS THEREOF, SHALL NOT BE AFFECTED THEREBY.


 


SECTION 12.13                     GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA APPLICABLE TO A CONTRACT EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


 


SECTION 12.14                     COURT COSTS; INTEREST. WITH RESPECT TO ANY
COURT PROCEEDING BETWEEN THE PARTIES, THE NON-PREVAILING PARTY SHALL PAY THE
PREVAILING PARTY (I) ALL COURT COSTS, AND (II) PRE- AND POST-JUDGMENT INTEREST
ON THE AMOUNT AWARDED FROM THE DATE OF THE APPLICABLE BREACH UNTIL PAID.


 


SECTION 12.15                     NO ASSIGNMENT; BINDING EFFECT. NEITHER THIS
AGREEMENT NOR ANY RIGHT, INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED BY ANY
PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO AND ANY
ATTEMPT TO DO SO WILL BE VOID, EXCEPT FOR ASSIGNMENTS AND TRANSFERS BY OPERATION
OF LAW. THIS AGREEMENT IS BINDING UPON, INURES TO THE BENEFIT OF AND IS
ENFORCEABLE BY THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 

59

--------------------------------------------------------------------------------


 


SECTION 12.16                     COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL
OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT. EACH PARTY
EXPRESSLY ACKNOWLEDGES THE EFFECTIVENESS OF FACSIMILE SIGNATURES AS ORIGINALS.


 

[Signature Page Follows]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
Effective Date.

 

 

 

DYNEGY INC.

 

 

 

 

 

 

 

 

By:

/s/ Lynn A. Lednicky

 

 

 

Name:

Lynn A. Lednicky

 

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

ROCKINGHAM POWER, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Furbacher

 

 

 

Name:

Stephen A. Furbacher

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

DUKE POWER COMPANY LLC d/b/a Duke
Energy Carolinas, LLC

 

 

 

 

 

 

 

 

By:

/s/ Ellen T. Ruff

 

 

 

Name:

Ellen T. Ruff

 

 

 

Title:

President

 

 

--------------------------------------------------------------------------------